Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 1 of 78 Page ID #:132




          EXHIBIT 4
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 2 of 78 Page ID #:133
                                             [handwritten:] [illegible] 16.01.2020 iv



                                                                          StGH 2018/111

                         STATE COURT OF THE PRINCIPALITY
                                OF LIECHTENSTEIN
                                                              [stamp:] RECEIVED Dec 19 2019

                   IN THE NAME OF THE PRINCE AND THE PEOPLE

                                      JUDGMENT

 The State Court of Justice as a Constitutional Court has, in its non-public meeting of 29
 October 2019, in which the following persons participated: lic. iur. Marco Ender as ad hoc
 chairman; Prof. Peter Bussjäger and Prof. August Mächler as judges; Mirjam Amann and
 lic. iur. Brigitte Vogt as ad-hoc judges as well as Gitte Schädler as a secretary


 in the complaint


 Plaintiff:                 Ashot Egiazaryan
                            910 North Crescent Drive
                            US-Beverly Hills, CA 90210

                            represented by:
                            Advocate Beck & Partner AG
                            9495 Triesen

 Respondent:                Vitaly Ivanovich Smagin
                            Krasnoproletarskaya st., h 9
                            R-127006 Moscow

                            represented by:
                            Advocate Seeger, Frick & Partner AG
                            9494 Schaan

 Involved party:            CTX Treuhand AG as trustee of the Alpha Trust
                            9490 Vaduz

                            represented by:
                            Wilhelm & Büchel Attorneys
                            9490 Vaduz

 Authority petitioned:      Princely Supreme Court, Vaduz

 against:                   Decision of the Princely Supreme Court of 7
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 3 of 78 Page ID #:134




      StGH 2018/111                                                                       2


                            September 2018, 08 EX.2016.5802-72

 due to:                    Violation of constitutional rights
                            guaranteed by the ECHR (amount in
                            dispute: CHF 100,000.00)



                                         recognised:


 1.        The individual complaint is not accepted. The Plaintiff’s constitutional rights
           guaranteed by the ECHR were not breached by the contested decision of the
           Princely Supreme Court of 7 September 2018, 08 EX.2016.5802-72.

 2.        The provisional procedure for StGH 2018/111 is discontinued.

 3.        The Plaintiff is ordered to reimburse the Respondent its legal expenses, in the
           amount of CHF 2,494.80 within four weeks for other executions.

 4.        The Landeskasse must reimburse the Plaintiff for the court fees of CHF 25.00 that
           were overpaid with the value date of 21 September 2018. The remaining court fees
           of CHF 4,825.00 will be borne by the Plaintiff.



                                           FACTS


 1.        With the decision or execution approval dated 21 November 2016 (ON 3), the
           District Court decided as follows:

           “Based on the enforceable award of the London Court of International Arbitration
           (LCIA), London, Great Britain, of 11 November 2014 (corrected by decision of 9
           January 2015) on case no. 101721, in arbitration by the Plaintiff, Vitaly Ivanovich
           SMAGIN [Respondent], Krasnoproletarskaya st., H. 9, 127006 Moscow, Russia,
           against Defendant 1. KALKEN HOLDINGS LIMITED, 15 Agiou Paviou Street,
           Ledra House, Agios Andreas 1105, Nicosia, Cyprus, and 2. Ashot YEGIAZARYAN
           [Plaintiff], 655 Endrino Place, Beverly Hills, California, United States




           For the prosecuting party, Vitaly Ivanovich SMAGIN, Krasnoproletarskaya st., h.9,
           127006 Moscow, Russia,

           against the liable party Ashot YEGIAZARYAN, 655 Endrino Place, Beverly Hills,
           California, United States of America,
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 4 of 78 Page ID #:135




      StGH 2018/111                                                                       3


         For bringing in the enforceable claim of
         a. USD 72,243,000.00 (principal), and
         b. USD 6,899,701.32 (capitalized interest) and
         c. GBP 2,776,473.68 and USD 672,354.08 and RUB 2,958,750.00 (at cost) and
         d. Additional interest at a quarterly compounded annual interest rate of 8% from
             USD 72,243,000.00 and USD 6,899,701.32 since 11 November 2014, and
         e. the costs of the execution request, determined at CHF 63,880.00,

         the execution is approved by

         1.    seizure of the obligated party as trustor, protector and beneficiary of the
               Alpha Trust (FL-0002.510.771-1), c/o JD Thomas Wilhelm, Lova Centre,
               9490 Vaduz, against

               CTX Treuhand Aktiengesellschaft as trustee of the Alpha Trust (FL- 0002-
               510.771-1), c/o JD Thomas Wilhelm, Lova Centre, FL- 9490 Vaduz,

               overall rights, in particular the right to receive payments and benefits of all
               kinds from the trust, the right to appoint and dismiss the trustees of the Alpha
               Trust (Art. (2) Written Instrument from 2 June 2015), the right of the trustee
               to terminate of the trust (Art. 3, 14.3 Declaration of Trust in conjunction with
               Art. (1) and (2) of the Written Instrument), the right of the trustee to appoint
               the beneficiaries of the Alpha Trust (Art. 8, 14.3 Declaration of Trust in
               conjunction with Art. (1) and (2) of the Written Instrument), the right of the
               trustee to change the trust deeds of the Alpha Trust (Art. 12, 14.3
               Declaration of Trust in conjunction with Art. (1) and (2) of the Written
               Instrument), the right of the trustee to delegate all of the Trustee's rights,
               including its discretionary powers (Art. 11, 14.3 Declaration of Trust in
               conjunction with Art. (1) and (2) of the Written Instrument), the Trustee's
               right to exercise all of the rights specified in the First Schedule of the
               Declaration of Trust placed rights (Art. 11, 14.3 Declaration of Trust in
               conjunction with Art. (1) and (2) of the Written Instrument) and the rights as
               asset manager of the trust (Minutes of a Meeting of the Directors of CTX
               Treuhand AG before 3 June 2015).

         2.    The liable party Ashot YEGIAZARYAN shall be issued the order to abstain
               from any disposal of the rights indicated above (1.).



         3.    To CTX Treuhand Aktiengesellschaft as trustee of the Alpha Trust (FL-
               0002-510.771-1), c/o Dr.iur. Thomas Wilhelm, Lova Center, FL-9490
               Vaduz, will prohibit from these claims or while exercising these rights (1.),
               to provide the liable party, Ashot YEGIAZARYAN and/or any third party, in
               particular instructions from the party to comply with Ashot YEGIAZARYAN
               and/or to accept the consent of the liable party Ashot YEGIAZARYAN and
               to base their decisions therein.

         4.    Those claims already seized by the claim execution order of the Princely
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 5 of 78 Page ID #:136




        StGH 2018/111                                                                        4


                  Regional Court from 24 February 2016, 08 EX.2016.839, ON 4, namely
                  those of the obliged party due to its legal status as beneficial owner, trustor,
                  beneficiary and client of the Alpha Trust or other fiduciary relationships
                  against the third-party debtors (i) CTX Treuhand AG as trustee of the Alpha
                  Trust, (ii) Dr Thomas Wilhelm and (iii) Nikolaus Wilhelm are entitled to
                  monetary claims and repayment claims, are excluded from this execution
                  ruling.”

 2.        Both the Plaintiff and the party involved appealed to the higher court against this
           first-instance court decision (ON 3).

 3.        The High Court concluded, with the decision of 3 August 2017 (ON 36) both
           recourses in the sense of a rejection of the execution applications.

 4.        Against this decision of the High Court (ON 36), the Respondent raised an appeal
           to the Supreme Court due to deficiency in proceedings, non-conformity with
           documents, and incorrect legal assessment. The request was made, inter alia, to
           amend the contested decision in such a way that the appeals of the Plaintiff and
           the party involved were not followed and the execution order of the district court
           (ON 3) was restored in full.

 5.        By order of 7 September 2018, the Supreme Court followed the Respondent's
           appeal for revision and restored the decision of the first instance court on 21
           November 2016, ON 3. The Supreme Court of Justice justifies its decision mainly
           as follows:

 5.1.      According to Art. 242 Para. 1 EO (= Section 331 Para. 1 öEO), for the purpose of
           executing property rights that are not part of the claims, the court, at the request of
           the operating creditor, should issue the order to dispose of all rights (attachment).
           If a specific person is obliged due to this right for services, then the attachment is
           only deemed to have been effected when this third person has been issued the
           legal prohibition to provide for the liable party. As per Art. 242 Para. 2 EO, the type
           of exploitation of the right to the application of the prosecuting creditor must be
           determined by the court, upon application by the prosecuting creditor after
           examination of the liable party and all creditors, to whose benefit the attachment
           was carried out.

           This legal situation of the Liechtenstein EO corresponds to the Austrian reception
           model in Sections 331 et seq öEO. Austrian literature and judicature can therefore
           be used to assess the legal issues in question.

 5.2.      In many cases, the operating creditor is only able to carry out the execution on a
           “universal right”, especially since individual rights which are subsequently to be
           asserted or enforced by the operating creditor, only arise in the specific factual
           situation and individual situation. Under this aspect, only very personal or
           otherwise obviously untransferable rights or such rights, whose exercise is
           economically sensible for the liable party (öOGH 3 Ob 101/04f; Oberhammer in
           fear/Oberhammer, EO3 § 331 Margin Number 4) cannot be attached. To the extent
           that the Plaintiff and the party involved refer to the unenforceability of individual
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 6 of 78 Page ID #:137




        StGH 2018/111                                                                        5


           rights that can be derived from a universal right, they should be countered that the
           contested execution order does not relate to individual rights but to the Plaintiff's
           overall rights (öOGH 3 Ob 166/11z; see also RIS -Justice RS0004162 [T1]).

           The catch-all element of the execution to other assets should ensure that all
           conceivable assets of the liable party can be drawn into the execution. The
           interpretation of §§ 331 ff. öEO (RIS-Justiz RS0120619), which also applies to the
           interpretation of Art. 242 ff. EO, has to be interpreted in this purpose of the law.
           “Other property rights” within the meaning of Art. 242 (1) EO are only those
           substantive claims of the defendant, which cannot be assigned to the immovable
           property or to those parts of the moveable property of the debtor, which are claims
           for money, physical property or as claims for surrender or Performance of physical
           matters should be defined (OGH 03 CG.2007.66 LES 2008, 266 recital 8.1; LES
           1987, 80; RZ 1956, 111). Thus, an attachable asset is to be seen in the option right
           of the founder to be able to use itself as beneficiary. In addition, the Supreme Court
           further states that even the right to appoint a body, which does not directly provide
           an asset legal position, can indirectly result in a monetary benefit, for example from
           the income from the foundation's assets, as an influence of the founder on the
           board. Section 333 (1) ÖEO (Art. 244 (1) EO) is based on the fact that the seized
           right grants entitlement to the “surrender of wealth”. The right itself does not have
           to be usable, but it must in turn enable access to a usable property (öOGH 3 Ob
           177/1 Os; Oberhammer in Angst/Oberhammer, EO3 Section 331 para. 3), such as
           the right to termination given in the law, for example (Art. 244 (1) EO). In principle,
           several steps from legal acts could lead to the “pursuit of wealth”, since the law
           does not restrict the operating creditor to a single executive exploitation step.




 5.3.      In the present case, contrary to what the Plaintiff and the party involved said, the
           issue was not the seizure of individual “claims” for which at least the “existence”
           had to be assumed, but an execution on “other property rights” within the meaning
           of Art. 242 et seq EO. For an execution on universal rights, the Supreme Court
           rightly asserts that it is just typical of the nature that usable claims are not (yet)
           available at the time of the executive access, because this type of execution is
           based on a universal right and on the occurrence of individual claims and requests.
           As a rule, the operating creditor only has to take further steps as part of the
           exploitation. (Oberhammer in Angst/Oberhammer, EO3 Section 331 para. 3 et
           seq).

           Austrian jurisprudence, according to the Supreme Court, also allows attachments
           in accordance with Section 331 öEO if further legal acts by the operating creditor
           only give rise to asset rights of the obligated party. That these already exist at the
           time of attachment, the EO does not assume (see öOGH 3 Ob 165/10a; 6 Ob
           235/08i GesRZ 2009, 237 [Arnold]).
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 7 of 78 Page ID #:138




        StGH 2018/111                                                                         6


           This difference - on the one hand, attachment of claims that presume conditional
           or committed claims, because merely expected claims are not attachable in the
           framework of the execution of financial claims and on the other hand, the
           attachment of total rights, when, e.g. attachable claims have not developed at all
           due to lack of termination of the underlying contractual relationship, - was just
           emphasised by öOGH in a decision regarding execution of trustor rights (öOGH 3
           Ob 223/12h ecolex 2013/211). In the specific case, it concerned the execution of
           the claims of the trustor against the trustee, for which only execution can be carried
           out only in accordance with § 331 öEO (= Art. 242 EO) This provision was therefore
           used because the contractual trust relationship can only be terminated by a
           constitutive declaration of one of the contracting parties.

           While not only the means of execution, but also the execution object in the case of
           the execution of claims differ from that in the case of the execution of “other
           property rights”, there is only one thing in common in the question of the law that
           has already arisen: In this case, there is no difference in the fact that the right to
           conduct the execution was already developed at the time of the attachment. Such
           a right can then be applied for the execution- depending upon the execution object.
           For an execution on other property rights, it is therefore assumed that the universal
           right has already arisen and is due to the liable party (OGH 25.8.2014, 8 Ob A
           56/14i ecolex 2014, 1061).

 5.4.      In this case, the Respondent had asserted several legal positions of the Plaintiff
           as universal rights and had requested their seizure: In the approved application, it
           put forward the Plaintiff's position as trustor, protector and beneficiary of the Alpha
           Trust vis-à-vis the party involved and requested the seizure of the Plaintiff's overall
           rights to the party involved (item 1, paragraphs 1 - 3). The Plaintiff's position as a
           protector of the Alpha Trust included partial rights, such as that the Plaintiff had
           transferable rights under the trust deed, such as the right to consent as a protector
           to various rights and actions of the trustee: Termination of the trust by the trustee,
           to determine the beneficiaries, to delegate all rights of the trustee including its
           (alleged) discretionary power and to change the provisions of the trust deed. In
           addition, the Plaintiff had the sole right to appoint or remove the trustees of the
           Alpha Trust. In addition, the Plaintiff even let the trusts of the Alpha Trust (which
           he controls) act as asset managers of the trust.

           However, the Respondent had made sufficient claims that the Plaintiff's total rights
           could be seized. The individual rights of the universal right would not have to be
           asserted and certified, if it does happen (as here, for example, “in particular”), it
           does not harm the Respondent, even if in this case are listed as examples that
           cannot be used by the Respondent. This execution request clearly states the
           overall rights to be seized, namely those of the Plaintiff as trustor, protector and
           beneficiary of the Alpha Trust vis-à-vis the party involved. It is not necessary to
           provide details or a list of the individual rights resulting from these legal positions.

           The type of execution requested by the Respondent coincides with that of the
           ÖOGH in 3 Ob 223/12h (ecolex 2013/211; see Oberhammer in
           Angst/Oberhammer, EO3 Section 325 para. 5) required execution type, namely the
           execution on other property rights. Sections 331 et seq öEO (öOGH 3 Ob 223/12h).
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 8 of 78 Page ID #:139




      StGH 2018/111                                                                          7


         In this context, it did not catch the Plaintiff and the party involved's objection that
         the Alpha Trust only granted discretionary privileges and no entitlement to
         preferential treatment, since - as it may turn out in the course of the liquidation
         process - the Plaintiff could be exploited due to his overall rights by changing the
         trust deed Money claims can get. In addition, in the context of the exploitation of
         his overall rights, the Plaintiff could also end the trust with corresponding claims.
         This should not be examined and decided here, but rather reserved for any
         exploitation of the Plaintiff's overall rights. In addition, it was expressly pointed out
         that, in the absence of a corresponding ban in the trust deed, the Plaintiff was even
         entitled to use himself as a trustee, which is also legally permissible (Art. 910 para.
         in conjunction with Art. 923a, Section 40 para. 2 PGR). Therefore, it was neither
         contradictory nor incorrect if the Respondent listed the rights of the trustee in
         accordance with the exemplary rights listed in the Plaintiff's overall rights, including
         the rights of the trustee according to the trust certificates mentioned there,
         especially since he claimed that the Plaintiff could potentially be the trustee of the
         Alpha Trust himself (ON 1 margin No. 38).



         It was also incorrect that the Respondent's arguments in the execution request
         were limited to the rights of the Plaintiff as a protector. The Respondent also
         argued that the Plaintiff still had unlimited control of the assets in the trust by
         instructing the trustees, and in particular that he could issue instructions to be
         followed by the trustees with regard to distributions from the trust assets. An
         application had been made to execute the Plaintiff's rights vis-à-vis the Alpha Trust
         trustee, whereby the Respondent referred to the Plaintiff's overall rights as a
         trustor. With regard to the legal position of the Plaintiff, the trust agreement of May
         27, 2015 and the supplementary “Written Instrument” of June 2, 2015 were
         expressly asserted and the individual powers of consent of the Plaintiff to the
         trustee's agendas were set out in the “Declaration of Trust” (ON 1 para. 18 and in
         FN 3).

         Therefore, one cannot speak of an inconclusiveness or indeterminality of the
         execution application: An execution application is inconclusive only if it misses the
         complete, specific and precise assertion of facts which involve the requested
         execution approval as a legal consequence (OGH 08 EX.2006.4224 LES 2009,
         221). The Respondent had asserted all legal bases from which the Plaintiff's
         overall rights against the party involved resulted: According to the Respondent, the
         Plaintiff had overall rights as the trustor, protector and beneficiary of the Alpha
         Trust vis-à-vis the party involved.

         The Respondent and the party involved alleged that the Respondent’s
         specification of the rights “which he wishes to resort to” was also not present. The
         exploitation acts specified by law in Art. 243 et seq. EO, such as the division or
         initiation of a dispute procedure, dismissals, etc., and the Respondent's general
         clause-based authority, the “otherwise necessary declarations for exercising and
         utilizing the seized right effective for the liable party to deliver”, should not be
         explained in detail in the execution request. For a seizure in accordance with the
         provision of Art. 242 EO, it is sufficient if the seized universal right in turn enables
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 9 of 78 Page ID #:140




        StGH 2018/111                                                                         8


           access to a usable asset (Oberhammer in Angst Oberhammer, EO3 Section 331
           para. 3). The application should only be rejected if the unusability of the right is
           obvious from the records (öOGH 3 Ob 28/99k SZ 72/108; 3 Ob 243/11y JBI 2012,
           535; RIS-Justiz RS0127665; RS0001249, RS0000085). However, this is not the
           case here: The Respondent has shown in detail that a usable property can be
           seized or exploited by means of the universal right to be attached, and there is no
           reason to assume that it is “obvious” that it cannot be used. The general legal
           position of the Plaintiff as trustor alone already affirms its possibility of bringing
           about claims against the trustee that are worthwhile.

 5.5.      The decision of the ÖOGH 3 Ob 177/10s, cited several times in this procedure, is
           published in PSR 2011/47, 183 (Rassi/Zollner) = GesRZ 2011, 317
           (Wurzer/Foglar-Deinhardstein; Zollner/Paulsen, overview of the Supreme Court
           Judicature in foundation matters in 2011, PSR 2012/18, 66 [68 f.]) affected an
           execution against a founder and only dealt with the question of the exploitation of
           legally seized overall rights of the obligated as a founder. In that case, the
           “comprehensive” right of amendment as well as the donor's right to determine the
           beneficiary were effectively seized and the command to the obligated person to
           abstain from any disposal of these rights and the foundation was prohibited from
           paying the obligated person or to accept its disposition of seized rights. Only within
           the framework of the exploitation proceedings (§ 331 Para. 2 EO), exploitation
           applications were specified and supplemented, and the court of first instance
           authorised the prosecuting party on its own behalf for the appointment of the liable
           party as beneficiary, but it rejected the additional requests for exploitation oriented
           to the authorisation for dismissal of members of the advisory board of the
           foundation and appointment of new advisory board members. The second instance
           accepted the recourses of both parties and abolished the decision of the court of
           first instance. There were recourse appeals against the revocation decision,
           whereby öOGH recognised the recourse of the prosecutor as partially justified. It
           stated that the total rights of the execution entitled to the founder against a private
           foundation pursuant to §§ 331 f. EO would then succumb if it had reserved the right
           to revoke and at least partially been the ultimate beneficiary in accordance with §
           36, Para. 4 PSG, or reserved a right to amendment (RIS-Justiz RS0120752).
           Because, as long as a founder reserved amendment or revocation rights, the
           principle of complete separation of the foundation from the founder is not realised.
           However, a cumulative reservation of both rights to alter the legal relationship was
           not a prerequisite for an execution, contrary to the interpretation of the liable party,
           as per §§ 331 ff. EO (3 Ob 217/05s; 3 Ob 16/00 h).

           In the case of the execution here, it did not concern the case of a foundation.
           However, it was significant for the judicature of the öOGH for the execution of
           founder rights for the case covered by the decision, that for the suitability of an
           execution object, its indirect usability in accordance with §§ 331 ff. oEO was
           already sufficient. For example, the ÖOGH saw “a property right” in any event as
           a donor's right to change, and may it first be necessary according to the legal
           arrangements to be initiated by the operator until he can access the donor's
           specific property rights (3 Ob 217/05s recital 3; 3 Ob 177/1 Os recital III 1 et seq;
           see Zollner/Paulsen, PSR 2012/18, 69). An amendment in the declaration of the
           foundation to support the founder (again), created prerequisites to such an extent
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 10 of 78 Page ID #:141




      StGH 2018/111                                                                            9


          for the establishment of usable asset rights of the founder (öOGH 3 Ob 217/05s
          RdW 2006, 505). If the beneficiary (finally) had a disputed claim against the
          foundation, it was assignable, attachable and pledgeable (with reference to
          Csoklich, access to the assets of the private foundation by creditors of the founder
          and beneficiaries, ÖBA 2008, 416 [424 ff.]).

          In the case of the execution against a donor, the theory also took the position that
          the creditor had the option of being authorized instead of the donor to change the
          declaration of foundation regarding the specific amount and due date of donations
          in order to provide the founder with an actionable (and executable) right to benefits
          (Rassi, PSR 2011/47, 189 [decision-making discussion]; RIS Justice RS0120753).

          Therefore, the execution according to Art. 242 EO does not call for the immediate
          usability of the right to be attached, but the “indirect usability” is sufficient. In 3 Ob
          16/06h ZIK 2006, 143, the öOGH assumed another attachable asset right, if a
          founder is the ultimate beneficiary, this was not to be doubted. In addition to this,
          OGH held it sufficient in this decision, that the attached rights to alter the legal
          relationship (of a founder) were only transferable by their exercise (with reference
          to öOGH 3 Ob 55/80) and emphasised that the exercise of the rights to alter the
          legal relationship (of the founder) could be carried out by third parties (see oGH 6
          Ob 106/03 m for the custodian of the founder or öOGH 6 Ob 332/98m GesRZ
          1999, 126 for the parents with legal guardianship of the founder with custodial
          approval). In this case, it is now a question of the Respondent being able to
          exercise the individual rights contained in the overall rights instead of the Plaintiff.
          It is not clear which obstacles as per execution law could be contradicting. Apart
          from this, an execution for other asset rights did not concern the transfer rights to
          alter the legal relationship to the third parties, but the legal authorisation of the
          prosecuting creditor to exercise the rights instead of the liable party in the
          execution process in order to be able to reach the proceeds from the individual
          right to be liquidated thereby, even if only indirectly. An authorisation granted by
          the execution court in the framework of an execution for other asset rights, namely,
          entitles the prosecuting creditor to all those to which the liable party was previously
          entitled (öOGH 3 Ob 33/84 SZ 57/102; 3 Ob 16/06h ZIK 2006, 143).
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 11 of 78 Page ID #:142




         StGH 2018/111                                                                        10




            The provisions of the adoption template (§§ 331 ff. öEO) would also be aimed at
            extending the execution possibilities and would therefore want to record all asset
            items of the liable party, which are not yet covered by other executions (see Art.
            242 Para. 1 Sentence 1 EO). It is true that öOGH therefore has the point of view
            that in the case of doubt, an execution subservience of other assets must be
            assumed. (öOGH 3 Ob 16/06 h; RIS-Justiz RS0120349). In the case presented for
            decision, this must not be referred back to, since such doubts would not exist at
            all.
            It is therefore evident that as per doctrine and Rsp, an attachment of total rights is
            always possible if additional legal measures, in particular, by asserting the rights
            of alteration of the legal relationship of the liable party, a usable asset value of the
            liable party can emerge, or can be created. For the execution of universal rights
            according to Art. 242 EO, the so-called “indirect usability” of the universal right is
            sufficient.

  5.6.      The following can be concluded from this: The attached asset right need not
            represent an asset value by itself. The prosecutor must not certify such an asset
            value. The rights of the prosecuting creditor would be determined according to the
            scope of the rights of the liable party and are identical to them. The prosecutor
            must be granted the legal authorisation, instead of the liable founder, to exercise
            its rights in order to be subsequently access possible proceeds. Nothing else could
            apply in the case of attachment of total rights by the creditor of a trustor, who is
            also beneficiary and protector of a trust here.

            Moreover, the seizure of the donor's total rights does not automatically mean the
            admissibility of the exploitation by authorizing the operating creditor to exercise all
            of the donor's individual rights (öOGH 3 Ob 177/1 Os recital 5). The fact that the
            total rights of execution can be carried out in accordance with §§ 242 EO, therefore
            does not say anything about it, whether the total attached rights have asset value
            subsequently in the specific case to be assessed (see öOGH 6 Ob 228/17y PSR
            2018, 90). The individual right of the liable party resulting from the total right must
            therefore not be asserted evidenced nor certified in the execution application,
            otherwise, one would encumber the prosecuting creditor with the assertion of a
            possible number of individual rights emerging from a total right, which does not
            correspond with the teleology of the execution right, to not unnecessarily make
            access to the asset objects of the liable party difficult for a prosecuting creditor. A
            claim of the asset value of the total right is only required insofar as the possibility
            of an asset value emerges from the exploitation of the individual rights. This can
            be affirmed in any case based on the statements of the Respondent in ON 1. The
            execution request would only be rejected if it already emerged from the execution
            request that it was obviously a non-seizable right (Oberhammer in
            Angst/Oberhammer, EO3 Section 331 para. 10; Heller/Berger/Stix, Commentary
            on Execution Regulations III 2336), whereby however the Rsp generously
            assesses the claim of the possible assets of the right to be seized at the seizure
            stage (öOGH 3 Ob 217/05s; 3 Ob 26/08g GeS 2008, 112) and therefore, should
            there be a lack of usability at the exploitation stage, the individual application for
            exploitation - but not the seizure request with regard to the universal right - should
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 12 of 78 Page ID #:143




         StGH 2018/111                                                                       11


            be rejected.

            The decision of the Supreme Court 2R EX.2008.7877 quoted by the Plaintiff was
            about a security bot with which the liable party should be prohibited from having
            their claims against the third-party debtor up to the amount of the actual trust
            assets. Accordingly, it was not an execution on other property rights within the
            meaning of Article 242 et seq. EO, but rather a forced access to individual claims,
            hence an execution of claims. This decision does not provide anything for the
            question of the seizure of total rights in accordance with Art. 242 EO, since the
            requirements for the execution object “claim” are fundamentally different when
            executing claims: The Supreme Court had already ruled in LES 2008, 266 for the
            seizure of “claims” that these could not be imposed by a third-party ban if their legal
            basis had not yet been created at the time of the judicial decision and which is
            therefore still uncertain whether they will ever arise (LES 2008, 266; 2R
            EX.2008.7877). However, in this case, the issue is not the seizure or realization of
            individual asset “claims”, but only the seizure of an overall right of the Plaintiff
            against the party involved, from which - if only indirectly - that is, only after the
            addition of further legal acts (to be done by the Respondent) - assets, in particular
            claims, could arise (Art. 242 para. 2, Art. 243 et seq EO).

            Moreover, the Supreme Court has already affirmed an asset of universal rights
            several times: For example, in Decision 10 CG.2004.58 LES 2007, 141 although
            the beneficiary's claim was largely dependent on the discretion of the organs of a
            foundation, the management of the foundation was carried out on the basis of a
            mandate contract determined by the beneficiary. On this basis, the Supreme Court
            affirmed an asset of the respondent, because the access depended solely on the
            declaration of intent of the obligated party. He referred to the principle that
            conditional rights are property if the fulfilment of the condition depends only on an
            act of the defendant's will. This circumstance distinguished this decision from the
            facts on which the decision 2 R EX.2008.7877 was based, according to which the
            security opponent had no - even conditional - disposable right over the assets of
            the third-party debtor (2R EX.2008.7877 Erw 13.5.). In decision OGH 03
            CG.2007.66 LES 2008, 266, the rights of a founder to revoke and change the
            declaration of foundation are expressly referred to as “other property rights within
            the meaning of Art. 241 et seq EO” has been recognized.



  5.7.      In the Austrian Supreme Court, the execution of settlor's claims was assessed from
            the perspective of the execution of the settlor's claim against the trustee for
            restitution of the trust property. If the trust property consisted of money, the
            attachment of the claim pursuant to § 294 öEO (= Art. 217 EO) was affirmed. In
            the event that the fiduciary relationship has not yet ended and this has to be ended
            by the trustor in order for the claim for recovery to arise, the ÖOGH assumes that
            in such a case only a seizure in accordance with Section 331 EO can be
            considered (öOGH 3 Ob 223/12h ecolex 2013/211; Oberhammer in
            Angst/Oberhammer, EO3 Section 325 para 5). The claim for repayment could not
            be seized beforehand because it had not yet arisen due to the lack of notice of
            termination. Since the boundaries between the individual types of execution in
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 13 of 78 Page ID #:144




         StGH 2018/111                                                                         12


            question are “fluid”, the ÖOGH even allows an application aimed at the wrong type
            of execution to be reinterpreted without further ado (öOGH 3 Ob 223/12h ecolex
            2013/211; Oberhammer in Angst/Oberhammer, EO3 Section 325 para 5). In the
            decision of the Austrian Supreme Court 2 Ob 166/02d ecolex 2002, 882, it was
            expressly pointed out that the creditors of the settlor could not lead directly to the
            trust property execution, but only to the claims of the settlor against the trustee.
            The Austrian Supreme Court also confirmed this legal interpretation in 3 Ob 85/08h
            ecolex 2008, 1021 = ÖBA 2009, 322.

            The öOGH had already ruled in E 3 Ob 177/10s that the right to designate
            beneficiaries could be seized and exercised by the operating creditor, so that from
            this alone it is clear that the seizure of the Plaintiff's overall rights as a trustor on
            the one hand and for determination the beneficiary protector entitled to consent
            (Art. 8 Declaration of Trust) may be at least indirectly relevant to the trustee in
            terms of property law.

            In the execution for settlor's rights, the Supreme Court did not consider the
            existence or non-existence of the alleged seized property right due to the lack of
            an application for exploitation (Austrian Supreme Court 3 Ob 143/93), which clearly
            shows that 1) settlor's rights are in principle seizable as universal law according to
            § 331 öEO and 2) this is possible regardless of whether at the time of this seizure
            the universal law in the specific case also allows executive access to the right
            alleged to be exploitable (a property there) or not. To the extent that the Plaintiff
            objects that individual rights of the liable party cannot be attached, this is not the
            subject of the procedure for requesting the seizure of all trustor rights.

  5.8.      Contrary to the statements made by the Plaintiff and the party concerned, there
            was no “double seizure” because the execution request and the Respondent's
            submissions made it sufficiently clear that the Plaintiff's overall rights vis-à-vis the
            party concerned should be seized and as the legal position of the Plaintiff for his
            position as trustor, protector and beneficiary of the Alpha Trust. The merely
            exemplary requested attachment of various individual rights from the requested
            attachment of the universal right according to Point 1 (3) 1 para. 3 (from “in
            particular” to “3 June 2015)” was not necessary to describe the universal right to
            be attached. At the stage of exploitation, it should be examined in detail which
            individual rights flowing from the Plaintiff’s overall right can be exploited and are
            assets.

            Para. 4 of the Enforcement Order did not contradict the Enforcement Order (or the
            application for Enforcement), because it was clear from the above that the
            respondent did not want to seize the already seized claims with this execution,
            because this had already happened in the proceedings 08 EX.2016.839. With the
            execution request in question, only overall rights were seized, not individual claims,
            so that this point can remain to clarify that individual claims should not be seized,
            although this restriction would not have been necessary. A “double seizure”, which
            the Plaintiff and the party involved have repeatedly designated as inadmissible, is
            simply not because the execution objects are different: In the matter at hand, it was
            the Plaintiff's overall rights, in case 08 EX.2016.839, it was claims. The objection
            raised, however, that granting the execution in question would lead to multiple
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 14 of 78 Page ID #:145




       StGH 2018/111                                                                   13


          seizures, would be in vain.

  6.      By letter of 12 September 2018, the Plaintiff initially applied for the suspensive
          effect to be granted and for a precautionary measure to be taken.

  7.      The Respondent filed a counter statement to these requests on 18 September
          2018, requesting that the requests for suspensive effect/precautionary measure be
          rejected. By letter dated 26 September 2018, the Respondent requested the
          Plaintiff to provide adequate security for the damage that the interim measures
          could potentially have caused.

  8.      The Plaintiff replied to this on 27 September 2019 and maintained the application
          for recognising the suspensive effect and the application for a precautionary
          measure, and requested that the Respondent's applications be rejected.

  9.      The Deputy President of the State Court granted the Plaintiff's request by decision
          of 9 October 2018, that until the individual complaint announced or submitted by it
          is settled in the decision of the Supreme Court of 7 September 2018, 08 EX.
          2016.5802-72, certain costs of the appeal and revision recourse procedure do not
          have to be paid. The further applications were rejected.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 15 of 78 Page ID #:146




          StGH 2018/111                                                                           14




  10.        The Plaintiff lodged an individual complaint against the decision of the Supreme
             Court of 7 September 2018, 08 EX.2016.5802-72 with the state court in a letter
             dated 10 October 2018, denouncing a violation of the property guarantee pursuant
             to Art. 34 Para. 1 LV and Art. 1 1. ZP-ECHR, a breach of the prohibition of formal
             refusal of rights according to Art. 31 Para. 1 LV and Art. 6 Para. 1 ECHR, a violation
             of the right to the ordinary judge according to Art. 33 Para. 1 LV and Art. 6 Para. 1
             ECHR, a violation of the right to lodge a complaint in accordance with Art. 43 LV,
             a violation of the duty to state reasons in accordance with Art. 43 LV, a violation of
             the right to equal treatment in accordance with Art. 31 (1) LV and a violation of the
             right to arbitrary treatment. It is requested that the State Court complies with the
             individual complaint in question and determines that the decision of the Supreme
             Court from 7 September 2018 to 08 EX.2016.5802 (ON 72) violates the Plaintiff's
             constitutionally guaranteed rights guaranteed by the ECHR, the decision of the
             Supreme Court should therefore be set aside and the case should be referred back
             to the Supreme Court for a new decision, subject to the legal view of the State
             Court, and the Respondent obliged to reimburse the costs of the proceedings to
             the Plaintiff for the account of his designated legal representative.

  10.1.      Regarding the violation of the property guarantee in accordance with Art. 34 LV
             and Art. 1 1. ZP-ECHR essentially submits the following:

  10.1.1.    According to the Supreme Court, the right seized in the context of an execution
             “must not be usable, but it must in turn enable access to usable property” (08
             EX.2016.5802, ON 72, p. 36). According to the Supreme Court, after the Supreme
             Court assumed that the Plaintiff’s overall rights as trustor, protector and beneficiary
             of the Alpha Trust can be seized and assigned to the third-party debtor CTX
             Treuhand AG, the Respondent had at least indirect access to the Plaintiff's assets.
             Thus, the factual situation regarding the type of rights falls under the scope of
             property guarantee.

             Thus, the factual situation regarding the type of rights falls under the scope of
             property guarantee. According to the jurisprudence of the State Court, the property
             guarantee is not affected by a judicial decision if it is a civil lawsuit regarding a legal
             dispute between private individuals. In such a case, the decision should not be
             assessed with regard to the ownership guarantee, but rather under the arbitrary
             ban (StGH 2014/74, recital 9.2; Vallender/Vogt, Ownership Guarantee, op. cit., p.
             711, para. 40 with numerous documents). The State Court justified its position as
             follows:



             “The judgmental decision of a court, for example, about who owns a certain thing,
             cannot be regarded as an interference with the property of those who lose this
             legal dispute. According to the jurisprudence of the State Court, in civil proceedings
             there are generally equivalent asset interests, which mutually nullifies the
             protection of fundamental rights” (StGH 2006/15, recital 3.2)
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 16 of 78 Page ID #:147




       StGH 2018/111                                                                           15


  10.1.2.   On the other hand, there is no civil litigation. Arbitration before the London Court
            of International Arbitration (LCIA), which preceded the execution proceedings,
            should be regarded as an equivalent to civil proceedings. It was decided there
            whether the claim existed or in what ownership the sum over which the claim was
            to be held. However, this arbitration was not the subject of this individual complaint.
            Rather, this revolves around the execution procedure, in which the Plaintiff is faced
            with a sovereign acting, state-owned and state-authorized executor. In this regard,
            there is also no CG procedure with which civil processes are identified, but an EX
            procedure. In this regard, no equivalent assets would conflict with interests, but
            there would be an asset interest of the Respondent, which he would try to enforce
            using state coercive means, while the Plaintiff did not have such state coercive
            power behind him. Consequently, the case law of the State Court cited above is
            not relevant, since there is no civil litigation and there are no equivalent assets in
            the interests. Accordingly, the guarantee of ownership can also be applied to the
            state intervention.

            A limitation of the property guarantee, apart from the core salary guarantee, is
            possible if the provision is based on a legal basis - the more difficult the
            intervention, the more clearly and precisely in a formal law (StGH 2006/53, 3.) - it
            is in the public interest and proportionate (suitable, necessary and reasonable)
            (StGH in LES 2007, 19, recital 3.1).

  10.1.3.   This is a massive intervention on the Plaintiff’s property guarantee after the
            Respondent's claim amounted to USD 79,815,055.40, GBP 2,776,473.68 and
            RUB 2,958,750.00 plus interest.

            This massive intervention is formally based on a legal basis - Art. 242 (1) EO - but
            this legal basis is not sufficient, especially given the seriousness of the intervention.
            Thus, only property rights of the liable party would fall under Art. 242 Para. 1 EO
            (Oberhammer, Section 331 EO, Rz 1 in Angst/Oberhammer, Execution Ordinance,
            3rd edition, Vienna 2015). In fact, the Plaintiff had just given up his property rights
            by bringing them into the Alpha Trust. The property rights previously granted to
            him would now go to the Alpha Trust. Although the Plaintiff had certain rights in
            relation to the Alpha Trust, he was and remained a discretionary beneficiary.
            Therefore, he was not entitled to a certain amount from the Alpha Trust, but the
            extent of his privilege was at the discretion of the trustee. If one wanted to accuse
            the Plaintiff of not giving up his assets at all but continue to control the Alpha Trust
            (which is contested), then an execution procedure was not the right place for it.
            Instead, such an argument would have to be put forward in an appeal procedure.
            There it could be decided whether the establishment of the trust was void from the
            outset and not in an execution procedure. Otherwise, an enforcement procedure
            could simply result in a breach of trust by a trustee, without a court clarifying
            whether such a breach is even legally permissible within the meaning of the PGR.
            An enforcement standard therefore does not offer a sufficient legal basis to be able
            to take action.

            Even if there were a sufficient legal basis, there would be no proportionality. The
            Plaintiff’s overall rights to the Alpha Trust had been seized. It follows that the
            Plaintiff can no longer exercise a single right in relation to the Alpha Trust. In other
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 17 of 78 Page ID #:148




      StGH 2018/111                                                                     16


          words, his legal relationship with Alpha Trust will be severed. Instead of seizing
          individual known assets of the debtor, as is customary in the case of a seizure, all
          of the Plaintiff’s rights against the Alpha Trust were seized by the Supreme Court.
          The Supreme Court still owes an explanation as to why the milder means, namely
          the seizure confirmed by the Supreme Court and therefore legally binding
          according to 08 EX.2016.839 (ON 4), are not sufficient. In that proceeding, all
          “monetary claims and payment claims, in particular distribution and repayment
          claims [sic] in the amount of at least the outstanding claim” against CTX Treuhand
          AG, the trustee of the Alpha Trust, with regard to the Plaintiff's legal status as
          “beneficial owner, trustor, beneficiary and client of the Alpha Trust”. Any money
          that the Plaintiff could receive from the Alpha Trust has already been seized. And
          the Respondent was not entitled to anything other than money. Accordingly, this
          seizure is completely sufficient and no further seizure is necessary. The
          Respondent had not even attempted to exploit the assets seized in 08
          EX.2016.839.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 18 of 78 Page ID #:149




          StGH 2018/111                                                                          17




             For these reasons, the Plaintiff's property guarantee had been violated by the
             Supreme Court's decision of 07/09/2018 to 08 EX.2016.5802 (ON 72).

  10.2.      In essence, the Plaintiff submits the following about the violation of the prohibition
             of formal refusal of rights under Art. 31 Para. 1 LV and Art. 6 Para. 1 ECHR:

  10.2.1.    There is an area of application for the ban on formal refusal of rights in two aspects.
             On the one hand, the Supreme Court shifted any legal dispute over the applicability
             of the Plaintiff’s overall rights to a subsequent procedure. On the other hand, the
             Supreme Court had declared (08 EX.2016.5802, ON 72, p. 35) that “highly
             personal or otherwise obviously non-transferable rights” are not attachable without
             going into detail later on whether the attached total rights are transferable or not.

             With regard to the discussion of the applicability of the Plaintiff’s overall rights, the
             Supreme Court (08 EX.2016.5802, ON 72, p. 36) initially stated that the attached
             right itself had to provide access to usable property, otherwise no seizure is
             possible. Subsequently (08 EX.2016.5802, ON 72, p. 42), it explained that the
             seizure request should only be rejected if the unusability of the right from the file
             situation was obvious. The Supreme Court is at odds with its own statements. A
             lack of obvious uselessness or it cannot be concluded can be used. This way,
             usability could not only be obvious, but also after a legal check. Simple unusability
             is also unusability. The Supreme Court omitted this legal examination of simple
             usability, although according to its own statements it would be necessary. As a
             result, the Supreme Court refused to examine whether it could not be used. If
             usability is simply impossible, the seizure procedure is no longer necessary.

             In terms of the object, simple unusability already results from the fact that,
             according to Art. 927 Para. 1 PGR, the beneficiary is entitled to request the
             implementation of the trust provisions. However, this is only a dispositive legal
             standard. According to Art. 927 Para. 1 PGR, this right only exists “unless the trust
             deed stipulates otherwise or this execution is not dependent on the trustee's free
             discretion vis-à-vis individual or all beneficiaries”. A discretionary beneficiary was
             therefore “excluded from actively influencing the trustee's dispositions and
             administrative acts” in accordance with the decision of the higher court in the
             present case (08 EX.2016.5802, ON 36, p. 32, rec. 6.6.6). Thus, according to the
             nature of the trust, it is not possible for a discretionary beneficiary like the Plaintiff
             to influence the trustee.

  10.2.2.    Furthermore, the Plaintiff, as the trustor, could not simply issue instructions to the
             trustee. Such an approach would contradict the nature of the trust, which is laid
             down in the Liechtenstein legal system. According to Art. 918 para. 1 PGR: “Apart
             from that, the trustor cannot establish any provisions that bind the trustee to the
             trustor's ongoing instructions.” The Plaintiff's rights as trustor are thus simply
             unusable.

             In addition, the Plaintiff’s rights as a protector were pure consent rights. Access to
             assets does not result indirectly after the rights have been assigned to the trustee
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 19 of 78 Page ID #:150




       StGH 2018/111                                                                            18


            (cf. 08 EX.2016.5802, ON 36, p. 34, recital 6.6.7). An active legal arrangement by
            the protector is therefore excluded.

            Ultimately, the Plaintiff’s right to act as protector for the appointment and dismissal
            of the trustee remains. This right is by no means unconditional. For example, the
            Plaintiff could not threaten to be dismissed if the trustee complied with his
            obligations under the trust deed and the law. Rather, a dismissal right only serves
            “to control and enforce the duties of the trustee” (08 EX.2016.5802, ON 36, p. 35,
            recital 6.6.8). This case law is in line with the Austrian Supreme Court, which
            stipulated (3 Ob 177/10s, p. 14): “The right of dismissal serves to control and
            enforce the duties of the board.”

  10.2.3.   With regard to the examination of the transferability of the Plaintiff’s overall rights,
            the Supreme Court had initially stated (08 EX.2016.5802, ON 72, p. 35) that “highly
            personal or otherwise obviously non-transferable rights” were not attachable. The
            Supreme Court had not examined whether the Plaintiff's overall rights were
            transferable at all. Rather, the Supreme Court subsequently stated (08
            EX.2016.5802, ON 72, p. 46) that the issue was not the transfer of the design rights
            to third parties, but the judicial authorization of the creditor to exercise the rights of
            the liable party. The Supreme Court is at odds with its own statements.

            After the Supreme Court had neither examined the simple usability of the Plaintiff’s
            overall rights nor their transferability, it illegally removed decisive counter-
            arguments from the Respondent’s request.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 20 of 78 Page ID #:151




          StGH 2018/111                                                                         19




             For these reasons, the Plaintiff was injured by the Supreme Court’s decision of
             09/07/2018 to 08 EX.2016.5802 (ON 72) prohibiting a formal denial of rights.

  10.3.      The Plaintiff essentially submits the following about the violation of the right to the
             ordinary judge pursuant to Art. 33 (1) LV and Art. 6 (1) ECHR:

             In concrete terms, the right to the ordinary judge was affected in such a way that
             the Supreme Court had not exercised its competence to determine at least a
             possible usability, but had shifted any legal discussion of the usability of the seized
             rights to a subsequent process. The Plaintiff’s legal remedies were severely
             curtailed in the seizure proceedings. This led to a serious interference on the
             Plaintiff’s rights, which was reinforced by the fact that his entire rights against the
             third-party debtor in connection with the Alpha Trust had been seized. Whether
             this seizure could lead to the Plaintiff’s satisfaction at all is highly unclear in the
             best case and impossible in the worst case.

             Furthermore, the right to the ordinary judge was affected to the extent that the
             Supreme Court had not exercised its competence to determine the transferability
             of the seized rights, but simply ignored this point despite its own statements that
             highly personal or otherwise obviously non-transferable rights cannot seized.

             With regard to the substantive reasoning, reference should be made to the
             statements in violation of the prohibition of formal refusal of rights.

             For these reasons, the Plaintiff's right to the ordinary judge was breached by the
             Supreme Court's decision of 7/09/2018 to 08 EX.2016.5802 (ON 72).

  10.4.      The Plaintiff essentially submits the following about the violation of the right to
             lodge a complaint in accordance with Art. 43 LV:

             In fact, the Supreme Court illegally restricted its own competence to the extent that,
             on the one hand, it had not exercised its competence to determine at least possible
             usability, but had shifted any legal discussion of the usability of the seized rights to
             a successor process, and on the other hand it had its competence to determine
             did not exercise the transferability of the seized rights, but simply ignored this point.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 21 of 78 Page ID #:152




          StGH 2018/111                                                                        20




             With regard to the substantive reasoning, reference should be made to the
             statements in violation of the prohibition of formal refusal of rights.

             For these reasons, the Plaintiff's right to appeal was violated by the Supreme
             Court's decision of 09/07/2018 to 08 EX.2016.5802 (ON 72).

  10.5.      The Plaintiff essentially submits the following about the violation of the duty to state
             reasons according to Art. 43 LV.

  10.5.1.    The objective change in practice is that an execution on the total rights according
             to Austrian case law on Section 331 öEO, which corresponds to Art. 242 EO, must
             meet the following requirements with regard to the overall rights of a founder:

             “The overall rights to which the founder is entitled towards a private foundation are
             subject to the provision of Section 3 (3) PSG of the execution according to Sections
             331 et seq EO, if it reserves itself the right to withdraw and is at least partially the
             last beneficiary after the declaration of foundation or according to Section 36 (4)
             PSG and / or reserves the right to change it.” (RS0120752)

             The Supreme Court made several representations on the seizability of rights to a
             foundation (08 EX.2016.5802, ON 72, pp. 35 f., 43 ff.), In order to subsequently
             transfer this to the case in question, with which of these it can be assumed that the
             Supreme Court will make an analogy to the attachability of foundations.

             However, the Plaintiff did not reserve itself the right of withdrawal or right of
             amendment. Such rights would not arise from the trust deeds, nor would the
             Supreme Court have shown that such rights would be apparent. The Supreme
             Court does not go into detail about this lack of right of revocation or amendment,
             although for its reasoning it explicitly refers to the decision of the Austrian Supreme
             Court from 14.07.2011 to 3 Ob 177/10s, which in turn refers to RS0120752. It only
             says: “This should not be examined and decided here, but rather reserved for any
             exploitation of the Plaintiff's overall rights.” (08 EX.2016.5802, ON 72, p. 40) Thus,
             the Supreme Court failed to provide valid reasons why it deviated from the relevant
             Austrian case law. Rather, the Supreme Court gave no reason for it.

             For these reasons, the claim of the Supreme Court from 07/09/2018 to 08
             EX.2016.5802 (ON 72) had been violated in its claim to a constitutional reasoning.



  10.5.2.    The Supreme Court concluded that the lack of obvious usability was based solely
             on the fact that the Plaintiff's position as a trustor “already affirmed his ability to
             bring about claims against the trustee on the basis of general principles” (08
             EX.2016.5802, ON 72, p. 42). The Supreme Court did not describe what this is
             supposed to be due to. According to it, a trustor could generally get money from
             the trust at any time, which was absurd. Instead, Article 918 (1) PGR clearly states:
             “Apart from that, the trustor cannot establish any provisions that bind the trustee to
             the trustor's ongoing instructions.”
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 22 of 78 Page ID #:153




          StGH 2018/111                                                                          21


             The Supreme Court is referring to general principles without specifying what they
             are or what the nature of the trust is all about. Instead, the Supreme Court is
             content with a general reference which lacks any connection to the case in
             question. Moreover, the Supreme Court never stated which general principles
             would apply here.

             For these reasons, the claim of the Supreme Court from 07/09/2018 to 08
             EX.2016.5802 (ON 72) had been violated in its claim to a constitutional reasoning.

  10.6.      The Plaintiff essentially submits the following about the violation of the right to
             equal treatment in accordance with Art. 31 Para. 1 LV:

             The Supreme Court deviated from the practice of the country of reception to § 331
             öEO - the equivalent to Art. 242 EO - in the fact that it had not checked, as part of
             the execution of the overall rights, whether the Plaintiff, as a trustor of the Alpha
             Trust, had at all or change rights in relation to the trust.

             Regarding the substantive reasoning, reference should be made to the
             explanations under the obligation to state reasons.

             For these reasons, the claim of the Supreme Court from 07/09/2018 to 08
             EX.2016.5802 (ON 72) had been violated in its claim to a constitutional reasoning.

  10.7.      The Plaintiff essentially submits the following about the violation of the right to
             arbitrary treatment:

  10.7.1.    Specifically, arbitrariness is given, for example, if the reasoning of the court is
             contradictory (StGH in LES 2001, 163). The Supreme Court (08 EX.2016.5802,
             ON 72, p. 35) - as stated under the prohibition of formal refusal of rights - initially
             stated that “highly personal or otherwise obviously non-transferable rights” were
             not seizable. Rather, the Supreme Court subsequently stated (08 EX.2016.5802,
             ON 72, p. 46) that the issue was not the transfer of the design rights to third parties,
             but the judicial authorization of the creditor to exercise the rights of the liable party.
             So suddenly it should not matter whether the rights are personally or otherwise not
             transferable. This contradiction in the reasoning for the decision amounts to
             arbitrariness, after it has eliminated a further hurdle of proof and reasoning for the
             Respondent.

             Furthermore, the Supreme Court's reasoning was also arbitrary in that the
             Supreme Court (08 EX.2016.5802, ON 72, p. 36) initially stipulated that the
             attached right should in turn enable access to a usable property, otherwise no
             seizure is possible. However, the Supreme Court has withdrawn this statement (08
             EX.2016.5802, ON 72, p. 42) by claiming that the seizure request can only be
             rejected if the unusability of the right from the file situation is obvious. The possible
             usability does not necessarily derive from a lack of obvious uselessness. In
             between there is an area, namely the simple unusability, as was stated under the
             prohibition of formal refusal of rights. Objectively, as explained above, there is such
             a simple unusability. Although this is not necessarily obvious, it is nevertheless
             given. The Supreme Court has failed to provide legal clarifications. This was also
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 23 of 78 Page ID #:154




       StGH 2018/111                                                                           22


            arbitrary insofar as the seizure had real effects without the Supreme Court having
            given any thought to whether it would be possible to continue the recovery process.

            Furthermore, it was arbitrary that the Supreme Court had carried out another
            garnishment in addition to the garnishment granted in 08 EX.2016.839 (ON 4). As
            part of this seizure, all of the Plaintiff’s monetary claims against the Alpha Trust
            had already been seized. What else could the Respondent want? If he had the
            feeling that the Plaintiff’s seizure of all monetary claims against the Alpha Trust
            would not satisfy him, the Respondent would have to conduct an appeal procedure
            and would not actually achieve the challenge en passant as part of an execution
            procedure. The execution procedure is not the appropriate vehicle for this. Instead,
            it is precisely the case that the Alpha Trust knows no beneficiaries. All beneficiaries
            are discretionary beneficiaries. Therefore, there was no reason for which the
            Plaintiff in particular should receive a sum of over USD 80,000,000 from the trust
            assets. Such a sum could only be withdrawn through the appeal, otherwise the
            nature of the trust would be misunderstood. However, wanting to contest the back
            door of the execution proceedings was arbitrary and severely curtailed the
            Plaintiff’s procedural rights. For example, an execution procedure is an accelerated
            procedure in which the debtor does not have the same rights as in a civil procedure
            where the parties are at the same level.

            Finally, it should be emphasized once again that any claims in monetary value by
            the Plaintiff against the Alpha Trust from his position as trustor and beneficiary had
            already been seized in the procedure on 08 EX.2016.839. The Plaintiff’s rights
            against the Alpha Trust from his position as a protector are only consent rights.
            The trustee has the actual right to make a decision in this connection, as the
            Supreme Court correctly stated (08 EX.2016.5802, ON 36, p. 33 et seq, recital
            6.6.7). According to Art. 918 Para. 1 PGR, the trustor “cannot establish any
            provisions that bind the trustee to the trustor's ongoing instructions”. Also, the
            protector could not make property orders instead of the trustee (08 EX.2016.5802,
            ON 36, p. 35, recitals 6.6.7). Therefore, none of these rights are asset rights. This
            means that the Respondent simply cannot get any money.

  10.7.2.   In this context, the only thing left is the right of the protector to appoint and dismiss
            the trustee of the Alpha Trust. According to the documents, this is not tied to any
            requirements. However, the Supreme Court arbitrarily disregarded the legal basis
            of the trust. “Apart from that, the trustor cannot establish any provisions that bind
            the trustee to the trustor's ongoing instructions.” So he could not constantly
            threaten a trustee with the Damocles sword of dismissal if he did not implement
            the trustor's wishes. Rather, a dismissal right only serves “to control and enforce
            the duties of the trustee” (08 EX.2016.5802, ON 36, p. 35, recital 6.6.8). This case
            law is in line with the Austrian Supreme Court, which stipulated (3 Ob 177/10s, p.
            14): “The right of dismissal serves to control and enforce the duties of the board.”
            However, it was not apparent in any way that the trustee had violated his duties;
            this was not even brought forward by the Respondent. Instead, it is at the discretion
            of the trustee - and must remain at his discretion - to which beneficiaries a
            distribution is made.

            If, on the other hand, the Respondent's execution request was supported, a trust
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 24 of 78 Page ID #:155




        StGH 2018/111                                                                          23


            could always be adopted in the future if the trustor was also a discretionary
            beneficiary. In this case, one could get an amount from the trust that is limited only
            by the amount of the claim. This dramatically disregards the nature of the trust and
            the interests of the other trust participants. So it says in öOGH, 3 Ob 177 / 10s, p.
            17 et seq: An execution-friendly argument can “be countered by the counter-
            forecast” that “an advisory board appointed by the authorized operating creditor
            will act in disregard of the foundation's purpose and make excessive contributions
            to the beneficiary [namely the creditor]”. Accordingly, it was “quite a bit in itself”
            that the board of trustees was only allowed to make decisions in accordance with
            the purpose of the foundation, which means that “donor rights to the dismissal and
            appointment of board members would not count as executable” (3 Ob 177/1 Os,
            p. 14) ,

  10.7.3.   The interpretation by the Supreme Court of öOGH, 3 Ob 177/1 Os, was bizarre. It
            completely ignores the above quotations and is satisfied with the statement that
            the donor’s overall rights to a private foundation would be subject to execution if
            he had reserved the right of revocation and was the last beneficiary or had
            reserved a right to make changes (08 EX. 2016.5802, ON 72, p. 43 et seq, recital
            7.5.1). However, the Plaintiff did not reserve itself the right of withdrawal or right of
            amendment. Such rights would not arise from the trust deeds, nor would the
            Supreme Court have shown that such rights would be apparent.

            In addition, the Supreme Court circumvents other legal principles that were also
            mentioned in öOGH, 3 Ob 177/1 Os, such as the principle of gradual enforcement
            (3 Ob 177/1 Os, p. 16): “To make it available to the creditor in advance because of
            fear of abuses by the board of directors in accordance with the principle of gradual
            compulsory exercise represented in the comparable injunction (here the claim to
            refrain from behaviour contrary to the purpose of the board) contradiction”. In terms
            of this principle, the Respondent initially had to exploit the monetary claims and
            payment claims to which the Plaintiff was entitled as beneficial owner, trustor,
            beneficiary and client of the Alpha Trust, as of 08 EX.2016.839, before he could
            seize further rights.

            For these reasons, the claim of the Supreme Court from 07/09/2018 to 08
            EX.2016.5802 (ON 72) had been violated in its claim to a constitutional reasoning.

  11.       With the letter dated October 17, 2018, the Supreme Court waived a counterpart
            of the present individual complaint.

  12.       The Respondent lodged an appeal to the State Court against the decision of the
            Deputy President of the State Court on 9 October 2018, StGH 2018/111, on 22
            October 2018. It requested that the State Court would follow up on the complaint
            to the extent that it is contested and amend the contested decision in such a way
            that the Plaintiff’s requests for precautionary measures in accordance with Art. 52
            et seq. StGHG, in which these applications may be rejected, the precautionary
            measure pursuant to Art. 53 Para. 1 StGHG, according to which the Plaintiff until
            the individual complaint was settled on 10 October 2018, StGH 2018/111, which
            was stated in the decision of the Supreme Court of 7 September 2018, 08
            EX.2016.5802-72, certain costs of the appeal and revision recourse proceedings
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 25 of 78 Page ID #:156




        StGH 2018/111                                                                     24


           are not payable, on the condition that the Plaintiff provides a security deposit of
           CHF 13’956.10 within four weeks; and in any event oblige the Plaintiff to reimburse
           the costs of the complaint procedure to the legal representative of the Respondent.

  13.      The Respondent also filed a statement on 12 November 2018, with a counter
           statement to the Plaintiff's individual complaint against the decision of the Supreme
           Court of 7 September 2018, 08 EX.2016.5802-72, in which the individual complaint
           is to be rejected, with costs rejected and possibly rejected and not to follow this.
           The statements in this counterstatement will be dealt with, where relevant, in the
           statement of grounds for the judgment.

  14.      On 5 November 2018, the Plaintiff made a counter-statement to the respondent's
           complaint against the decision of the Deputy President of the State Court of 9
           October 2018, StGH 2018/111, which requests that the appeal of 22 October 2018
           is not followed.

  15.      By letter of 16 September 2018, the Plaintiff initially applied for the suspensive
           effect to be granted and for a precautionary measure to be taken.

  16.      The Respondent made a counter statement to the Plaintiff's application of 16
           November 2018, which was filed on 21 November 2018, requesting that the
           application for the suspensive effect or precautionary measure should not be
           followed and that the Plaintiff be obliged to pay the costs recorded to be replaced
           within 4 weeks for other executions. The statements in this counterstatement will
           be dealt with, where relevant, in the statement of grounds for the judgment.

  17.      The Deputy President of the State Court of Justice approved the Plaintiff’s request
           by decision of 27 November 2018, that the district court should take a
           precautionary measure pursuant to Art. 53 Para. 1 StGHG until the individual
           complaint in question was resolved on 10 October 2018 against the decision of the
           Supreme Court of 7 September 2018, 08 EX.2016.5802-72, is prohibited from
           continuing the execution or liquidation procedure in accordance with Art. 242 et
           seq EO.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 26 of 78 Page ID #:157




        StGH 2018/111                                                                       25




  18.      Against the decision of the Deputy President of the State Court on 27 November
           2018, StGH 2018/111, the Respondent again filed a complaint with the State Court
           on 12 December 2018. It is requested that the State Court want to follow the
           complaint and void the decision of the Deputy President of the State Court of 27
           November 2018, without replacement, and pronounce that the Plaintiff's request
           of 16 November 2018 for the suspensive effect to be granted or for remission a
           precautionary measure is not followed; Eventually change the decision of the
           Deputy President of the State Court of 27 November 2018, so that the Plaintiff's
           request of 16 November 2018 for the suspensive effect to be granted or for a
           precautionary measure is not followed; sub-eventualiter annul the decision of the
           Deputy President of the State Court of 27 November 2018, and refer back to the
           (deputy) President of the State Court for a new hearing and decision within the
           meaning of this appeal; and in any case oblige the Plaintiff to reimburse the
           Respondent for the costs of this complaint procedure within four weeks, if
           otherwise executed, for the attention of his legal representative.

  19.      By filing of 27 December 2018, the Plaintiff made a counter-statement to the
           Respondent's complaint against the decision of the Deputy President of the State
           Court of 27 November 2018, which requests that the appeal of 12 December 2018
           be dismissed, and to follow any of the requests made therein.

  20.      The Respondent made a statement on 13 March 2019, stating that the deputy
           president would be rejected as biased.

  21.      The State Court consulted the preliminary files as far as necessary and decided,
           at the request of the rapporteur, to waive the holding of a public final hearing. After
           a non-public final negotiation, the decision was made, as can be seen from the
           statement.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 27 of 78 Page ID #:158




         StGH 2018/111                                                                      26




                                         JUSTIFICATION


  1.        Under Article 39 StGHG, the State Court exercises its jurisdiction ex officio in every
            situation of the proceedings.

  1.1.      Pursuant to Art. 43 StGHG, petitions which are not suitable for hearing due to
            failure to meet a statutory submission deadline or due to obvious lack of
            competence of the State Court or other obvious lack of admissibility are to be
            rejected without further proceedings in a closed session with a resolution.

            The State Court must therefore examine ex officio whether an individual complaint
            submitted to it for decision is admissible or whether the requirements for a
            substantive decision on the complaint exist (StGH 2018/100, recital 1; StGH
            2018/068, recital 1 ; StGH 2017/191, recital 1 [all www.gerichtsentscheide.li]; see
            also Tobias Michael Wille, Liechtenstein constitutional procedural law, LPS vol. 43,
            Schaan 2007, 446 mw N.).

  1.2.      The order of the Supreme Court of 7 September 2018, 08 EX.2016.5802-72,
            challenged in the appeal, was issued at last instance. Whether it should also be
            finalized within the meaning of Art. 15 Para. 1 StGHG and the judicature issued or
            developed by the State Court (cf. StGH 2004/006, recital 1
            [www.gerichtsentscheide.li]; StGH 2004/028, Jus & News 3/2006, 361 [366 et seq.,
            recital 1 - 1.5]; most recently 2018/074, recital 1.1 et seq; StGH 2018/026, recital
            1.2 et seq. [Both www.gerichtsentscheide.li] and StGH 2016/102, recital 1.2 et seq;
            see. also Tobias Michael Wille, Liechtensteinisches Verfassungsprozessrecht, op.
            cit., 557 and Peter Bussjäger, Was ist eine enderledigende Entscheidung?, in:
            Hubertus Schumacher / Wigbert Zimmermann [ed.], Festschrift für Gert Delle Karth
            - 90 Jahre Fürstlicher Oberster Gerichtshof, Vienna 2013, 81 et seq., each with
            extensive further evidence of case law), is to be examined below.

  1.3.      These proceedings are concerned with the seizure of overall rights within the
            meaning of Art. 241 (1) EO, but not the subsequent utilisation procedure (see also
            Art. 242 (2) EO). With its judgment of 7 April 2014 (StGH 2013/099, recital 1
            [www.gerichtsentscheide.li]), the State Court ruled that a decision regarding the
            seizure of total rights pursuant to Art. 242 (1) EO with an interim reservation of
            utilisation can be qualified as final; however, the State Court did not deal in detail
            with the final criterion in the aforementioned decision, which was “made up” with
            this.

  1.4.      Since leading decision StGH 2004/006 (loc. cit.) of the State Court on the
            admission criterion of final execution created with the then new State Court law
            (StGHG), last-instance decisions in comparable proceedings (in the specific case
            it was a matter of applying for legal aid) have basically been considered fully
            qualified.

            The State Court justified this by stating that violations of fundamental rights that
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 28 of 78 Page ID #:159




         StGH 2018/111                                                                      27


            otherwise occurred could no longer be reprimanded before the State Court, as it
            only had the option of overriding the final decision, while it could intervene to
            prevent it from entering into those separate from the main proceedings - and
            indeed legally completed.

            The State Court subsequently developed this into case law, but in principle
            adhered to it. In this regard, it considered the decision on the appeal to the
            indictment to be final (StGH 2004/062 [www.gerichtsenscheide.li]; StGH
            2006/093), as well as the decision about the complaint against a ruling under which
            a house search has been ordered (see StGH 2012/157; StGH 2012/053 [both
            www.gerichtsentscheide.li]) or in the procedure for refusing a judge, unless a
            reason for exclusion has been asserted and which is also valid in the procedure
            as a reason for nullity (StGH 2008/078 [www.gerichtsentscheide.li]).

            The decisive criterion as to whether a last instance decision made in an interim
            procedure is also final depends on whether the alleged violation of fundamental
            rights could even be remedied by repealing the last instance decision (instead of
            many: StGH 2014/125, recital 1.3 et seq; StGH 2013/063, recital 2.1 and StGH
            2008/30, recital 1.4 [both www.gerichtsentscheide.Ii]; see also Peter Bussjäger,
            Was ist eine enderledigende Entscheidung?, op. cit., 85).

  1.5.      Therefore, in this case it must be examined whether a possible violation of
            fundamental rights within the context of the seizure of universal rights (see Art. 242
            para. 1 EO) could still be taken up by the State Court in a subsequent procedure
            or not. This would not be the case, for example, if the Respondent withdraws its
            utilisation request (see also Art. 242 (2) EO), for example because of other
            satisfaction, or a request to terminate the proceedings is granted afterwards.
            Moreover, it can be seen from comparative cases relevant to the foregoing that the
            contested decision is of such a final nature. In this regard, reference should also
            be made in particular to the decision of the State Court of 27 September 2004
            (StGH 2004/028 [op. cit.]), according to which even a seizure decision of the actual
            legal proceedings for sequestration or mutual legal assistance is final. Nothing else
            can apply in regard to the seizure procedure preceding the recovery process (with
            regard to the overall rights).
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 29 of 78 Page ID #:160




         StGH 2018/111                                                                          28




  1.6.      Based on these considerations, the State Court considers the contested decision
            of the Supreme Court (ON 72) to be final, contrary to the respondent's view, so
            that, since the rest of the appeal was filed on time and in accordance with formal
            requirements, with the exception of paragraph 4 in ON 3 (lack of complaint) to enter
            the matter materially.

  2.        Regarding the Plaintiff’s complaint that the property guarantee had been violated,
            the following should be stated:

  2.1.      According to the jurisprudence of the State Court, the property guarantee has a
            limited scope of protection. It is only affected if there is a direct state intervention
            in a fixed ownership position, but not if monetary interests are affected (StGH
            2018/123 = LES 2019,123; StGH 2017/089, recital 2.1; StGH 2017/087, recital 2.1
            [all www.gerichtsentscheide.li]; see also Herbert Wille, Liechtensteinisches
            Verwaltungsrecht, LPS Vol. 38, Schaan 2004, 57). Especially in civil litigation and,
            accordingly, in arbitration proceedings, it can be assumed that generally there are
            equivalent asset interests. Each party to the proceedings is entitled to respect for
            their property right, which is protected by fundamental rights. In this respect, both
            parties have equal rights, so that the protective effect of the property guarantee
            balances out to a certain extent in this bilateral relationship. The same applies
            mutatis mutandis in an execution proceeding after the civil proceeding with the
            involvement of a third-party debtor (see also StGH 1993/13, LES 1994, 49).

  2.2.      Such a structure currently exists: The execution procedure in question, in which
            the Plaintiff (as the third-party debtor) and the Respondent (as the operating party)
            face each other, is based on the enforceable arbitral award of the London Court of
            International Arbitration (LCIA) of 11 November 2014 (corrected by decision of 9
            January 2015) on case No. 101,721. In such cases, the State Court regularly limits
            itself to an arbitrary examination (see StGH 2017/147, recital 3; StGH 2017/081,
            recital 3.2 and StGH 2009/17, recital 2.1 [both www.gerichtsentscheide.li]). which
            is why the State Court only examines the Plaintiff's arguments, as far as they relate
            to fundamental rights, within the framework of the rough arbitrary grid (see recital
            6 et seq below).

  3.        In addition to a violation of the right to lodge a complaint in accordance with Art.
            43 LV, the Plaintiff also complains about a violation of the right to the ordinary judge
            pursuant to Art. 33 Para. 1 LV. Both under the title of “violation of the prohibition of
            formal refusal of right” (see Section 4 of the individual complaint) as well as under
            the titles “violation of the right to the ordinary judge” (see Section 5 of the individual
            complaint) and “violation of the right to lodge a complaint” (see Section 6 of the
            individual complaint), the complainant identifies the case. Specifically, the Plaintiff
            complains that the Supreme Court has shifted any legal dispute regarding the
            usability of the overall rights to a subsequent process, meaning the exploitation
            process. In addition, the Supreme Court spoke of the fact that highly personal or
            otherwise obviously non-transferable rights are not attachable without going into a
            later point as to whether the attached total rights are transferable or not. In this
            context, the complainant is of the opinion that a lack of obvious unusability cannot
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 30 of 78 Page ID #:161




         StGH 2018/111                                                                           29


            be used to infer whether it can be used. A “simple unusability” is also an
            unusability, which is in any case given with regard to the seized total rights. In
            summary, the Plaintiff is of the opinion that the Supreme Court has unduly
            restricted the cognition to which it is entitled.

  3.1.      Art. 33 Para. 1 LV is breached, among other things, if a judicial or administrative
            authority claims a decision that it is not competent to do, or vice versa, if it rejects
            a matter to which it is legally entitled (StGH 2018/063 = LES 2019.81; StGH
            2017/197, recital 4.1; StGH 2017/090, recital 2.1 [both www.gerichtsentscheide.li];
            Tobias Michael Wille, Recht auf den ordentlichen Richter, in: Andreas Kley/Klaus
            A. Vallender [ed.] , Grundrechtspraxis in Liechtenstein, LPS Vol. 52, Schaan 2012,
            359, Paragraph 32). This also shows an overlap with the prohibition of formal
            refusal of rights (StGH 2010/104, recital 2.1 [www.gerichtsentscheide.li]; StGH
            2004/009, LES 2006, 96 [100, recital 2.2]); see also Tobias Michael Wille,
            Beschwerderecht, in: Andreas Kley/Klaus A. Vallender [Hrsg.], Grundrechtspraxis
            in Liechtenstein, op. cit., 2012, 514 et seq, Margin no. 12). An authority not only
            refuses to act if it remains completely inactive, but also if it does not act to the
            required extent. The main case of this form of denial of rights is the lack or
            inadequate clarification of the facts or the impermissible restriction of cognition
            (StGH 2010/104, recital 2.1 [loc. cit.]; see also StGH 2004/010, recital 3.1 with
            reference to StGH 1991/12 a+b, LES 1994, 96 [97, recital 3.1)). If such a refusal
            of the right or the underuse of cognition takes place in the appeal proceedings,
            there is also an overlap with the fundamental right to appeal, which is also explicitly
            criticized here (StGH 2010/104, recital 2.1 [loc. cit.]; see also StGH 2004/009,
            recital 2.2 [loc. cit.] and StGH 1998/029, LES 1999, 276 [280, recital 3.2.1]).

            In the event of a complaint, the right to the ordinary judge and the prohibition to
            refuse legal rights can ultimately offer no further protection of fundamental rights
            than the right to lodge a complaint, so it is sufficient if it is examined in the following
            whether the decision of the Supreme Court (ON 72) contested here violates the
            right of appeal to fundamental rights (see StGH 2009/168, recital 2.1
            [www.gerichtsentscheide.li]).

  3.2.      According to the established case law of the State Court, the right to appeal
            pursuant to Art. 43 LV, as well as Art. 6 Para. 1 ECHR, requires that proceedings
            before an independent court with full powers of examination as an expert and legal
            body are always open in the sense of effective legal protection (StGH 2018/091,
            recital 3.1 [www.gerichtsentscheide.li]; StGH 2018/069 + 064 = LES 2019, 18;
            StGH 2017/081, recital 4.1 [www.gerichtsentscheide.li]; see also Tobias Michael
            Wille, Beschwerderecht, in: Andreas Kley/Klaus A. Vallender [ed.],
            Grundrechtspraxis in Liechtenstein, op. cit., 518 f., margin no. 18 with citations).

            According to Art. 43 LV, the right of appeal has a material content that does not
            allow the legislature to undermine it. However, legal restrictions are permitted in
            the public interest and if the principle of proportionality is respected, provided they
            do not unduly restrict the fundamental right. If the legislator restricts the right to
            lodge a complaint, restrictions should be interpreted in favour of granting the right
            to lodge a complaint (StGH 2018/091, recital 3.1; StGH 2017/045, recital 2.2; StGH
            2016/064, recital 2.1 [all www.gerichtsentscheide.li]; see also Tobias Michael
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 31 of 78 Page ID #:162




          StGH 2018/111                                                                      30


             Wille, Beschwerderecht, op. cit., 518, margin no. 17 with citations). In its previous
             case law, the State Court was particularly concerned about the basic content of
             the right of appeal developed by it, where an official measure could have drastic
             effects for the person concerned and possibly irreparable disadvantages (StGH
             2018/091, recital 3.1; StGH 2017/045, recital 2.2; StGH 2016/029, recital 3.2.1 [all
             www.gerichtsentscheide.li]).

  3.2.1      The Plaintiff’s complaint mentioned above does not comply with the relevant
             literature or with the relevant case law: As the Supreme Court correctly points out,
             Art. 242 EO corresponds to the Austrian model of reception in Sections 331 et seq
             of öEO, which is why Austrian literature and judicature can be used (see detailed
             ON 72, p. 34). Within the scope of the approval of the execution, it must be checked
             on the basis of the file (execution request) whether the right drawn into execution
             is accessible for exploitation. There is no need to conduct any further research.
             The operating creditor in particular does not have to prove or certify in his
             application for execution that the attached right can be exploited. As with the
             execution of claims, the granting court does not have to examine whether the
             seized right exists. The execution must be approved if the unenforceability of the
             law is not obvious from the outset because it cannot be used. However, should it
             become apparent in the course of the exploitation stage that the seized right is
             impossible for legal or factual reasons, the proceedings must be terminated. If the
             procedure is otherwise null and void, the obligated party and all creditors in their
             attachment must be heard before deciding on the application for exploitation
             request (see Oberhammer, in: Angst/Oberhammer, EO3, No. 10 to Section 331
             öEO with reference to extensive literature and judicature; the Supreme Court
             rightly so, see namely ON 72, pp. 35 and 42). With reference to the teleology of
             Art. 242 EO, the Supreme Court then rightly states that the fact that the catch-all
             provisions of the execution is restricted to other property rights should ensure that
             all conceivable assets of the obligated person can be executed. The interpretation
             of Sections 331 et seq. ÖEO must be based on this purpose of the law, which also
             applies to the interpretation of Art. 242 et seq. EO (see ON 72, p. 35).

  3.2.2      From the case-law just cited, it is clear that the Supreme Court did not, as the
             Plaintiff claims, fail to exercise its own competence with regard to assessing the
             usability of the seized universal rights. The Plaintiff fails to recognize that the
             Supreme Court does not have to examine under Article 242 (1) of the EO whether
             there is “plain uselessness”, whatever that may mean in detail, but only whether
             the usability is not a priori, and It is obvious what the Supreme Court undoubtedly
             did in the contested decision (see in particular ON 72, p. 38 et seq). To this extent,
             the Plaintiff consistently fails to recognize that the question of concrete (actual)
             usability is reserved for the exploitation request process (see also Art. 242 Para. 2
             EO). The case law cited above, according to which the Supreme Court has judged
             in ON 72, is constitutionally unobjectionable: The teleology of Art. 242 EO aims to
             ensure that all conceivable assets of the obligated person can be executed. As the
             Supreme Court rightly states, this purpose of the law must be interpreted in
             accordance with Sections 331 et seq of öEO, and thus also Art. 242 et seq of PO.
             In this respect, there is also no objection if the Supreme Court, in accordance with
             the relevant literature, comes to the conclusion that, when assessing whether a
             property right is subject to seizure, one must be broad-minded and, in case of
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 32 of 78 Page ID #:163




          StGH 2018/111                                                                        31


             doubt, the subject of execution must be assumed. In addition, as is relevant above,
             the exploitation procedure is reserved, so the execution procedure must be
             discontinued if further examination within the scope of the utilization stage shows
             that the enforcement of the attached right is impossible for legal or factual reasons.

             Furthermore, the Plaintiff should be advised that the Supreme Court's comments
             on the absence of any obvious unusability (see above) show that there is no
             obvious non-transferable right. In addition, the Supreme Court, referring to
             Austrian jurisprudence, points out that seized design rights merely must be
             transferable in their exercise and that the design rights can also be exercised by
             third parties. Furthermore, the Supreme Court rightly states that the objective is
             that the operator can exercise the individual rights contained in the overall rights
             instead of the obligated party and that it is not clear which obstacles to execution
             law should prevent this (see ON 72, p. 45). To what extent now the specification
             of the Supreme Court and the reference to Austrian jurisprudence, according to
             which an execution on other property rights is about the judicial authorization of
             the operating creditor, to exercise the rights instead of the obligated party in the
             execution proceedings in order to thereby, if only indirectly, The State Court does
             not have access to the proceeds of the individual right to be liquidated, which is
             said to be contradictory.



  3.2.3      Therefore, the Plaintiff's alleged breach of the right to lodge a complaint, and thus
             also the alleged violation of the prohibition of formal refusal of rights and the
             violation of the right to the ordinary judge, is not present.

  4.         To the extent recognizable, the Plaintiff further claims that its right to equal
             treatment and, in connection therewith, its duty to state reasons had been
             breached.

  4.1.       Specifically, the Plaintiff complains that the Supreme Court deviated from the
             practice of the country of reception regarding Section 331 öEO when, in the course
             of the execution of the overall rights, it did not check whether the party involved,
             as the trustor of the Alpha Trust, had any right of revocation or modification in
             relation to the aforementioned trust. It would be up to the Supreme Court,
             according to the Plaintiff, to go into more detail about the non-existent “right of
             withdrawal or amendment”, since the Supreme Court specifically refers to the
             decision of the Austrian Supreme Court of 14 July 2011 on 3 Ob 177/10s, which in
             turn refers to RS0120752. The Supreme Court failed to provide valid reasons why
             it deviated from the relevant Austrian case law.

  4.2.       In line with the case law of the State Court, the Plaintiff rightly concludes that there
             is no need to deviate from the legal practice existing in the country of origin for a
             standard adopted in Liechtenstein (“Iaw in action”). In any case, such a deviation
             from foreign practice must be justified in detail (StGH 2015/040, recital 2.1; StGH
             2009/050, recital 2.6 and StGH 2006/024, recital 3.5 [all in
             www.gerichtsentscheide.li]). However, if a decision obviously differs from a
             comparable decision, it must either be shown that the two cases differ in one
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 33 of 78 Page ID #:164




         StGH 2018/111                                                                        32


            essential point, or it must be justified why the other case, which is comparable per
            se, was wrongly decided and by this comparative case or in general there is a need
            to deviate from previous practice (see instead of many: StGH 2017/141, recital 4.1;
            StGH      2013/069,      recital   2.1;    StGH     2012/046,    recital  4.1;    [all
            www.gerichtsentscheide.li]; see also Tobias Michael Wille, justification, aa 0., 546
            f., margin no. 7 with citations).

            According to the case law of the State Court, a change in practice is obviously in
            conflict with the equality principle of the constitution and the interest in legal
            security. However, a factually justified change in practice does not violate the
            principle of equality, unless there are signs that the authority is not consistently
            applying or intending to apply the new practice (StGH 2013/005, recital 2.3; StGH
            2008/118, recital 2.2; StGH 2008/002, recital 4 [all www.gerichtsentscheide.li]; see
            also Tobias Michael Wille, Begründungspflicht, aa 0., 546 et seq, Rz. 7). In the
            opinion of the State Court, the factual reasons necessary to justify a change in
            practice do not already exist if the new practice is only justifiable and therefore, in
            itself, can withstand the arbitrary ban. Instead, the requirements of the
            constitutional principle of equality for a change in practice will only be met if the
            previous practice as a whole is less convincing than the new one. Otherwise, the
            interest in a constant jurisprudence prevails (StGH 2004/049, recital 2.2; StGH
            2003/033, recital 2.2; see also Andreas Kley/Hugo Vogt, Rechtsgleichheit und
            Grundsatz von Treu und Glauben, in: Andreas Kley/Klaus A Vallender [ed.],
            Grundrechtspraxis in Liechtenstein, op. cit. 0, 272 et seq, Margin no. 39 et seq).

  4.3.      The Plaintiff now misjudges that the aforementioned decision of the Austrian
            Supreme Court of 14 July 2011 on 3 Ob 177/1 Os or RS0120752 is a case of a
            foundation, whereas the case in question is a trust, namely with regard to the
            attachment of the related overall rights the party involved. For this reason alone,
            there can be no change in practice from the outset as the Plaintiff thinks, and
            therefore there is no violation of the duty to state reasons regarding the change in
            practice claimed by the Plaintiff. It is also clear from the contested decision that the
            Supreme Court uses the Austrian decisions mentioned in order to justify “indirect
            usability” (see ON 72, p. 42 et seq). Specifically, referring to the aforementioned
            Austrian judicature, the Supreme Court stated that the execution case in question
            was not the case of a foundation. What is essential in the case law of the Austrian
            Supreme Court for execution on donor rights is, however, for the case in the
            decision, that the indirect usability is sufficient for the suitability of an execution
            object according to Sections 331 et seq of öEO. With reference to other Austrian
            judicature, the Supreme Court finally comes to the correct conclusion that the
            execution according to Art. 242 EO does not require immediate usability of the right
            to be seized, but indirect usability is sufficient (see detailed ON 72, p. 45 et seq).

  4.4.      The Plaintiff's alleged breach of the principle of equal treatment and the related
            alleged violation of the duty to state reasons do not exist.

  5.        The Plaintiff also claims that the duty to state reasons had been breached.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 34 of 78 Page ID #:165




         StGH 2018/111                                                                         33




  5.1.      According to Art. 43 LV, an essential purpose of the duty to give reasons is that
            the person affected by an order or decision can check its validity and defend itself
            against an incorrect reasoning. However, the scope of the fundamental right to
            justification is limited by the aspects of appropriateness and procedural economy.
            There is no general right to detailed justification (StGH 2018/047, recital 3.1; StGH
            2016/078, recital 3.1; StGH 2012/173, recital 2.1 [all www.gerichtsentscheide.li]).
            The fundamental right to justify only contains a minimal claim to justification.
            Accordingly, it does not violate the constitutional obligation to state reasons if the
            obvious is not substantiated by the deciding authority (StGH 2018/068, recital 3.1;
            StGH 2018/041, recital 3.1 = LES 2019, 1; StGH 2016/078, recital 3.1 [all
            www.gerichtsentscheide.li]). This fundamental right is only breached if there is no
            comprehensible justification for a decision-relevant point or if there is a mere
            justification (StGH 2018/039, recital 5.1; StGH 2017/197, recital 2.1; StGH
            2016/078, recital 3.1 [all www.gerichtsentscheide.li]; see also Tobias Michael
            Wille, justification, in: Andreas Kley/Klaus A. Vallender [ed.], Grundrechtepraxis in
            Liechtenstein, op. cit., 554 et seq, margin No. 16). In this sense, it is not the task
            of a decisive authority to discuss all legal questions in detail, regardless of their
            relevance to decision-making. Instead, it only has to deal with the legal issues
            relevant to the decision to such an extent that the decision can be understood and
            checked       by the person           concerned      (StGH 2011/8, recital 2.2
            [www.gerichtsentscheide.Ii]). In this context, it should also be pointed out that the
            material correctness of a justification is examined in the light of the respective
            specific fundamental right or the arbitrary prohibition and not the obligation to justify
            according to Art. 43 LV. Accordingly, a wrong reasoning does not violate Art. 43
            LV (StGH 2012/173, recital 2.1 [loc. cit.]; StGH 2011/168, recital 3.1; see also StGH
            1998/13, recital 2.1; StGH 1997/16, recital 2 and StGH 1996/46, LES 1998, 191
            [195, recital 2.5]); as long as it is not a mock justification (StGH 2007/57, recital
            2.2; StGH 2007/54, recital 2.3; StGH 1996/46, LES 1998, 191 [195, recital 1.2]).

  5.2.      In para. 9 of its individual complaint, the Plaintiff stated that the Supreme Court
            concluded that there was no obvious uselessness from the fact that the Plaintiff's
            position as a trustor “already affirmed his ability to bring about claims against the
            trustees on the basis of general principles”.

  5.3.      Contrary to the Plaintiff’s view, the Supreme Court did not base the lack of obvious
            usability solely on the introductory statement (see also ON 72, p. 42). Instead, the
            Supreme Court has given extensive reasons for the contested decision, with
            reference to academic material and case law, which is why it cannot be assumed
            that it is obviously unusable. In particular, the Supreme Court has stated that, in
            the light of the execution request made by the Respondent, which is relevant to
            the Supreme Court across several pages (see p. 38 et seq in ON 72), it appears
            that there is no obvious unusability (see also the reference of the Supreme Court
            on p. 42 of the contested decision). As mentioned above, the contested decision
            contains various statements on the (indirect) usability of the seized rights (see in
            particular p. 42 et seq and p. 50 et seq in ON 72), which is why there can be no
            question that the usability or the apparent illegality of the attached rights, as put
            forward by the Plaintiff, had not been justified. There is no breach of the duty to
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 35 of 78 Page ID #:166




         StGH 2018/111                                                                         34


            state reasons.

  6.        The Plaintiff finally claims that its right to arbitrary treatment has been breached.

  6.1.      According to the case law of the State Court, this fundamental right is only
            breached if a decision cannot be justified with facts, is not justifiable or is offensive
            (see instead of many: StGH 2018/095 = LES 2019, 76; StGH 2018/091, recital 4.1;
            StGH 2018/015, recital 6.1 [both www.gerichtsentscheide.li] and Hugo Vogt,
            Willkürverbot, in: Andreas Kley/Klaus A. Vallender [ed.], Grundrechtepraxis in
            Liechtenstein, op. cit., 317 et seq, Margin No. 26 with citations). As part of the
            rough arbitrariness claim, the State Court, unless the complaints have already
            been dealt with (see the subsidiary character of the arbitrary ban instead of many:
            StGH 2018/101 = LES 2019, 85; StGH 2018/091, recital 4.1; StGH 2018/064 ,
            recital 3.3; [both www.gerichtsentscheide.li]), considered the following:

  6.2.      In para. 3.9 and No. 10.10 of its individual complaint, the Plaintiff argues that the
            Supreme Court misjudges that an exploitation must first take place with regard to
            the seizure made on 08 EX.2016.839 before any other rights, namely overall rights
            as representational, would be seized. In that regard, the Plaintiff also considers the
            contested decision to be disproportionate.

            First of all, it should be pointed out to the Plaintiff that the Supreme Court makes
            detailed considerations on “double seizure” and “multiple seizure” in this context
            (see ON 72, pp. 52 et seq). In particular, the Supreme Court rightly states that in
            the matter at hand, the debtor’s overall rights were seized, but in the case of 08
            EX.2016.839, the debtor’s claims were seized. In addition, the Plaintiff fails to
            recognize that there can only be a restriction on the means of execution if there is
            no doubt that individual means of execution will be sufficient to fully satisfy the
            operator’s claim. The mere probability is not enough. It is undisputed that, as a
            matter of fact, this requirement is generally not recognizable to the court with
            sufficient certainty at the stage of the execution permit, which is why Art. 9, 2, was
            apparently (implicitly) addressed by the Plaintiff. Half sentence of EO is hardly used
            in practice in the present stage of the procedure (see the entire text in Jakusch,
            Angst, op. cit., No. 6 to Section 14 öEO). The same applies to the case in question
            since the contested decision seized overall rights and therefore is only at the
            exploitation stage that is necessary to examine in detail which individual rights
            flowing from the overall right of the obligated party can be utilized and are assets.
            In this respect, the decision of the Supreme Court withstands this arbitrary test.

  6.3.      Furthermore, the Plaintiff considers it arbitrary that the Plaintiff's entire proceedings
            have access to the Plaintiff's overall rights with regard to the Alpha Trust or that
            the latter are seized, since “an execution proceeding is not the right place for it”.
            Instead, such an argument would have to be put forward in an appeal procedure.

            With reference to the teleology of Art. 242 EO, the Supreme Court then rightly
            states that the fact that the catch-all provisions of the execution is restricted to
            other property rights should ensure that all conceivable assets of the obligated
            person can be executed. The interpretation of Art. 242 et seq EO must be based
            on precisely this purpose of the law (see also ON 72, p. 35 with reference to
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 36 of 78 Page ID #:167




         StGH 2018/111                                                                          35


            judicature and case law). As is already relevant in detail, it is consequently
            sufficient to be able to indirectly utilize the total rights seized (see ON 72, p. 42 et
            seq). In this regard, it is unquestionable that the Respondent, as the Plaintiff
            believes, is in the “wrong” process: Instead, the Respondent is of the opinion that
            it is precisely not necessary within the context of the attachment of overall rights
            that the exercise of individual powers of the obligated person immediately makes
            an asset usable, as long and insofar as the concrete exercise is aimed at the
            assets of the obligated execution supply. In addition, and as mentioned above, it
            must then be examined in detail at the exploitation stage which individual rights
            flowing from the overall right of the obligated person can be exploited and which
            are assets. There can be no doubt of a breach of the arbitrary ban.

  6.4.      Finally, the Plaintiff considers it arbitrary that the Supreme Court has seized his
            universal right as a protector of the Alpha Trust. All of these rights are not property
            rights and this Supreme Court practice misjudges “the nature of the trust”.

            The fact that the Plaintiff’s argument is not justified as it already results from the
            above statements by the State Court (see in particular also the statements on the
            criteria of sufficient obvious usability and indirect usability). Insofar as the Plaintiff
            relies on the seizability of individual rights that can be derived from a universal
            right, it fails to recognize that the enforced execution permit does not refer to
            individual rights, but to the rights of the obligated party (so correctly the Supreme
            Court with reference to case law, see ON 72, P. 35). Ultimately and consistently,
            as is relevant to the Supreme Court, the complainant fails to recognize that the
            complainant can obtain usable monetary claims based on his overall rights. As the
            Supreme Court rightly states, whether the latter is actually the case in the future is
            neither to be examined in more detail nor to be decided, but rather to be reserved
            for any exploitation of the applicant's overall rights (see in particular ON 72, p. 40).
            For this reason too, the objections raised by the Plaintiff, in particular with regard
            to Art. 918 para. 1 PGR, are irrelevant. Even in the light of these explanations, it
            cannot be assumed that the decision of the Supreme Court has been qualified or
            grossly missed.

  7.        Because of all of these considerations, the Plaintiff has been unsuccessful with
            any of its complaints regarding fundamental rights, so that, according to the
            assertion, the individual complaint cannot be accepted.

  8.        As a result of the decision, the two main complaints of the Respondent on 22
            October 2018 and 12 December 2018 against the two decisions of the Deputy
            President regarding the ordering of provisional measures from 9 October 2018 and
            27 November 2018, are now apparent as devoid of purpose, so that the provisional
            procedure in question to StGH 2018/111 was to be discontinued in accordance
            with Art. 42 Para. 1 StGHG without incurring costs (StGH 2018/100, recital 4
            [www.gehchtsentscheide.li]; StGH 2017/126, recital 5; see. also StGH 2006/15,
            recital 7 [www.gerichtsentscheide.li]).

  9.        The successful respondent was therefore only entitled to the representative's costs
            for his counter-statement dated 12 November 2018 on the individual complaint.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 37 of 78 Page ID #:168




       StGH 2018/111                                                                     36


          The court costs to be borne by the Plaintiff in the total amount of CHF 4,825.00 are
          based on the assessment basis from the additional amount of CHF 25.00 for the
          payment order of 17 September 2018 in accordance with Art Amount of CHF
          4,000.00 (Art. 56 para. 1 StGHG in conjunction with Art. 1 para. 1 let. B, Art. 35
          para. 1 and Art. 30 para. 1 GGG) and from the flat fee for the provisional
          proceedings in the amount of CHF 800.00 (Art. 56 para. 1 StGHG in conjunction
          with Art. 1 para. 1 let. B, Art. 35 para. 2 and Art. 30 para. 1 GGG) together. In the
          two provisional decisions of 9 October 2018 and 27 November 2018 on StGH
          2018/111, the imposition of the court costs of the provisional proceedings was
          made dependent on the outcome of the main proceedings in accordance with the
          constant practice of the State Court. Since the individual complaint is not followed
          up, the Plaintiff must now also be ordered to pay these costs. These court fees
          totalling CHF 4,825.00 have already been paid by the complainant with the value
          dates of 21 September 2018 and 16 October 2018, respectively. The excess of
          CHF 25.00 in court fees paid by the Plaintiff with the value date of 21 September
          2018 for the provisional proceedings must be reimbursed to him by the state
          treasury.



                                   This judgment is final.



  Vaduz, 29 October 2019



                                                     The ad hoc chairman:




                                                     Mr Marco Ender




                               For the correctness of the copy


           [seal:] STATE COURT OF THE PRINCIPALITY OF LIECHTENSTEIN
                                     [Signature]
                                State Court Registry
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 38 of 78 Page ID #:169




       StGH 2018/111                                                       37




  Issued to:
      Representative of the Respondent (+ 1 copy)
      Representative of the Respondent (+ 1 copy)
      Representative of the Party Involved (+ 1 copy)
      Princely Supreme Court, 1. Senate, Vaduz (+ 1 copy)
      Princely Regional Court, Section 8, Vaduz
      Princely Government, Government Secretary Horst Schadler, in copy
      Court file 08 EX.2016.5802, in copy
                                                       x
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page   \ ' A AC
                                                                    . CM
                                                            \39 of 78  Page
                                                                         . ID #:170;2020
                                                                            StGH 2018/111

                                STAATSGERICHTSHOF
                          DES FORSTENTUMS LIECHTENSTEIN


                                                                              EINGEGANGEH
                           IM NAMEN VON FURST UND VOLK
                                                                              laDez. 2019
                                          URTEIL

    Der Staatsgerichtshof als Verfassungsgerichtshof hat in seiner nicht-offentlichen Sit-
    zung vom 29. Oktober 2019, an welcher teilnahmen: lie. iur. Marco Ender als ad-hoc
                                                                                           -
    Vorsitzender; Prof. Peter Bussjager und Prof. August Machler als Richter; lie. iur. Mir-
    jam Amann und lie. iur. Brigitte Vogt als ad-hoc-Richterinnen sowie Gitte Schadler als
    Schriftfuhrerin


    in der Beschwerdesache


    Beschwerdefuhrer:         Ashot Egiazaryan
                              910 North Crescent Drive
                              US-Beverly Hills, CA 90210

                              vertreten durch:
                              Advocatur Beck & Partner AG
                              9495 Triesen


    Beschwerdeqeqner:         Vitaly Ivanovich Smagin
                              Krasnoproletarskaya st., h 9
                              R-127006 Moskau

                              vertreten durch:
                              Advocatur Seeger, Frick & Partner AG
                              9494 Schaan


   Beteiliqte   Partei:       CTX Treuhand AG als Treuhanderin des Alpha Trust
                              9490 Vaduz

                              vertreten durch :
                              Wilhelm & Buchel Rechtsanwalte
                              9490 Vaduz


   Belanqte Behorde:         Furstlicher Oberster Gerichtshof, Vaduz
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 40 of 78 Page ID #:171


    StGH 2018/111                                                                  2



    gegen:                    Beschluss des Furstlichen Obersten Gerichtshofes
                              vom 7. September 2018, 08 EX.2016.5802-72


    weqen:                    Verletzung verfassungsmassig und
                              durch die EMRK gewahrleisteter Rechte
                              (Streitwert: CHF 100'000.00)



                                     zu Recht erkannt:


   1.        Der Individualbeschwerde wird keine Folge gegeben. Der Beschwerdefiihrer
             ist durch den angefochtenen Beschluss des Furstlichen Obersten Gerichts-
             hofes vom 7. September 2018, 08 EX.2016.5802-72, in seinen verfas-
             sungsmassig und durch die EMRK gewahrleisteten Rechten nicht verletzt.

    2.       Das Provisorialverfahren zu StGH 2018 /111 wird eingestellt.

   3.        Der Beschwerdefuhrer ist schuldig, dem Beschwerdegegner die Kosten sei-
             ner Vertretung in Hohe von CHF 2’494.80 binnen vier Wochen bei sonstiger
             Exekution zu ersetzen.

    4.       Die Landeskasse hat dem Beschwerdefuhrer die mit Valuta vom 21. Sep-
             tember 2018 zu viel bezahlten Gerichtsgebuhren in Hohe von CHF 25.00 zu-
             ruckzuerstatten. Die ubrigen Gerichtsgebuhren in Hohe von CHF 4‘825.00
             tragt der Beschwerdefuhrer.



                                      SACHVERHALT


   1.        Mit Beschluss bzw. Exekutionsbewilligung vom 21. November 2016 (ON 3)
             entschied das Landgericht wie folgt:

             „Aufgrund des vollstreckbaren Schiedsspruches des London Court of Inter-
             national Arbitration (LCIA), London, Grossbritannien, vom 11. November
             2014 (berichtigt mit Entscheid vom 9. Januar 2015) zu Fall No. 101721, in
             der Schiedssache der klagenden Partei Vitaly Ivanovich SMAGIN [Be-
             schwerdegegner], Krasnoproletarskaya st., h. 9, 127006 Moskau, Russland,
             gegen die beklagten Parteien 1. KALKEN HOLDINGS LIMITED, 15 Agiou
             Paviou Street, Ledra House, Agios Andreas 1105, Nikosia, Zypern, und 2.
             Ashot YEGIAZARYAN [Beschwerdefuhrer], 655 Endrino Place, Beverly Hills,
             California, Vereinigte Staaten von Amerika
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 41 of 78 Page ID #:172


     StGH 2018/111                                                                        3


             wird der betreibenden Partei, Vitaly Ivanovich SMAGIN, Krasnoproletarskaya
             st., h.9, 127006 Moskau, Russland,

             wider die verpflichtete Partei Ashot YEGIAZARYAN, 655 Endrino Place, Be-
             verly Hills, California, Vereinigte Staaten von Amerika,

             zur Hereinbringung der vollstreckbaren Forderung von
             a. USD 72'243'000.00 (an Hauptsache), und
             b. USD 6'899'701.32 ( an kapitalisierten Zinsen) und
             c. GBP 2'776'473.68 und USD 672'354.08 und RUB 2'958'750.00 (an Kos-
                 ten) und
             d. weiteren Zinsen in Hohe eines vierteljahrlich aufgezinsten Jahreszins-
                 satz von 8% aus USD 72'243'000.00 und USD 6 '899'701.32 seit 11. No-
                 vember 2014 sowie
             e. der mit CHF 63‘880.00 bestimmten Kosten des Exekutionsantrages,

             die Exekution bewilligt durch

             1. Pfandung der der verpflichteten Partei als Treugeber, Protektor und Be-
                gunstigter des Alpha Trusts (FL-0002.510.771-1), c/o Dr.iur. Thomas
                Wilhelm, Lova Center, 9490 Vaduz, gegenuber der

                CTX Treuhand Aktiengesellschaft als Treuhanderin des Alpha Trust (FL-
                0002-510.771-1), c/o Dr.iur. Thomas Wilhelm, Lova Center, FL- 9490
                Vaduz,

                zustehenden Gesamtrechte, insbesondere das Recht zum Erhalt von
                Zahlungen und Zuwendungen aller Art aus dem Treugut, das Recht zur
                Bestellung und Abberufung der Treuhander des Alpha Trusts (Art. (2)
                 Written Instrument vom 2. Juni 2015), das Recht des Treuhanders zur
                Beendigung des Trusts (Art. 3, 14.3 Declaration of Trust i.V.m. Art. (1)
                und (2) des Written Instrument), das Recht des Treuhanders zur Bestel-
                lung der Begunstigten des Alpha Trusts (Art. 8, 14.3 Declaration of Trust
                i. V.m. Art. (1) und (2) des Written Instrument), das Recht des Treuhan-
                ders zur Anderung der Treuhandurkunden des Alpha Trusts (Art. 12,
                14.3 Declaration of Trust i.V.m. Art . (1) und (2) des Written Instrument),
                das Recht des Treuhanders zur Delegation samtlicher Rechte des Treu-
                handers einschliesslich seiner Ermessensbefugnisse (Art. 11 , 14.3 Dec-
                laration of Trust i.V.m. Art. (1) und (2) des Written Instrument), das Recht
                des Treuhanders zur Ausubung samtlicher der im First Schedule des
                Declaration of Trust festgelegten Rechte (Art. 11, 14.3 Declaration of
                Trust i.V.m. Art. (1) und (2) des Written Instrument) und den Rechten als
                Vermogensverwalter des Trusts ( Minutes of a Meeting of the Directors of
                CTX Treuhand AG vom 3. Juni 2015).

            2. An die verpflichtete Partei Ashot YEGIAZARYAN wird das Gebot erlas          -
               sen, sich jeder Verfugung Giber die oben (1.) bezeichneten Rechte zu
               enthalten.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 42 of 78 Page ID #:173


    StGH 2018/111                                                                     4


            3. An die CTX Treuhand Aktiengesellschaft als Treuhanderin des Alpha
               Trust (FL-0002-510.771-1), do Dr.iur. Thomas Wilhelm, Lova Center,
               FL-9490 Vaduz, wird das Verbot erlassen, aus diesen Anspruchen oder
               unter Ausubung dieser Rechte (1.) an die verpflichtete Partei Ashot YE-
               GIAZARYAN und/oder einen Dritten zu leisten, insbesondere Weisungen
               durch die verpflichtete Partei Ashot YEGIAZARYAN zu befolgen
               und/oder Zustimmungen durch die verpflichtete Partei Ashot YEGIAZA-
               RYAN zu akzeptieren und ihren Entscheidungen zugrunde zu legen.

            4. Ausgenommen von dieser Exekutionsbewilligung sind die durch die For-
               derungsexekutionsbewilligung des Fiirstlichen Landgerichtes vom 24.
               Februar 2016, 08 EX.2016.839, ON 4, bereits gepfandeten Forderungen,
               namlich die der verpflichteten Partei aufgrund seiner Rechtstellung als
               wirtsehaftlieh-Bereehtigter—T-reugeber—Begunstigter -und-Auftr-aggeber-
               des Alpha Trusts Oder anderer Treuhand-verhaltnisse gegen die Dritt-
               schuldner (i) CTX Treuhand AG als Treuhanderin des Alpha Trust, (ii)
               Dr. Thomas Wilhelm und (iii) Nikolaus Wilhelm zustehenden Geldforde-
               rungen und Ruckzahlungsanspruche.“

    2.      Gegen diesen erstgerichtlichen Beschluss (ON 3) erhoben sowohl der Be-
            schwerdefuhrer als auch die beteiligte Partei jeweils Rekurs an das Oberge-
            richt.

    3.      Das Obergericht gab mit Beschluss vom 3. August 2017 ( ON 36) beiden Re-
            kursen im Sinne einer Abweisung der Exekutionsantrage Folge.

    4.      Gegen diesen Beschluss des Obergerichtes (ON 36) erhob der Beschwer-
            degegner Revisionsrekurs an den Obersten Gerichtshof wegen Mangelhaf-
            tigkeit des Verfahrens, Aktenwidrigkeit und unrichtiger rechtlicher Beurtei-
            lung. Beantragt wurde u. a., den angefochtenen Beschluss dahingehend ab-
            zuandern, dass den Rekursen des Beschwerdefuhrers und der beteiligten
            Partei keine Folge gegeben und die Exekutionsbewilligung des Landgerich-
            les (ON 3) vollinhaltlich wiederhergestellt werde.

    5.      Mit Beschluss vom 07.09.2018 hat der Oberste Gerichtshof dem Revisions-
            rekurs des Beschwerdegegners Folge gegeben und den Beschluss des
            Erstgerichts vom 21.11.2016, ON 3, wiederhergestellt. Der Oberste Ge-
            richtshof begriindet seine Entscheidung im Wesentlichen wie folgt:

    5.1 .   Gemass Art. 242 Abs. 1 EO (= § 331 Abs. 1 oEO) habe zum Zwecke der
            Exekution auf Vermogensrechte, die nicht zu den Forderungen gehoren, das
            Gericht auf Antrag des betreibenden Glaubigers das Gebot zu erlassen, sich
            jeder Verfugung uber das Recht zu enthalten (Pfandung). 1 st kraft dieses
            Rechts eine bestimmte Person zu Leistungen verpflichtet, so sei die Pfan-
            dung erst dann als bewirkt anzusehen, wenn auch dieser dritten Person das
            gerichtliche Verbot, an den Verpflichteten zu leisten, zugestellt worden sei.
            Gemass Art. 242 Abs. 2 EO sei die Art der Verwertung des Rechtes vom
            Gericht auf Antrag des betreibenden Glaubigers nach Einvernahme des
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 43 of 78 Page ID #:174


     StGH 2018/111                                                                      5


             Verpflichteten und aller Glaubiger, zu deren Gunsten Pfandung erfolgte, zu
             bestimmen.

             Diese Rechtslage der liechtensteinischen EO entspreche dem osterreichi-
             schen Rezeptionsvorbild in §§ 331 ff. 5EO. Es sei daher osterreichische Lite-
             ratur und Judikatur zur Beurteilung der gegenstandlichen Rechtsfragen her-
             anziehbar.

     5.2.   In vielen Fallen vermoge der betreibende Glaubiger nur auf ein „Gesamt-
            recht" die Exekution zu fiihren, zumal sich vermogenswerte Einzelrechte, die
            vom betreibenden Glaubiger in der Folge geltend zu machen bzw. durchzu-
            setzen sind, erst in der konkreten Sachlage und Einzelsituation ergeben.
            Unpfandbar seien unter diesem Aspekt nur hbchstpersonliche Oder sonst of-
            fenkundig nicht ubertragbare Rechte oder solche, deren Ausubung nur fur
            den Verpflichteten wirtschaftlich sinnvoll sei (oOGH 3 Ob 101/04f; Ober-
            hammer in Angst/Oberhammer, EO3 § 331 Rz 4). Soweit daher der Be-
            schwerdefuhrer und die beteiligte Partei auf die Unpfandbarkeit einzelner
            aus einem Gesamtrecht ableitbarer Rechte verweisen, sei ihnen entgegen-
            zuhalten, dass sich die bekampfte Exekutionsbewilligung nicht auf Einzel-
            rechte, sondern auf Gesamtrechte des Beschwerdefuhrers beziehe (oOGH 3
            Ob 166/11z; vgl. auch RIS-Justiz RS0004162 [T1]).

             Der Auffangtatbestand der Exekution auf andere Vermogensrechte solle si-
             cherstellen, dass alle denkbaren Vermogenswerte des Verpflichteten in Exe-
             kution gezogen werden konnen. An dieser Zwecksetzung des Gesetzes ha-
             be sich die Interpretation der §§ 331 ff . oEO zu orientieren (RIS-Justiz
             RS0120619), was auch fur die Auslegung der Art. 242 ff. EO zu gelten habe.
             "Andere Vermogensrechte" iS des Art. 242 Abs. 1 EO seien nur solche ma-
             teriellrechtliche Anspruche des Antragsgegners, die weder dem unbewegli-
             chen Vermogen noch jenen Teilen des beweglichen Vermogens des
             Schuldners zuzuordnen seien, die als Geldforderungen, korperliche Sachen
             bzw. als Anspruche auf Herausgabe Oder Leistung korperlicher Sachen zu
             definieren seien (OGH 03 CG.2007.66 LES 2008, 266 Erw 8.1; LES 1987,
            80; RZ 1956, 111). So sei in dem Optionsrecht des Stifters, sich selbst als
            Begunstigten einsetzen zu konnen, ein pfandbarer Vermogenswert erblickt
            worden. Sogar das Recht auf Organbestellung, welches unmittelbar keine
            vermogenswerte Rechtsposition verschaffe, konne als Einflussmoglichkeit
            des Stifters auf den Vorstand mittelbar zu einer Geldwertzuwendung, zB aus
            den Ertragnissen des Stiftungsvermogens, fiihren. § 333 Abs. 1 oEO ( Art.
            244 Abs. 1 EO) stelle darauf ab, dass das gepfandete Recht Anspruch auf
            „Ausfolgung einer Vermogensmasse" gewahre. Das Recht selbst miisse
            zwar nicht verwertbar sein, es miisse aber seinerseits den Zugriff auf ein
            verwertbares Vermogen ermoglichen (oOGH 3 Ob 177/10s; Oberhammer in
            Angst/Oberhammer, EO3 § 331 Rz 3), wie etwa das im Gesetz beispielswei-
            se angefuhrte Recht, eine Kiindigung vorzunehmen (Art. 244 Abs. 1 EO).
            Grundsatzlich wiirden auch mehrere Schritte von Rechtshandlungen zur
            „Ausfolgung einer Vermogensmasse" fiihren konnen, das Gesetz beschran-
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 44 of 78 Page ID #:175



    StGH 2018/111                                                                      6


            ke den betreibenden Glaubiger nicht auf einen einzigen exekutiven Verwer-
            tungsschritt.

    5.3.    Im gegenstandlichen Fall gehe es nun entgegen den Ausfuhrungen des Be-
            schwerdefuhrers und der beteiligten Partei nicht um die Pfandung einzelner
            „Forderungen“, fur die zumindest das „Entstandensein“ vorauszusetzen wa-
            re, sondern um eine Exekution auf „andere Vermogensrechte" im Sinne der
            Art. 242 ff. EO. Es sei wesenstypisch fur eine derartige Exekution, dass ver-
            wertbare Forderungen im Zeitpunkt des exekutiven Zugriffs (noch) nicht vor-
            handen sind, weil diese Art der Exekution auf ein „Gesamtrecht“ greife und
            zum Entstehen einzelner Forderungen und Anspriiche in aller Regel erst
            weitere Schritte durch den betreibenden Glaubiger im Rahmen der Verwer-
            tung vorauszusetzen seien (Oberhammer in Angst/Oberhammer, EO3 § 331
            Rz 3 f.).

            Die oRsp lasse denn auch Pfandungen gemass § 331 EO dann zu, wenn
            erst weitere Rechtsakte durch den betreibenden Glaubiger vermogenswerte
            Rechte des Verpflichteten entstehen lassen. Dass diese bereits im Pfan-
            dungszeitpunkt bestehen setze die EO nicht voraus (vgl. oOGH 3 Ob
            165/10a; 6 Ob 235/08i GesRZ 2009, 237 [Arnold]).

            Diesen Unterschied - einerseits Pfandung von Forderungen, die bedingte
            Oder betagte Forderungen voraussetzt, weil bloss erwartete Forderungen
            nicht im Rahmen der Exekution auf Geldforderungen pfandbar sind und an-
            dererseits die Pfandung von Gesamtrechten, wenn zB mangels Kundigung
            des zugrundeliegenden Vertragsverhaltnisses pfandbare Forderungen noch
            gar nicht entstanden sind - habe der oOGH gerade in einer Entscheidung
            zur Exekution auf Treugeberrechte hervorgehoben ( oOGH 3 Ob 223/12h
            ecolex 2013/211). Im konkreten Fall sei es um die Exekution auf Anspruche
            des Treugebers gegen den Treuhander gegangen, auf die nur nach § 331
            oEO (= Art. 242 EO) Exekution gefuhrt werden konne. Diese Bestimmung
            sei deshalb zur Anwendung gekommen, weil das treuhanderische Vertrags-
            verhbltnis nur durch eine Gestaltungserklbrung einer der Vertragspartelen
            beendet werden konne.

            Wahrend sich sohin nicht nur das Exekutionsmittel, sondern auch das Exe-
            kutionsobjekt im Fall der Forderungsexekution von jenem im Fall der Exeku-
            tion auf „andere Vermogensrechte unterscheide, sei lediglich in der Frage
                                               11




            des bereits zumindest entstandenen Rechts eine Gemeinsamkeit gegeben:
            Diesfalls bestehe kein Unterschied darin, dass das Recht, auf das Exekution
            gefuhrt wird, zum Zeitpunkt der Pfandung bereits entstanden sei. Auf ein
            solches Recht konne dann - je nach Exekutionsobjekt - Exekution gefuhrt
            werden. Auch fur eine Exekution auf andere Vermogensrechte sei somit vo-
            rausgesetzt, dass das Gesamtrecht bereits entstanden ist und dem Ver-
            pflichteten zusteht ( OGH 25.8.2014, 8 Ob A 56/14i ecolex 2014, 1061).

    5.4.    Der Beschwerdegegner habe im vorliegenden Fall mehrere Rechtspositio-
            nen des Beschwerdefuhrers als Gesamtrechte geltend gemacht und deren
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 45 of 78 Page ID #:176


     StGH 2018/111                                                                     7


            Pfandung beantragt: So habe er im bewilligten Antrag die Stellung des Be-
            schwerdefuhrers als Treugeber, Protektor und Begiinstigter des Alpha Trust
            gegenuber der beteiligten Partei vorgebracht und die Pfandung der hieraus
            dem Beschwerdefuhrer gegenuber der beteiligten Partei zustehenden Ge-
            samtrechte begehrt (Pkt. 1 Abs. 1 - 3). Zur Position des Beschwerdefuhrers
            als Protektor des Alpha Trust seien im Einzelnen ua Teilrechte vorgebracht
            worden, wie zB dass der Beschwerdefuhrer nach der Trust-Urkunde uber-
            tragbare Rechte, so etwa das Recht zur Zustimmung als Protektor zu diver-
            sen Rechten und Handlungen des Treuhanders habe: so insbesondere zur
            Beendigung des Trusts durch den Trustee, zur Bestimmung der Begunstig-
            ten, zur Delegation samtlicher Rechte des Trustees einschliesslich seiner
            (angeblichen) Ermessensbefugnis und zur Anderung von Bestimmungen der
            Treuhandurkunde. Uberdies habe der Beschwerdefuhrer das alleinige Recht,
            die Trustees des Alpha Trusts zu bestellen Oder abzuberufen. Es komme
            hinzu, dass sich der Beschwerdefuhrer von den ( von ihm kontrollierten)
            Trustees des Alpha Trusts sogar als Vermogensverwalter des Trusts einset-
            zen habe lassen.

            Damit seien aber vom Beschwerdegegner hinlangliche Behauptungen zur
            Pfandbarkeit der Gesamtrechte des Beschwerdefuhrers aufgestellt worden.
            Die Einzelrechte des Gesamtrechts mussten nicht behauptet und beschei-
            nigt werden, wenn es doch (wie hier beispielhaft, verb „insbesondere“) ge-
            schehe, schade es dem Beschwerdegegner nicht, selbst wenn idZ Rechte
            beispielhaft aufgezahlt werden, die fur den Beschwerdegegner nicht ver-
            wertbar seien. Der vorliegende Exekutionsantrag gebe klar die zu pfanden-
            den Gesamtrechte, namlich die des Beschwerdefuhrers als Treugeber, als
            Protektor und als Begunstigter des Alpha Trust gegenuber der beteiligten
            Partei an. Einer naheren Detaillierung bzw. Aufzahlung der aus diesen
            Rechtspositionen resultierenden Einzelrechte bedurfe es nicht.

            Die vom Beschwerdegegner begehrte Exekutionsart decke sich mit der vom
            oOGH in 3 Ob 223/12h (ecolex 2013/211; vgl. Oberhammer in
            Angst/Oberhammer, EO3 § 325 Rz 5) geforderten Exekutionsart, namlich der
            Exekution auf andere Vermogensrechte gem. §§ 331 ff. oEO (oOGH 3 Ob
            223/12h). Es verfange in diesem Zusammenhang auch nicht der Einwand
            des Beschwerdefuhrers und der beteiligten Partei, dass der Alpha Trust le-
            diglich eine Ermessensbegunstigung und keine Begunstigungsberechtigung
            einraume, da - was sich im Rahmen des Verwertungsverfahrens herausstel-
            len kann - der Beschwerdefuhrer aufgrund seiner Gesamtrechte durch An-
            derungen der Treuhandurkunde zu verwertbaren Geldforderungen gelangen
            konne. Es komme hinzu, dass im Rahmen der Verwertung seiner Gesamt-
            rechte der Beschwerdefuhrer auch zu einer Beendigung des Trusts mit ent-
            sprechenden Forderungen gelangen konnte. Dies sei hier nicht naher zu
            prufen und zu entscheiden, sondern vielmehr einer allfalligen Verwertung der
            Gesamtrechte des Beschwerdefuhrers vorzubehalten. Daruber hinaus sei
            ausdrucklich darauf hingewiesen worden, dass mangels eines entsprechen-
            den Verbots in der Treuhandurkunde der Beschwerdefuhrer sogar berechtigt
            sei, sich selbst als Treuhander einzusetzen, was auch gesetzlich zulassig sei
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 46 of 78 Page ID #:177


    StGH 2018/111                                                                      8


            (Art. 910 Abs. iVm Art. 923a, § 40 Abs. 2 PGR). Daher sei es weder wider-
            spruchlich noch unrichtig, wenn der Beschwerdegegner im Rahmen der bei-
            spielhaften Aufzahlung der in die Gesamtrechte des Beschwerdefuhrers fal-
            lenden Einzelrechte ua auch Rechte des Treuhanders laut den dort genann-
            ten Trusturkunden aufzahle, zumal er behaupte, der Beschwerdefuhrer kon-
            ne potentiell selbst der Treuhanderdes Alpha Trust werden (ON 1 Rz 38).

            Es sei im Ubrigeri unrichlig, dass sich der Beschwerdegegner in seinem
            Vorbringen im Exekutionsantrag bloss auf die Rechte des Beschwerdefuh-
            rers als Protektor beschrankt hatte. Der Beschwerdegegner habe auch vor-
            getragen, dass der Beschwerdefuhrer das Vermogen im Trust mittels In-
            struktionen an die Trustees nach wie vor uneingeschrankt kontrolliere und
            insbesondere von den Trustees zu befolgende Instruktionen in Bezug auf
            Aussehuttungen aus dem Trustvermogen erteilen konne^Beantragtworden
            sei die Exekution auf die dem Beschwerdefuhrer gegenuber dem Treuhan-
            der des Alpha Trust zukommenden Rechte , womit sich der Beschwerdegeg-
            ner auf die Gesamtrechte des Beschwerdefuhrers als Treugeber bezogen
            habe. Hinsichtlich der Rechtsposition des Beschwerdefuhrers sei auch die
            Treuhandvereinbarung vom 27. Mai 2015 und das diese erganzende „Writ-
            ten Instrument ' vom 2. Juni 2015 ausdrucklich behauptet und uberdies die
                          1



            einzelnen Zustimmungsbefugnisse des Beschwerdefuhrers zu Agenden des
                               .
            Treuhanders in der Declaration of Trust" dargelegt worden (ON 1 Rz 18 und
            in FN 3).

           Von einer Unschlussigkeit Oder Unbestimmtheit des Exekutionsantrags kon-
           ne daher keine Rede sein: Unschlussig sei ein Exekutionsantrag nur dann,
           wenn er die vollstandige, bestimmte und genaue Behauptung jener Tatsa-
           chen vermissen lasse, welche als Rechtsfolge die begehrte Exekutionsbewil-
           ligung nach sich zogen (OGH 08 EX.2006.4224 LES 2009 , 221). Der Be-
           schwerdegegner habe alle Rechtsgrundlagen behauptet , aus denen sich
           Gesamtrechte des Beschwerdefuhrers gegen die beteiligte Partei ergeben:
           Der Beschwerdefuhrer habe nach dem Vorbringen des Beschwerdegegners
           Gesarnlrechle als Treugeber, Protektor urid Begurisligler des Alpha Trust
           der beteiligten Partei gegenuber.

           Auch die vom Beschwerdefuhrer und der beteiligten Partei behauptete man-
           gelnde Spezifizierung der Rechte durch den Beschwerdegegner, „auf die er
           greifen will", liege nicht vor. Die vom Gesetz in den Art. 243 ff. EO genannten
           Verwertungshandlungen, wie die Teilung Oder die Einleitung eines Ausei-
           nandersetzungsverfahrens, Kundigungen etc. und die generalklauselhaft an-
           gefiihrte Befugnis des Beschwerdegegners, die „sonst zur Ausubung und
           Nutzbarmachung des gepfandeten Rechtes erforderlichen Erklarungen wirk-
           sam fur den Verpflichteten abzugeben", mussten im Exekutionsantrag nicht
           im Einzelnen dargetan werden. Fur eine Pfandung nach der Bestimmung
           des Art. 242 EO sei es ausreichend, wenn das gepfandete Gesamtrecht sei-
           nerseits den Zugriff auf ein verwertbares Vermogensobjekt ermogliche
           (Oberhammer in Angst/Oberhammer, EO3 § 331 Rz 3). Der Antrag sei nur
           dann abzuweisen, wenn die Unverwertbarkeit des Rechts aus der Aktenlage
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 47 of 78 Page ID #:178


    StGH 2018/111                                                                    9


            offensichtlich ist (oOGH 3 Ob 28/99k SZ 72/108; 3 Ob 243/11y JBI 2012,
            535; RIS-Justiz RS0127665; RS0001249, RS0000085). Solches sei aber
            hier nicht der Fall: Dass ein verwertbares Vermogensobjekt mittels des zu
            pfandenden Gesamtrechts ergriffen bzw. verwertet werden konne, habe der
            Beschwerdegegner ausfuhrlich dargetan, ein Grund, eine „offensichtliche“
            Unverwertbarkeit anzunehmen, liege gerade nicht vor. Allein die vom Be-
            schwerdegegner geltend gemachte Rechtsposition des Beschwerdefuhrers
            als Treugeber lasse schon nach allgemeinen Grundsatzen dessen Moglich-
            keit zur Herbeifuhrung vermogenswerter Forderungen gegen die Treuhande-
            rin bejahen.

    5.5.    Die in diesem Verfahren mehrfach zitierte Entscheidung des oOGH 3 Ob
            177/1Os, publiziert ua in PSR 2011/47, 183 (Rassi/Zollner) = GesRZ 2011,
            317 (Wurzer/Foglar-Deinhardstein; Zollner/Paulsen, Uberblick iiber die
            hochstgerichtliche Judikatur in Stiftungssachen im Jahr 2011, PSR 2012/18,
            66 [68 f.]) habe eine Exekution gegen einen Stifter betroffen und habe sich
           lediglich mit der Frage der Verwertung von bereits rechtskraftig gepfandeten
           Gesamtrechten des Verpflichteten als Stifter befasst. Dort sei das „umfas-
           sende“ Anderungsrecht sowie das dem Stifter zustehende Recht zur Be-
           stimmung des Begunstigten wirksam gepfandet und gegenuber dem Ver-
           pflichteten das Gebot, sich jeder Verfugung iiber diese Rechte zu enthalten
           und der Stiftung gegenuber das Verbot ausgesprochen worden, an den Ver-
           pflichteten zu leisten bzw. dessen Verfugungen iiber gepfandete Rechte zu
           akzeptieren. Erst im Rahmen des Verwertungsverfahrens (§ 331 Abs. 2 EO)
           seien Verwertungsantrage prazisiert und erganzt worden und habe das Erst-
           gericht die betreibende Partei im eigenen Namen zur Bestellung des Ver-
           pflichteten als Begiinstigten ermachtigt, habe aber das auf die Ermachtigung
           zur Abberufung der Mitglieder des Beirats der Stiftung und Bestellung neuer
           Beiratsmitglieder gerichtete Verwertungsmehrbegehren abgewiesen. Die
           zweite Instanz habe den Rekursen beider Parteien Folge gegeben und habe
           den Beschluss des Erstgerichtes aufgehoben. Gegen den Aufhebungsbe-
           schluss hatten sich Revisionsrekurse gerichtet, wobei der oOGH den Rekurs
           des Betreibenden als teilweise berechtigt erkannt habe. Er habe ausgespro-
           chen, dass die dem Stifter gegenuber einer Privatstiftung zustehenden Ge-
           samtrechte der Exekution nach §§ 331 f. EO dann unterliegen wiirden, wenn
           er sich das Recht auf Widerruf vorbehalten habe und nach der Stiftungser-
           klarung Oder gemass § 36 Abs. 4 PSG zumindest zum Teil Letztbegiinstigter
           sei Oder sich ein Anderungsrecht vorbehalten habe (RIS-Justiz RS 0120752).
           Denn, solange sich ein Stifter Anderungs- Oder Widerrufsrechte vorbehalte,
           sei das Prinzip der vollstandigen Trennung der Stiftung vom Stifter nicht
           verwirklicht. Ein kumulativer Vorbehalt beider Gestaltungsrechte sei entge-
           gen der Auffassung des Verpflichteten jedoch keine Voraussetzung fur eine
           Exekution nach §§ 331 ff. EO (3 Ob 217/05s; 3 Ob 16/00h).

           Bei der hier vorliegenden Exekutionssache handle es sich nicht urn einen
           Stiftungsfall. Wesentlich an der Judikatur des oOGH zur Exekution auf Stif-
           terrechte sei aber fur den entscheidungsgegenstandlichen Fall, dass fur die
           Tauglichkeit eines Exekutionsobjektes nach §§ 331 ff. oEO bereits dessen
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 48 of 78 Page ID #:179



    StGH 2018/111                                                                     10


            mittelbare Verwertbarkeit genuge. So habe der oOGH im Anderungsrecht
            eines Stifters Jedenfalls ein Vermogensrecht" erblickt, moge es auch zuerst
            entsprechend der durch den Betreibenden zu veranlassenden Rechtsgestal-
            tungen bedurfen, bis er auf konkrete Vermogensrechte des Stifters greifen
            konne (3 Ob 217/05s Erw 3; 3 Ob 177/1Os Erw III 1 ff; vgl. Zollner/Paulsen,
            PSR 2012/18, 69). Eine Anderung der Stiftungserklarung, den Stifter (wie-
            der) zu begunstigen, schaffe dergestalt die Voraussetzungen fur die Begrun-
            dung von verwertbaren Vermogensrechten des Stifters (OOGH 3 Ob 217/05 s
            RdW 2006, 505). Stehe dem Begunstigten ( schliesslich) ein klagbarer An-
            spruch gegen die Stiftung zu, sei dieserzedierbar, verpfandbar und pfandbar
            (unter Hinweis auf Csoklich, Zugriff auf Vermogen der Privatstiftung durch
            Glaubiger der Stifter und Begunstigten, OBA 2008, 416 [424 ff.]).

            In der OLehre sei fur den Fall der Exekution gegen einen Stifter ebenso der
            Standpunkt vertreten worden, dass fur den Glaubiger die Moglichkeit beste-
            he, sich anstelle des Stifters dazu ermachtigen zu lassen, die Stiftungserkla-
            rung auch hinsichtlich der konkreten Hohe und Falligkeit von Zuwendungen
            zu andern, um dem Stifter damit einen klagbaren (und exekutiv verwertba-
            ren) Anspruch auf die Leistung von Zuwendungen zu verschaffen (Rassi,
            PSR 2011/47, 189 [Entscheidungsbesprechung]; RIS-Justiz RS0120753).

            Die Exekution nach den Art. 242 EO fordere daher keine unmittelbare Ver-
            wertbarkeit des zu pfandenden Rechts, sondern es genuge die „mittelbare
            Verwertbarkeit '. In 3 Ob 16/06h ZIK 2006, 143 habe der 60GH ein pfandba-
                          1



            res anderes Vermogensrecht angenommen, wenn ein Stifter Letztbegunstig-
            ter ist, dies sei nicht in Zweifel zu ziehen. Uberdies habe es der OGH in die-
            ser Entscheidung genugen lassen, dass gepfandete Gestaltungsrechte (ei-
            nes Stifters) bloss ihrer Ausubung nach ubertragbar seien (unter Verweis auf
            oOGH 3 Ob 55/80) und habe hervorgehoben, dass die Ausubung der Ge-
            staltungsrechte (des Stifters) auch durch Dritte erfolgen konnte ( vgl. oOGH 6
            Ob 106/03m fur den Sachwalter des Stifters bzw. OOGH 6 Ob 332/98m
            GesRZ 1999, 126 fur die obsorgeberechtigten Eltern des Stifters mit pflegs-
            chaftsbehordlicher Genehmigung). Vorliegendenfalls gehe es nun darum,
            dass der Beschwerdegegner die in den Gesamtrechten enthaltenen Einzel-
            rechte anstelle des Beschwerdefuhrers ausuben konne. Es sei nicht ersicht-
            lich, welche exekutionsrechtlichen Hindernisse dem entgegenstehen sollten.
            Abgesehen davon gehe es bei einer Exekution auf andere Vermogensrechte
            nicht um Ubertragung der Gestaltungsrechte an Dritte, sondern um die ge-
            richtliche Ermachtigung des betreibenden Glaubigers, im Exekutionsverfah-
            ren anstelle des Verpflichteten dessen Rechte auszuuben, um dadurch,
            wenngleich auch erst mittelbar, auf den Erlos aus dem zu liquidierenden
            Einzelrecht greifen zu kOnnen. Eine vom Exekutionsgericht im Rahmen einer
            Exekution auf andere Vermogensrechte erteilte Ermachtigung berechtige
            namlich den betreibenden Glaubiger zu all dem, zu dem zuvor der Verpflich-
            tete berechtigt gewesen sei (OOGH 3 Ob 33/84 SZ 57/102; 3 Ob 16/06h ZIK
            2006, 143).
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 49 of 78 Page ID #:180


     StGH 2018/111                                                                   11


             Auch die Bestimmungen der Rezeptionsvorlage (§§ 331 ff. oEO) wurden auf
            eine Erweiterung der Exekutionsmoglichkeiten abzielen und wurden daher
            all jene Vermogenspositionen des Verpflichteten erfassen wollen, die noch
            nicht von anderen Exekutionen erfasst werden (vgl. Art. 242 Abs. 1 Satz 1
            EO). Es sei zutreffend, dass der oOGH deshalb auf dem Standpunkt stehe,
            dass im Zweifel von einer Exekutionsunterworfenheit anderer Vermogens-
            rechte auszugehen sei (oOGH 3 Ob 16/06h; RIS-Justiz RS0120349). Hierauf
            musse im zu entscheidenden Fall aber nicht rekurriert werden, da solche
            Zweifel gar nicht bestehen wurden.
            Es zeige sich somit, dass nach Lehre und Rsp eine Pfandung von Gesamt-
            rechten immer dann moglich ist, wenn durch weitere rechtliche Schritte, so
            insbesondere auch durch Geltendmachung von Gestaltungsrechten des
            Verpflichteten, ein verwertbarer Vermogenswert des Verpflichteten entste-
            hen oder geschaffen werden konne. Fur die Exekution auf Gesamtrechte
            gemass Art. 242 EO geniige daher die sog „mittelbare Verwertbarkeit" des
            Gesamtrechts.

    5.6 .   Hieraus sei weiter zu folgern: Das gepfandete Vermogensrecht musse selbst
            noch keinen Vermogenswert reprasentieren. Der Betreibende musse einen
            solchen Vermogenswert auch nicht bescheinigen. Die Rechte des betrei-
            benden Glaubigers wurden sich nach dem Umfang der Rechte des Verpflich-
            teten bestimmen und seien mit ihnen identisch. Dem Betreibenden sei die
            gerichtliche Ermachtigung zu erteilen, anstelle des verpflichteten Stifters
            dessen Rechte auszuuben, urn in der Folge auf einen denkbaren Erlos grei-
            fen zu konnen. Nichts anderes konne im Fall der Pfandung von Gesamtrech-
            ten durch den Glaubiger eines Treugebers gelten, der hier uberdies Beguns-
            tigter und Protektor eines Trusts sei.

             Uberdies bedeute die Pfandung der Gesamtrechte des Stifters noch nicht
             automatisch die Zulassigkeit der Verwertung durch Ermachtigung des be-
             treibenden Glaubigers, alle Einzelrechte des Stifters auszuuben (oOGH 3 Ob
            177/1Os Erw. 5). Dass auf Gesamtrechte Exekution nach §§ 242 EO gefuhrt
             werden konne, sage daher nichts daruber aus, ob in der Folge im konkret zu
             beurteilenden Fall die gepfandeten Gesamtrechte einen Vermogenswert ha-
             ben (vgl. oOGH 6 Ob 228/17y PSR 2018, 90). Das sich aus dem Gesamt-
            recht ergebende Einzelrecht des Verpflichteten musse daher im Exekutions-
            antrag weder behauptet, bewiesen noch bescheinigt werden, andernfalls
            wurde man dem betreibenden Glaubiger die Behauptung einer moglichen
            Vielzahl der aus einem Gesamtrecht potentiell sich ergebenden Einzelrechte
            aufburden, was nicht der Teleologie des Exekutionsrechts entspreche, ei-
            nem betreibenden Glaubiger den Zugriff auf Vermogensobjekte des Ver-
            pflichteten nicht unnotig zu erschweren. Eine Behauptung des Vermogens-
            wertes des Gesamtrechts sei nur insoweit erforderlich, als sich aus der Ver-
            wertung der Einzelrechte die Moglichkeit eines Vermogenswertes ergebe.
            Dies sei aufgrund der Ausfuhrungen des Beschwerdegegners in ON 1 jeden-
            falls zu bejahen. Nur dann, wenn sich schon aus dem Exekutionsantrag er-
            geben wurde, dass es sich offensichtlich urn ein nicht pfandbares Recht
            handle, ware der Exekutionsantrag abzuweisen (Oberhammer in
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 50 of 78 Page ID #:181


    StGH 2018/111                                                                    12


            Angst/Oberhammer , EO3 § 331 Rz 10; Heller/Berger/Stix, Kommentar zur
            Exekutionsordnung III 2336), wobei jedoch die Rsp die Behauptung der
            moglichen Vermogenshaltigkeit des zu pfandenden Rechts im Pfandungs-
            stadium grosszugig beurteile (oOGH 3 Ob 217/05 s; 3 Ob 26/08g GeS 2008,
            112 ) und daher, sollte sich eine fehlende Verwertbarkeit im Verwertungssta-
            dium herausstellen, der einzelne Verwertungsantrag - nicht aber schon der
            Pfandungsantrag hinsichtlich des Gesamtrechts - abzuweisen sei.

           In dervom Beschwerdefuhrer zitierten Entscheidung des Obersten Gerichts-
           hofs 2R EX.2008.7877 sei es um ein Sicherungsbot gegangen, mit dem der
           Verpflichteten verboten werden sollte, uber ihre Forderungen gegenuber
           dem Drittschuldner bis zur Hohe des tatsachlichen Trustvermogens zu ver-
           fugen. Demnach habe es sich nicht um eine Exekution auf andere Vermo-
           gensreehtenm Sinne Art.-242-ff.-EO gehandeltT sondern um einen zwangs-
           weisen Zugriff auf einzelne Forderungen, daher also um eine Forderungs-
           exekution. Diese Entscheidung gebe fur die Frage nach der Pfandung von
           Gesamtrechten gemass Art. 242 EO nichts her, da bei der Forderungsexe-
           kution schon grundsatzlich die Voraussetzungen fur das Exekutionsobjekt
           „Forderung“ andere seien: Fur die Pfandung von „Forderungen“ habe der
           Oberste Gerichtshof bereits in LES 2008, 266 ausgesprochen, dass diese
           dann nicht durch ein Drittverbot getroffen werden konnten, wenn deren
           Rechtsgrund im Zeitpunkt der richterlichen Beschlussfassung noch nicht ge-
           schaffen sei und von denen es daher noch ungewiss sei, ob sie uberhaupt
           jemals zur Entstehung gelangen (LES 2008, 266; 2R EX.2008.7877). Im vor-
           liegenden Fall gehe es aber nicht um die Pfandung Oder Verwertung einzel-
           ner vermogenswerter „Forderungen“, sondern allein um die Pfandung eines
           Gesamtrechts des Beschwerdefuhrers gegen die beteiligte Partei, aus dem -
           wenn auch nur mittelbar, also erst nach Hinzukommen weiterer (vom Be-
           schwerdegegner vorzunehmender) Rechtshandlungen - Vermogenswerte,
           insbesondere Forderungen, entstehen konnten (Art. 242 Abs. 2, Art. 243 ff.
           EO).

           Einen Vermogenswert von Gesamtrechten habe der Oberste Gerichtshof im
           Ubrigen bereits mehrfach bejaht: So sei etwa in der Entscheidung 10
           CG.2004.58 LES 2007, 141 der Anspruch des Begunstigten zwar weitge-
           hend vom Ermessen der Organe einer Stiftung abhangig gewesen, die Ver-
           waltung der Stiftung sei jedoch aufgrund eines vom Begunstigten bestimm-
           ten Mandatsvertrags durchgefuhrt worden. Hievon ausgehend habe der
           Oberste Gerichtshof einen Vermogenswert der Sicherungsgegnerin bejaht,
           weil der Zugriff allein von der Willenserklarung der Verpflichteten abgehan-
           gen habe. Er habe auf den Grundsatz hingewiesen, wonach bedingte Rech-
           te Vermogen sind, wenn der Eintritt der Bedingung nur von einem Willensakt
           des Beklagten abhange. Dieser Umstand unterscheide diese Entscheidung
           von dem der Entscheidung 2 R EX.2008.7877 zugrundeliegenden Sachver-
           halt, nach dem gerade kein - auch nicht bedingt - disponibles Recht der Si-
           cherungsgegnerin uber das Vermogen des Drittschuldners bestanden habe
           ( 2R EX.2008.7877 Erw 13.5.). In der Entscheidung OGH 03 CG.2007.66
           LES 2008 , 266 seien die Rechte eines Stifters auf Widerruf und Anderung
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 51 of 78 Page ID #:182


     StGH 2018/111                                                                 13


            der Stiftungserklarung ausdrucklich als sogenannte „andere Vermogensrech-
            te iS der Art. 241 f. EO“ anerkannt worden.

    5.7.    In der oRsp sei die Exekution auf Treugeberanspruche unter dem Aspekt der
             Exekution auf den Anspruch des Treugebers gegen den Treuhander auf
            Herausgabe des Treuguts beurteilt worden. Dabei sei dann, wenn das Treu-
            gut in Geld bestand, die Pfandung der Forderung gemass § 294 oEO (= Art.
            217 EO) bejaht worden. Fur den Fall, dass das Treuhandverhaltnis noch
            nicht beendigt sei und dieses zur Entstehung des Ruckforderungsanspruchs
            durch den Treugeber erst zu beendigen sei, gehe der oOGH davon aus,
            dass in einem solchen Fall nur eine Pfandung nach § 331 EO in Betracht
            komme (oOGH 3 Ob 223/12h ecolex 2013/211; Oberhammer in
            Angst/Oberhammer, EO3 § 325 Rz 5). Der Ruckforderungsanspruch konne
            zuvor nicht gepfandet werden, weil er mangels Kundigung noch nicht ent-
            standen sei. Da die Grenzen zwischen den einzelnen in Frage kommenden
            Exekutionsarten „fliessend“ seien, lasse es der oOGH sogar zu, einen auf
            die falsche Exekutionsart hinzielenden Antrag ohne weiters umzudeuten
            (oOGH 3 Ob 223/12h ecolex 2013/211; Oberhammer in Angst/Oberhammer,
            EO3 § 325 Rz 5). In der Entscheidung des oOGH 2 Ob 166/02d ecolex 2002,
            882, sei ausdrucklich darauf hingewiesen worden, dass die Glaubiger des
            Treugebers nicht direkt auf das Treugut Exekution fuhren konnen, sondern
            nur auf die Anspruche des Treugebers gegen den Treuhander. Diese
            Rechtsauffassung habe der oOGH auch in 3 Ob 85/08h ecolex 2008, 1021 =
            OBA 2009, 322 bestatigt.

            Dass das Recht zur Benennung von Begunstigten vom betreibenden Glau-
            biger gepfandet und ausgeubt werden konne, habe der oOGH in der E 3 Ob
            177/10s bereits entschieden, sodass schon allein hieraus erhelle, dass die
            Pfandung der Gesamtrechte des Beschwerdefuhrers als Treugeber einer-
            seits und dem zur Bestimmung der Begunstigten zustimmungsberechtigten
            Protektor (Art. 8 Declaration of Trust) dem Treuhander gegenuber vermo-
            gensrechtlich zumindest mittelbar relevant sein konne.

            Bei der Exekution auf Treugeberrechte sei der OGH mangels Verwertungs-
            antrags nicht auf den Bestand Oder Nichtbestand des behaupteten gepfan-
            deten Vermogensrechtes eingegangen (oOGH 3 Ob 143/93), was deutlich
            zeige, dass 1) Treugeberrechte grundsatzlich gemass § 331 oEO als Ge-
            samtrecht pfandbar seien und 2) dies unabhangig davon moglich sei, ob im
            Zeitpunkt dieser Pfandung das Gesamtrecht im konkreten Fall auch einen
            exekutiven Zugriff auf das als verwertbar behauptete Recht (dort eine Lie-
            genschaft) zulasse Oder nicht. Soweit daher der Beschwerdefuhrer und die
            beteiligte Partei einwenden wurden, dass Einzelrechte des Beschwerdefuh-
            rers nicht pfandbar waren, sei dies nicht Gegenstand des Verfahrens uber
            den Antrag auf Pfandung von Treugeber-Gesamtrechten.

   5.8 .   Eine „Doppelpfandung“ liege entgegen den Ausfuhrungen des Beschwerde-
           fuhrers und der beteiligten Partei nicht vor, weil aus dem Exekutionsantrag
           und dem Vorbringen des Beschwerdegegners hinlanglich klar hervorgehe,
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 52 of 78 Page ID #:183


    StGH 2018/111                                                                     14


            dass die Gesamtrechte des Beschwerdefuhrers der beteiligten Partei ge-
            genuber gepfandet werden sollen und als Rechtsposition des Beschwerde-
            fuhrers hiefiir seine Stellung als Treugeber, Protektor und Begiinstigter des
            Alpha Trusts angefuhrt werden. Die nur beispielhaft begehrte Pfandung di-
            verser Einzelrechte aus der beantragten Pfandung des Gesamtrechts laut
            Pkt. 1 Abs. 3 ( von „insbesondere“ bis „3. Juni 2015)“ sei zur Bezeichnung
            des zu pfandenden Gesamtrechts nicht erforderlich. Im Verwertungsstadium
            sei im Einzelnen zu prufen, welche aus dem Gesamtrecht des Beschwerde-
            fuhrers fliessenden Einzelrechte verwertbar und vermogenswert seien.

            Pkt . 4 der Exekutionsbewilligung mache die Exekutionsbewilligung (bzw. den
            Exekutionsantrag) auch nicht widerspruchlich, weil sich aus dem vorher
            Ausgefuhrten klar ergebe, dass der Beschwerdegegner die bereits gepfan-
            dctcn Fordcrungen mit dieser Exekution nicht pfanden wolle, weil dies schon
            im Verfahren 08 EX.2016.839 geschehen sei. Mit dem gegenstandlichen
            Exekutionsantrag seien ausschliesslich Gesamtrechte gepfandet worden,
            nicht einzelne Forderungen, so dass dieser Pkt. allein zur Klarstellung , dass
            nicht einzelne Forderungen gepfandet werden sollen, bestehen bleiben kon-
            ne, wenngleich diese Einschrankung gar nicht notwendig gewesen ware. Ei-
            ne vom Beschwerdefuhrer und der beteiligten Partei mehrfach als unzulassig
            bezeichnete „Doppelpfandung“ liege allein schon deshalb nicht vor, weil die
            Exekutionsobjekte unterschiedlich seien : Im gegenstandlichen Verfahren
            seien es Gesamtrechte des Beschwerdefuhrers, im Verfahren 08
            EX.2016.839 seien es Forderungen gewesen. Damit gehe aber der erhobe-
            ne Einwand , die Bewilligung der gegenstandlichen Exekution wurde zu einer
            Mehrfachpfandung fuhren, ins Leere.

    6.      Mit Schriftsatz vom 12. September 2018 beantragte der Beschwerdefuhrer
            zunachst die Zuerkennung der aufschiebenden Wirkung sowie den Erlass
            einer vorsorglichen Massnahme.

    7.      Der Beschwerdegegner erstattete mit Schriftsatz vom 18. September 2018
            eine Gegenausserung zu dlesen AntrSgen, worin die Abweisung der Antrage
            auf aufschiebende Wirkung/vorsorgliche Massnahme beantragt wurde. Mit
            Schreiben vom 26. September 2018 beantragte der Beschwerdegegner der
            Beschwerdefuhrer wolle eine angemessene Sicherheitsleistung fur den
            Schaden leisten, den dieser mit einstweiligen Massnahmen potentiell er-
            zeugt habe.

    8.     Dazu nahm der Beschwerdefuhrer mit Replik vom 27. September 2019 Stel-
           lung und hielt am Antrag auf Zuerkennung der aufschiebenden Wirkung und
           dem Antrag auf Erlass einer vorsorglichen Massnahme fest und beantragte,
           den Antragen des Beschwerdegegners keine Folge zu geben.

   9.      Der stellvertretende President des Staatsgerichtshofes gab dem Antrag des
           Beschwerdefuhrers mit Beschluss vom 9. Oktober 2018 dahingehend Folge,
           dass der Beschwerdefuhrer bis zur Erledigung der von ihm angekundigten
           bzw. noch einzureichenden Individualbeschwerde die im Beschluss des
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 53 of 78 Page ID #:184


     StGH 2018/111                                                                      15


              Obersten Gerichtshofes vom 7. September 2018 , 08 EX.2016.5802-72, be-
              stimmten Kosten des Rekurs- und Revisionsrekursverfahrens nicht zu be-
              zahlen hat. Die weiteren Antrage wurden abgewiesen.

     10 .    Gegen den Beschluss des Obersten Gerichtshofes vom 7. September 2018,
             08 EX.2016.5802-72 , erhob der Beschwerdefuhrer mit Schriftsatz vom 10.
             Oktober 2018 Individualbeschwerde an den Staatsgerichtshof, wobei eine
             Verletzung der Eigentumsgarantie gemass Art. 34 Abs. 1 LV und Art. 1 1.
             ZP-EMRK, eine Verletzung des Verbots der formellen Rechtsverweigerung
             gemass Art. 31 Abs. 1 LV und Art. 6 Abs. 1 EMRK, eine Verletzung des
             Rechs auf den ordentliche Richter gemass Art. 33 Abs. 1 LV und Art. 6 Abs.
             1 EMRK , eine Verletzung des Beschwerderechts gemass Art. 43 LV, eine
             Verletzung der Begrundungspflicht gemass Art. 43 LV, eine Verletzung des
             Anspruchs auf Gleichbehandlung gemass Art. 31 Abs. 1 LV sowie eine Ver-
             letzung des Rechts auf willkurfreie Behandlung geltend gemacht wird. Bean-
             tragt wird, der Staatsgerichtshof wolle der gegenstandlichen Individualbe-
             schwerde Folge geben und feststellen , dass der Beschluss des Obersten
             Gerichtshofes vom 7. September 2018 zu 08 EX.2016.5802 (ON 72 ) gegen
             die verfassungsmassig gewahrleisteten und durch die EMRK garantierten
             Rechte des Beschwerdefuhrers verstosse, den Beschluss des Obersten Ge-
             richtshofes daher aufheben und die Rechtssache zur neuerlichen Entschei-
             dung unter Bindung an die Rechtsansicht des Staatsgerichtshofes an den
             Obersten Gerichtshof zuruckverweisen sowie den Beschwerdegegner zum
             Ersatz der verzeichneten Verfahrenskosten an den Beschwerdefuhrer zu-
             handen seines ausgewiesenen Rechtsvertreters verpflichten.

    10.1 .   Zur Verletzung der Eigentumsgarantie gemass Art. 34 LV und Art. 1 1. ZP -
             EMRK bringt der Beschwerdefuhrer im Wesentlichen Folgendes vor:

    10.1.1. Gegenstandlich musse laut Ausfuhrungen des Obersten Gerichtshofes das
            im Rahmen einer Exekution gepfandete Recht "zwar nicht verwertbar sein,
            es muss aber seinerseits den Zugriff auf ein verwertbares Vermogen ermog-
            lichen" (08 EX.2016.5802, ON 72, S. 36). Nachdem der Oberste Gerichtshof
            gegenstandlich davon ausgegangen sei, dass die Gesamtrechte des Be-
            schwerdefuhrers als Treugeber, Protektor und Begunstigter des Alpha Trusts
            gegenuber der Drittschuldnerin CTX Treuhand AG pfandbar sind, musse
            dies laut dem Obersten Gerichtshof dem Beschwerdegegner zumindest mit-
            telbar den Zugriff auf vermogenswerte Rechte des Beschwerdefuhrers ver-
            schaffen. Somit falle der gegenstandliche Sachverhalt hinsichtlich der Art der
            Rechte unter den Anwendungsbereich der Eigentumsgarantie.

             Auch hinsichtlich des staatlichen Eingriffs fade der gegenstandliche Sach-
             verhalt unter den Anwendungsbereich der Eigentumsgarantie. Laut der
             Rechtsprechung des Staatsgerichtshofes werde die Eigentumsgarantie
             durch eine gerichtliche Entscheidung nicht tangiert , wenn es sich urn einen
             Zivilprozess betreffend eine Rechtsstreitigkeit zwischen Privaten handelt. Die
             Entscheidung sei in einem solchen Fall nicht im Hinblick auf die Eigentums-
             garantie, sondern unter dem Willkurverbot zu beurteilen (StGH 2014/ 74,
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 54 of 78 Page ID #:185



   StGH 2018/111                                                                          16


              Erw. 9.2; Vallender/Vogt, Eigentumsgarantie , a.a.O., S. 711 , Rz. 40 mit zahl-
              reichen Nachweisen). Der Staatsgerichtshof begrunde seine Position wie
              folgt:

              " Die urteilsmassige Entscheidung eines Gerichtes etwa daruber, in wessen
              Eigentum eine bestimmte Sache stehe, kann nicht als Eingriff in das Eigen-
              tum dessen angesehen werden, der diesen Rechtsstreit verliert. Nach der
              Rechtsprechung des Staatsgerichtshofes stehen sich im Zivilprozess in der
              Regel gleichwerte vermogenswerte Interessen gegenuber, was den Grund-
              rechtsschutz gegenseitig aufhebt' (StGH 2006/15, Erw. 3.2)

   10.1.2 .   Gegenstandlich sei demgegenuber gerade kein Zivilprozess vorgelegen. Als
              Aquivalent zum Zivilprozess sei das dem Exekutionsverfahren vorausgegan-
              gene Schiedsverfahren vor dem London Court of International Arbitration
              (LCIA) zu betrachten. Dort sei entschieden worden, ob die Forderung beste-
              he bzw. in welchem Eigentum die Summe, iiber die sich die Forderung
              dreht, stehen solle. Dieses Schiedsverfahren sei jedoch nicht Gegenstand
              der vorliegenden Individualbeschwerde. Vielmehr drehe sich diese um das
              Exekutionsverfahren, bei dem sich der Beschwerdefuhrer einem hoheitlich
              agierenden, staatlich angestellten und mit staatlichen Befugnissen ausge-
              statteten Exekutor gegenubersehe. In diesem Sinne liege auch kein CG-
              Verfahren vor, womit Zivilprozesse gekennzeichnet sind, sondern ein EX-
              Verfahren. In diesem wurden sich keine gleichwerten vermogenswerten Inte-
              ressen gegenuberstehen, sondern es liege ein vermogenswertes Interesse
              des Beschwerdegegners vor, welches er mit staatlichen Zwangsmitteln
              durchzusetzen versuche, wahrend der Beschwerdefuhrer eine solche staatli-
              che Zwangsgewalt nicht hinter sich habe. Folglich sei die oben zitierte
              Rechtsprechung des Staatsgerichtshofes gegenstandlich nicht einschlagig,
              nachdem kein Zivilprozess vorliege und keine gleichwerten vermbgenswer-
              ten Interessen vorhanden seien. Dementsprechend sei die Eigentumsgaran-
              tie auch hinsichtlich des staatlichen Eingriffs gegenstandlich anwendbar.

              Eine Einschrankung der Eigentumsgarantie sei, abgesehen von der Kernge-
              haltsgarantie, moglich, sofern die Bestimmung auf einer gesetzlichen Grund-
              lage - je schwerer der Eingriff, desto klarer und genauer in einem formellen
              Gesetz (StGH 2006/53, 3.) - beruhe, im offentlichen Interesse liege und ver-
              haltnismassig (geeignet, erforderlich und zumutbar) sei (StGH in LES 2007 ,
              19, Erw. 3.1).

   10.1.3.    Gegenstandlich liege ein massiver Eingriff in die Eigentumsgarantie des Be-
              schwerdefuhrers vor, nachdem sich die Forderung des Beschwerdegegners
              auf USD 79'815'055.40, GBP 2 '776'473.68 und RUB 2'958'750.00 plus Zin-
              sen belaufe.

              Dieser massive Eingriff stutze sich zwar formell auf eine gesetzliche Grund-
              lage - Art. 242 Abs. 1 EO - doch genuge diese gesetzliche Grundlage nicht,
              insbesondere angesichts der Schwere des Eingriffes. So wurden unter Art.
              242 Abs. 1 EO nur Vermogensrechte des Verpflichteten fallen (Oberham-
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 55 of 78 Page ID #:186


     StGH 2018/111                                                                     17


             mer, § 331 EO, Rz 1 in Angst/Oberhammer, Exekutionsordnung, 3. Aufl.,
             Wien 2015). Gegenstandlich habe sich der Beschwerdefuhrer jedoch gerade
             seiner Vermogensrechte begeben, indem er diese in den Alpha Trust einge-
            bracht habe. Die ihm vorher zugestandenen Vermogensrechte wurden nun-
            mehr dem Alpha Trust zukommen. Zwar habe der Beschwerdefuhrer gewis-
            se Rechte in Bezug auf den Alpha Trust, doch sei und bleibe er ein Ermes-
            sensbegunstigter. Somit habe er keinen Anspruch auf eine bestimmte Sum-
            me aus dem Alpha Trust, sondern der Umfang seiner Begunstigung liege im
            Ermessen des Treuhanders. Wenn man dem Beschwerdefuhrer vorwerfen
            wollte, dass er sich seiner Vermogenswerte gar nicht begab, sondern den
            Alpha Trust weiterhin kontrolliere (was bestritten werde), dann sei ein Exeku-
            tionsverfahren nicht der richtige Ort dafur. Vielmehr musste eine solche Ar-
            gumentation in einem Anfechtungsverfahren vorgebracht werden. Dort kon-
            ne entschieden werden, ob die Einrichtung des Trusts von vornherein nichtig
            sei, und nicht in einem Exekutionsverfahren. Andernfalls konne im Rahmen
            eines Exekutionsverfahrens schlicht ein Durchgriff durch eine Treuhander-
            schaft erfolgen, ohne dass von einem Gericht geklart wurde, ob ein solcher
            Durchgriff im Sinne des PGR uberhaupt rechtlich zulassig ist. Eine Exekuti-
            onsnorm biete also keine ausreichende gesetzliche Grundlage, urn einen
            Durchgriff vornehmen zu konnen.

            Selbst wenn eine genugende gesetzliche Grundlage vorhanden ware, fehle
            es an der Verhaltnismassigkeit. So seien die Gesamtrechte des Beschwer-
            defuhrers am Alpha Trust gepfandet worden. Daraus folge , dass der Be-
            schwerdefuhrer kein einzelnes Recht in Bezug auf den Alpha Trust mehr
            ausuben konne. Mit anderen Worten werde seine Rechtsbeziehung zum Al-
            pha Trust vollstandig durchtrennt. Anstatt, wie bei einer Pfandung ublich, je-
            weils auf einzelne bekannte Vermogenswerte des Schuldners zu greifen,
            seien gegenstandlich vom Obersten Gerichtshof alle Rechte des Beschwer-
           defuhrers gegenuber dem Alpha Trust gepfandet worden. Der Oberste Ge-
           richtshof bleibe dabei eine Erklarung schuldig, warum das mildere Mittel,
           namlich die vom Obergericht bestatigte und somit rechtskraftige Pfandung
           gemass 08 EX.2016.839 (ON 4) nicht geniige. In jenem Verfahren seien jeg-
           liche "Geldforderungen und Zahlungsanspruche, insbesondere Ausschut-
           tungs- und Ruckzahlungsanspruche [sic] in Hohe von zumindest der ausste-
           henden Forderung" gegenuber CTX Treuhand AG, der Treuhanderin des Al-
           pha Trust, im Hinblick auf die Rechtsstellung des Beschwerdefuhrers als
           "Wirtschaftlich Berechtigter, Treugeber, Begunstigter und Auftraggeber des
           Alpha Trusts" gepfandet worden. Jegliches Geld, welches der Beschwerde-
           fuhrer aus dem Alpha Trust bekommen konnte, sei also bereits gepfandet.
           Und auf mehr als Geld habe der Beschwerdegegner nicht Anspruch. Dem-
           entsprechend genuge diese Pfandung vollends und es sei keine weiterge-
           hende Pfandung notig. Eine Verwertung der in 08 EX.2016.839 gepfandeten
           Anspruche sei vom Beschwerdegegner bisher noch nicht einmal versucht
           worden.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 56 of 78 Page ID #:187


    StGH 2018/111                                                                   18


             Aus diesen Grunden sei der Beschwerdefuhrer durch den Beschluss des
             Obersten Gerichtshofes vom 07.09.2018 zu 08 EX.2016.5802 (ON 72) in
             seiner Eigentumsgarantie verletzt worden.

   10.2 .    Zur Verletzung des Verbots der formellen Rechtsverweigerung gemass Art.
             31 Abs. 1 LV und Art. 6 Abs. 1 EMRK bringt der Beschwerdefuhrer im We-
             sentlichen Folgendes vor:

   10.2.1.   Gegenstandlich sei ein Anwendungsbereich fur das Verbot der formellen
             Rechtsverweigerung in zweifacher Hinsicht gegeben. Einerseits habe der
             Oberste Gerichtshof jegliche rechtliche Auseinandersetzung mit der Ver-
             wertbarkeit der Gesamtrechte des Beschwerdefuhrers in ein nachfolgendes
             Verfahren verlagert. Andererseits habe der Oberste Gerichtshof davon ge-
             sprochcn (08 EX.2016.5802, ON 72 , S . 35), dass "hochstpcrsonliche Oder
             sonst offenkundig nicht ubertragbare Rechte" nicht pfandbar seien, ohne an
             spaterer Stelle darauf einzugehen, ob die gepfandeten Gesamtrechte uber-
             tragbar sind Oder nicht.

             Hinsichtlich der Auseinandersetzung mit der Verwertbarkeit der Gesamtrech-
             te des Beschwerdefuhrers habe der Oberste Gerichtshof (08 EX.2016.5802,
             ON 72, S. 36) zunachst ausgefuhrt, dass das gepfandete Recht seinerseits
             den Zugriff auf ein verwertbares Vermogen ermoglichen musse, ansonsten
             keine Pfandung moglich sei. Anschliessend ( 08 EX.2016.5802, ON 72, S.
             42) habe er jedoch dargelegt, dass der Pfandungsantrag nur dann abzuwei-
             sen sei, wenn die Unverwertbarkeit des Rechts aus der Aktenlage offensicht-
             lich sei. Hierbei befinde sich der Oberste Gerichtshof mit seinen eigenen
             Ausfuhrungen im Widerspruch. Aus einer mangelnden offensichtlichen Un-
             verwertbarkeit konne namlich nicht auf eine mogliche Verwertbarkeit ge-
             schlossen werden. So konne sich die Unverwertbarkeit nicht nur offensicht-
             lich, sondern auch nach rechtlicher Prufung ergeben. Eine schlichte Unver-
             wertbarkeit sei auch eine Unverwertbarkeit. Diese rechtliche Prufung uber
             die schlichte Unverwertbarkeit habe der Oberste Gerichtshof unterlassen,
             obwohl sie laut seinen eigenen Ausfuhrungen notwendig ware. Dadurch ha-
             be sich der Oberste Gerichtshof einer Prufung der Unverwertbarkeit verwei-
             gert. Wenn namlich die Verwertbarkeit schlicht unmoglich ist, erubrige sich
             bereits das Pfandungsverfahren.

             Gegenstandlich ergebe sich die schlichte Unverwertbarkeit bereits daraus,
             dass gemass Art. 927 Abs. 1 PGR der Begunstigte zwar berechtigt sei, die
             Ausfuhrung der Treuhandbestimmungen zu verlangen. Allerdings stelle dies
             nur eine dispositive Gesetzesnorm dar. So bestehe dieses Recht gemass
             Art. 927 Abs. 1 PGR nur dann, "soweit nicht durch die Treuhandurkunde es
             anders bestimmt Oder diese Ausfuhrung nicht an das freie Ermessen des
             Treuhanders gegenuber einzelnen Oder alien Begunstigten geknupft ist". Ein
             Ermessensbegunstigter werde demnach gemass dem in der gegenstandli-
             chen Rechtssache ergangenen Beschluss des Obergerichts (08
             EX.2016.5802, ON 36, S. 32, Erw. 6.6.6) "von der aktiven Einflussnahme auf
             Verfiigungen und Verwaltungshandlungen des Treuhanders ausgeschlos-
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 57 of 78 Page ID #:188


     StGH 2018/111                                                                       19


                sen". Somit sei es fur einen Ermessensbegunstigten wie den Beschwerde-
                fuhrer gemass dem Wesen des Trusts nicht moglich, den Treuhander zu be-
                einflussen.

     10.2.2 .   Weiter konne der Beschwerdefuhrer als Treugeber nicht einfach Anweisun-
                gen an den Treuhander tatigen. Ein solches Vorgehen wurde dem in der
                liechtensteinischen Rechtsordnung festgeschriebenen Wesen des Trusts wi-
                dersprechen. So sehe Art. 918 Abs . 1 PGR vor: "Der Treugeber kann im Ub-
                rigen keine Bestimmungen aufstellen, welche den Treuhander an fortlaufen-
                de Weisungen des Treugebers binden." Auch die Rechte des Beschwerde-
                fuhrers als Treugeber seien somit schlicht unverwertbar.

                Zudem seien die Rechte des Beschwerdefuhrers als Protektor reine Zu-
                stimmungsrechte. Ein Zugriff auf ein Vermogen ergebe sich dadurch auch
                mittelbar gerade nicht, nachdem die Rechte an sich dem Treuhander zu-
                kommen ( vgl. 08 EX.2016.5802, ON 36, S. 34, Erw. 6.6.7). Eine aktive
                Rechtsgestaltung durch den Protektor sei somit ausgeschlossen.

                Es verbleibe schliesslich das Recht des Beschwerdefuhrers als Protektor auf
                Bestellung und Abberufung des Treuhanders. Dieses Recht sei keineswegs
                voraussetzungslos. So konne der Beschwerdefuhrer nicht mit der Abberu-
                fung drohen, sofern der Treuhander seinen aus Treuurkunde und Gesetz
                erwachsenden Pflichten nachkomme. Vielmehr diene ein Abberufungsrecht
                lediglich "der Kontrolle und Durchsetzung der Pflichten des Treuhanders" (08
                EX.2016.5802, ON 36, S. 35, Erw. 6.6.8). Diese Rechtsprechung stehe im
                Einklang mit dem osterreichischen Obersten Gerichtshof, welcher stipulierte
                (3 Ob 177/10s, S. 14): "Das Abberufungsrecht dient der Kontrolle und
                Durchsetzung der Pflichten des Vorstands."

   10.2.3 .     In Bezug auf die Auseinandersetzung mit der Ubertragbarkeit der Gesamt-
                rechte des Beschwerdefuhrers habe der Oberste Gerichtshof zunachst dar-
                gelegt (08 EX.2016.5802, ON 72 , S. 35), dass "hbchstpersonliche Oder sonst
                offenkundig nicht ubertragbare Rechte" nicht pfandbar seien. Ob die Ge-
                samtrechte des Beschwerdefuhrers uberhaupt ubertragbar sind, sei vom
                Obersten Gerichtshof nicht naher gepruft worden. So habe der Oberste Ge-
                richtshof im Anschluss vielmehr ausgefiihrt (08 EX.2016.5802, ON 72 , S.
                46), dass es gar nicht urn die Ubertragung der Gestaltungsrechte an Dritte
                gehe, sondern urn die gerichtliche Ermachtigung des Glaubigers, anstellte
                des Verpflichteten dessen Rechte auszuuben. Damit befinde sich der Obers-
                te Gerichtshof im Widerspruch zu seinen vorherigen Ausfiihrungen.

                Nachdem der Oberste Gerichtshof weder die schlichte Unverwertbarkeit der
                Gesamtrechte des Beschwerdefuhrers noch deren Ubertragbarkeit gepruft
                habe , habe er dem Beschwerdefuhrer auf rechtswidrige Weise entscheiden-
                de Gegenargumente zum Antrag des Beschwerdegegners entzogen.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 58 of 78 Page ID #:189


    StGH 2018/111                                                                   20


            Aus diesen Grunden sei der Beschwerdefuhrer durch den Beschluss des
            Obersten Gerichtshofes vom 07.09.2018 zu 08 EX.2016.5802 (ON 72) im
            Verbot der formellen Rechtsverweigerung verletzt worden.

    10.3.   Zur Verletzung des Rechts auf den ordentlichen Richter gemass Art. 33 Abs.
            1 LV und Art. 6 Abs. 1 EMRK bringt der Beschwerdefuhrer im Wesentlichen
            Folgendes vor:

            Gegenstandlich sei das Recht auf den ordentlichen Richter dahingehend be-
            troffen, dass der Oberste Gerichtshof seine Kompetenz zur Feststellung ei-
            ner zumindest moglichen Verwertbarkeit nicht wahrgenommen habe, son-
            dern jegliche rechtliche Auseinandersetzung mit der Verwertbarkeit der ge-
            pfandeten Rechte auf einen Nachfolgeprozess verlagert habe. So seien die
            Rcchtsmittelmoglichkeiten des Beschwerdefuhrers im Pfandungsverfahren
            gravierend beschnitten worden. Dies habe zu einem schwerwiegenden Ein-
            griff in die Rechte des Beschwerdefuhrers gefuhrt, was dadurch verstarkt
            werde, dass seine gesamten Rechte gegenuber der Drittschuldnerin im Zu-
            sammenhang mit dem Alpha Trust gepfandet seien. Ob diese Pfandung
            uberhaupt zur Befriedigung des Beschwerdefuhrers fuhren konne , sei hochst
            unklar im besten Fall und unmoglich im schlechtesten Fall.

            Weiter sei das Recht auf den ordentlichen Richter dahingehend betroffen,
            dass der Oberste Gerichtshof seine Kompetenz zur Feststellung einer Uber-
            tragbarkeit der gepfandeten Rechte nicht wahrgenommen habe, sondern
            diesen Punkt trotz der eigenen Ausfuhrungen, dass hochstpersdnliche Oder
            sonst offenkundig nicht ubertragbare Rechte nicht pfandbar seien, schlicht
            ubergangen habe.

            Hinsichtlich der substantiellen Argumentation sei auf die Ausfuhrungen unter
            der Verletzung des Verbots der formellen Rechtsverweigerung zu verweisen.

            Aus diesen Grunden sei der Beschwerdefuhrer durch den Beschluss des
            Obersten Gerichtshofes vom 07.09.2018 zu 08 EX.2016.5802 (ON 72) in
            seinem Recht auf den ordentlichen Richter verletzt worden.

   10.4.    Zur Verletzung des Beschwerderechts gemass Art. 43 LV bringt der Be-
            schwerdefuhrer im Wesentlichen Folgendes vor:

            Gegenstandlich habe der Oberste Gerichtshof seine eigene Kompetenz ge-
            setzwidrig dahingehend eingeschrankt, dass er einerseits seine Kompetenz
            zur Feststellung einer zumindest moglichen Verwertbarkeit nicht wahrge-
            nommen habe, sondern jegliche rechtliche Auseinandersetzung mit der Ver-
            wertbarkeit der gepfandeten Rechte auf einen Nachfolgeprozess verlagert
            habe, und er andererseits seine Kompetenz zur Feststellung einer Ubertrag-
            barkeit der gepfandeten Rechte nicht wahrgenommen habe, sondern diesen
            Punkt schlicht ubergangen habe.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 59 of 78 Page ID #:190


     StGH 2018/111                                                                      21


               Hinsichtlich der substantiellen Argumentation sei auf die Ausfuhrungen unter
               der Verletzung des Verbots der formellen Rechtsverweigerung zu verweisen.

              Aus diesen Grunden sei der Beschwerdefuhrer durch den Beschluss des
              Obersten Gerichtshofes vom 07.09.2018 zu 08 EX.2016.5802 (ON 72) in
              seinem Beschwerderecht verletzt worden.

    10.5 .    Zur Verletzung der Begrundungspflicht gemass Art. 43 LV tragt der Be-
              schwerdefuhrer im Wesentlichen Folgendes vor:

    10.5.1.   Die gegenstandliche Praxisanderung liege darin, dass eine Exekution auf die
              Gesamtrechte gemass osterreichischer Rechtsprechung zu § 331 oEO, wel-
              cher Art. 242 EO entspreche, folgende Voraussetzungen im Hinblick auf die
              Gesamtrechte eines Stifters vorzuliegen haben:

              „Die dem Stifter gegenuber einer Privatstiftung zustehenden Gesamtrechte
              unterliegen ungeachtet der Bestimmung des § 3 Abs. 3 PSG der Exekution
              nach §§ 331 ff EO, wenn er sich das Recht auf Widerruf vorbehielt und nach
              der Stiftungserklarung Oder nach § 36 Abs. 4 PSG zumindest zum Teil
              Letztbegunstigter ist, und/oder sich ein Anderungsrecht vorbehielt.         11



              ( RS0120752)

              Gegenstandlich tatige der Oberste Gerichtshof an mehreren Stellen Ausfuh-
              rungen zur Pfandbarkeit von Rechten bei einer Stiftung (08 EX.2016.5802,
              ON 72, S. 35 f., 43 ff.), urn diese im Anschluss daran auf den gegenstandli-
              chen Fall zu ubertragen, womit davon ausgegangen werden konne, dass der
              Oberste Gerichtshof einen Analogieschluss zur Pfandbarkeit bei Stiftungen
              vornimmt.

              Allerdings habe sich der Beschwerdefuhrer gegenstandlich weder ein Wider-
              rufsrecht noch ein Anderungsrecht vorbehalten. Solche Rechte wiirden sich
              weder aus den Treuurkunden ergeben noch sei vom Obersten Gerichtshof
              dargelegt worden, woraus erkennbar ware , dass solche Rechte bestehen.
              Auf diesen Mangel an Widerruf- bzw. Anderungsrechten gehe der Oberste
              Gerichtshof nicht naher ein, obwohl er fur seine Begrundung explizit den Be-
              schluss des osterreichischen Obersten Gerichtshofes vom 14.07.2011 zu 3
              Ob 177/10s heranziehe, welcher wiederum auf RS0120752 Bezug nehme.
              Er sage einzig: "Dies ist hier nicht naher zu prufen und zu entscheiden, son-
              dern vielmehr einer allfalligen Verwertung der Gesamtrechte des Verpflichte-
              ten vorzubehalten." (08 EX.2016.5802, ON 72, S. 40) Somit habe es der
              Oberste Gerichtshof versaumt, triftige Grunde zu benennen, warum er von
              der einschlagigen osterreichischen Rechtsprechung abweiche. Vielmehr ha-
              be der Oberste Gerichtshof keinerlei Grunde dafiir vorgebracht.

              Aus diesen Grunden sei der Beschwerdefuhrer durch den Beschluss des
              Obersten Gerichtshofes vom 07.09.2018 zu 08 EX.2016.5802 (ON 72) in
              seinem Anspruch auf eine verfassungsmassige Begrundung verletzt worden.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 60 of 78 Page ID #:191



   StGH 2018/111                                                                   22


   10.5.2. Das mangelnde Vorliegen einer offensichtlichen Unverwertbarkeit habe der
           Oberste Gerichtshof einzig daraus geschlossen, dass die Position des Be-
           schwerdefuhrers als Treugeber "schon nach allgemeinen Grundsatzen des-
           sen Moglichkeit zur Herbeifuhrung vermogenswerter Forderungen gegen die
           Treuhanderin bejahen" lasse (08 EX.2016.5802, ON 72, S. 42). Worauf dies
           konkret zuruckzufuhren sein soil, habe der Oberste Gerichtshof mit keinem
           Wort beschrieben. Laut seinen Ausfuhrungen konne ein Treugeber ganz all-
           gemein jederzeit an Geld aus dem Trust kommen, was absurd sei. Vielmehr
           halte Art. 918 Abs. 1 PGR klar fest: "Der Treugeber kann im ubrigen keine
           Bestimmungen aufstellen, welche den Treuhander an fortlaufende Weisun-
           gen des Treugebers binden."

           Gegenstandlich beziehe sich der Oberste Gerichtshof auf allgemeine
           Grundsatze, ohne zu konkreti3ieren, worin diese liegen odor sich ubcrhaupt
           mit dem Wesen des Trusts naher auseinanderzusetzen. Vielmehr begnuge
           sich der Oberste Gerichtshof mit einem allgemeinen Verweis, welchem jegli-
           chen Zusammenhang zum gegenstandlichen Fall fehle. Uberdies lege der
           Oberste Gerichtshof mit keinem Wort dar, welches die allgemeinen Grunds-
           atze sind , die hier zur Anwendung kommen wurden.

           Aus diesen Grunden sei der Beschwerdefuhrer durch den Beschluss des
           Obersten Gerichtshofes vom 07.09.2018 zu 08 EX.2016.5802 (ON 72) in
           seinem Anspruch auf eine verfassungsmassige Begrundung verletzt worden .

  10.6.    Zur Verletzung des Anspruchs auf Gleichbehandlung gemass Art. 31 Abs. 1
           LV bringt der Beschwerdefuhrer im Wesentlichen Folgendes vor:

           Gegenstandlich sei der Oberste Gerichtshof dahingehend von der Praxis des
           Rezeptionslandes zu § 331 oEO - dem Aquivalent zu Art. 242 EO - abgewi-
           chen, dass er im Rahmen der Exekution der Gesamtrechte nicht gepruft ha-
           be, ob der Beschwerdefuhrer als Treugeber des Alpha Trusts uberhaupt
           uber Widerruf- bzw. Anderungsrechte in Bezug auf den Trust verfuge.

           Hinsichtlich der substantiellen Argumentation sei auf die Ausfuhrungen unter
           der Begrundungspflicht zu verweisen.

           Aus diesen Grunden sei der Beschwerdefuhrer durch den Beschluss des
           Obersten Gerichtshofes vom 07.09.2018 zu 08 EX.2016.5802 (ON 72) in
           seinem Anspruch auf Gleichbehandlung verletzt worden.

   10.7.   Zur Verletzung des Rechts auf willkurfreie Behandlung tragt der Beschwer-
           defuhrer im Wesentlichen Folgendes vor:

   10.7.1. Konkret sei Willkur beispielsweise dann gegeben, wenn die Begrundung des
           Gerichts widerspriichlich sei ( StGH in LES 2001, 163). Gegenstandlich habe
           der Oberste Gerichtshof (08 EX.2016.5802, ON 72, S. 35) - wie unter dem
           Verbot der formellen Rechtsverweigerung dargelegt - zunachst dargelegt,
           dass "hochstpersonliche Oder sonst offenkundig nicht ubertragbare Rechte"
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 61 of 78 Page ID #:192


     StGH 2018/111                                                                    23


            nicht pfandbar seien. Dies habe den Obersten Gerichtshof nicht davon ab-
            gehalten, im Anschluss daran auszufuhren (08 EX.2016.5802, ON 72, S.
            46), dass es gar nicht um die Ubertragung der Gestaltungsrechte an Dritte
            gehe, sondern um die gerichtliche Ermachtigung des Glaubigers, anstellte
            des Verpflichteten dessen Rechte auszuuben. Somit solle es also plotzlich
            egal sein, ob die Rechte hdchstpersonlich Oder sonst offenkundig nicht iiber-
            tragbar sind. Dieser Widerspruch in der Begrundung der Entscheidung
            komme Willkur gleich, nachdem dadurch eine weitere Beweis- und Argu-
            mentationshurde fur den Beschwerdegegner weggefallen sei.

             Weiter sei die Begrundung des Obersten Gerichtshofes auch dahingehend
            willkurlich, dass der Oberste Gerichtshof (08 EX.2016.5802 , ON 72 , S. 36)
            zunachst stipuliert habe, dass das gepfandete Recht seinerseits den Zugriff
             auf ein verwertbares Vermogen ermoglichen musse, ansonsten keine Pfan-
            dung moglich sei. Diese Aussage habe der Oberste Gerichtshof jedoch wie-
            der zuruckgenommen (08 EX.2016.5802, ON 72, S. 42), indem er behauptet
            habe, dass der Pfandungsantrag nur dann abzuweisen sei, wenn die Unver-
            wertbarkeit des Rechts aus der Aktenlage offensichtlich sei. Die mogliche
            Verwertbarkeit schliesse sich namlich nicht zwingend aus einer mangelnden
            offensichtlichen Unverwertbarkeit. Dazwischen existiere ein Bereich, namlich
            die schlichte Unverwertbarkeit, wie unter dem Verbot der formellen Rechts-
            verweigerung dargelegt worden sei. Gegenstandlich liege, wie oben ausge-
            fuhrt, sehr wohl eine solche schlichte Unverwertbarkeit vor. Zwar sei diese
            nicht zwangsweise offensichtlich, aber nichtsdestotrotz gegeben. Rechtliche
            Abklarungen dazu habe der Oberste Gerichtshof unterlassen. Dies sei auch
            insofern willkurlich, als dass die Pfandung reale Wirkungen zeitige, ohne
            dass sich der Oberste Gerichtshof daruber Gedanken gemacht hatte, ob ei-
            ne Fortsetzung des Verfahrens im Rahmen einer Verwertung uberhaupt
            moglich sei.

             Uberdies sei es willkurlich, dass der Oberste Gerichtshof uber die in 08
             EX.2016.839 ( ON 4) bewilligte Pfandung hinaus eine weitere Pfandung vor-
            genommen habe. Im Rahmen dieser Pfandung seien bereits alle geldwerten
            Anspruche des Beschwerdefuhrers gegenuber dem Alpha Trust gepfandet
            worden. Was konne der Beschwerdegegner noch mehr wollen? Wenn er das
            Gefuhl habe, dass er durch die Pfandung aller geldwerten Anspruche des
            Beschwerdefuhrers gegen den Alpha Trust nicht zur Befriedigung kommt,
            dann musste der Beschwerdegegner ein Anfechtungsverfahren durchfuhren
            und nicht die Anfechtung en passant im Rahmen eines Exekutionsverfahren
            faktisch erreichen. Dafur sei das Exekutionsverfahren nicht das geeignete
            Vehikel. Vielmehr sei es gerade so, dass der Alpha Trust keine Begunsti-
            gungsberechtigten kenne. Alle Begunstigten seien Ermessensbegunstigte.
            Es gebe somit keinen Grund, warum gerade der Beschwerdefiihrer eine
            Summe von uber USD 80’000'000 aus dem Trustvermogen ausgeschuttet
            erhalten sollte. Die Entnahme einer solchen Summe konne nur uber die An-
            fechtung geschehen, da ansonsten das Wesen des Trusts verkannt werde.
            Eine Anfechtung jedoch uber die Hintertur des Exekutionsverfahrens vor-
            nehmen zu wollen, sei willkurlich und beschneide die Prozessrechte des Be-
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 62 of 78 Page ID #:193


    StGH 2018/111                                                                      24


              schwerdefuhrers erheblich. So sei ein Exekutionsverfahren ein beschleunig-
              tes Verfahren, bei welchem der Schuldner gerade nicht die gleichen Rechte
              habe wie in einem Zivilvertahren, wo sich die Parteien auf gleicher Ebene
              gegenuberstehen.

              Schliesslich sei nochmals zu betonen, dass jegliche geldwerten Anspruche
              des Beschwerdefuhrers gegen den Alpha Trust aus seiner Stellung als
              Treugeber und Begunstigter bereits im Verfahren zu 08 EX.201G.839 ge-
              pfandet worden seien. Die Rechte des Beschwerdefuhrers gegen den Alpha
              Trust aus seiner Stellung als Protektor seien lediglich Zustimmungsrechte.
              Das eigentliche Entscheidungsrecht komme in diesem Zusammenhang dem
              Treuhander zu, wie das Obergericht korrekt ausgefuhrt habe (08
              EX.2016.5802, ON 36, S. 33 f „ Erw. 6.6.7). Gemass Art. 918 Abs. 1 PGR
              konne der Treugeber "keine Bestimmungen aufstellen, welche den Treuhan-
              der an fortlaufende Weisungen des Treugebers binden". Auch konne der
              Protektor nicht anstelle des Treuhanders Vermogensverfugungen treffen (08
              EX.2016.5802, ON 36, S. 35, Erw. 6.6.7). All diese Rechte seien somit keine
              vermogenswerten Rechte. Der Beschwerdegegner konne dadurch namlich
              schlicht nicht an Geld kommen.

    10.7.2.   Ausstehend sei in diesem Zusammenhang einzig noch das Recht des Pro-
              tektors zur Bestellung und Abberufung des Treuhanders des Alpha Trusts.
              Zwar sei dieses gemass den Urkunden nicht an Voraussetzungen gebun-
              den. Allerdings habe der Oberste Gerichtshof hierbei in willkurlicher Weise
              die gesetzlichen Grundlagen des Trusts missachtet. So konne der Treugeber
              "keine Bestimmungen aufstellen, welche den Treuhander an fortlaufende
              Weisungen des Treugebers binden". Er konne also nicht einem Treuhander
              dauernd mit dem Damoklesschwert der Abberufung drohen, wenn dieser die
              Wunsche des Treugebers nicht umsetze. Vielmehr diene ein Abberufungs-
              recht lediglich "der Kontrolle und Durchsetzung der Pflichten des Treuhan-
              ders" (08 EX.2016.5802, ON 36, S. 35, Erw. 6.6.8). Diese Rechtsprechung
              stehe im Einklang mit dem osterreichischen Obersten Gerichtshof, welcher
              stipuliert habe (3 Ob 177/10s, S. 14): "Das Abberufungsrecht dient der Kon-
              trolle und Durchsetzung der Pflichten des Vorstands." Es sei gegenstandlich
              jedoch in keiner Weise ersichtlich , dass der Treuhander seine Pflichten ver-
              letzt habe; dies bringe noch nicht einmal der Beschwerdegegner vor. Viel-
              mehr sei es im Ermessen des Treuhanders - und musse es in seinem Er-
              messen bleiben -, an welche Begunstigten eine Ausschuttung erfolgt.

              Wurde demgegenuber der Exekutionsantrag des Beschwerdegegners ge-
              stiitzt, so konnte man in Zukunft immer dann durch einen Trust durchgreifen,
              wenn der Treugeber auch gleichzeitig Ermessensbegunstigter sei. Hierbei
              konnte man eine nach oben einzig durch die Hohe der Forderung be-
              schrankte Summe aus dem Trust herausholen. Dies verkenne das Wesen
              des Trusts und auch die Interessen der anderen Trustbeteiligten in dramati-
              scher Art und Weise. So heisse es denn auch in oOGH, 3 Ob 177/10s, S. 17
              f.: Einer exekutionsfreundlichen Argumentation kann „die Gegenprognose
              entgegengestellt werden", dass „ein vom ermachtigten betreibenden Glaubi-
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 63 of 78 Page ID #:194


     StGH 2018/111                                                                 25


            ger bestellter Beirat unter Missachtung des Stiftungszwecks tatig sein und
            ubemnaftige Zuwendungen an den Begunstigten [namlich den Glaubiger]
            vornehmen werde“. Dementsprechend habe es „durchaus einiges fur sich",
            dass der Stiftungsrat nur entsprechend dem Stiftungszweck entscheiden
            durfe, woraus folge, dass „Stifterrechte auf Abberufung und Bestellung von
            Vorstandsmitgliedern als nicht exekutionsfahig" gelten wurden (3 Ob
            177/1Os, S. 14).

    10.7.3. Die vom Obersten Gerichtshof vorgenommene Auslegung von oOGH, 3 Ob
            177/1Os, mute bizarr an. So ubergehe er obenstehende Zitate vollstandig
            und begnuge sich mit der Aussage , dass die dem Stifter gegenuber einer
            Privatstiftung zustehenden Gesamtrechte dann der Exekution unterliegen
            wurden, wenn er sich das Recht auf Widerruf vorbehalten habe und Letztbe-
            gunstigter sei Oder sich ein Anderungsrecht vorbehalten habe (08
            EX.2016.5802, ON 72, S. 43 f., Erw. 7.5.1). Hierbei sei zu betonen, dass
            sich der Beschwerdefuhrer gegenstandlich weder ein Widerrufsrecht noch
            ein Anderungsrecht vorbehalten habe. Solche Rechte wurden sich weder
            aus den Treuurkunden ergeben noch sei vom Obersten Gerichtshof darge-
            legt worden, woraus erkennbar ware, dass solche Rechte bestehen.

            Uberdies umschiffe der Oberste Gerichtshof andere Rechtsprinzipien, wel-
            che in oOGH, 3 Ob 177/1Os, ebenfalls genannt worden seien, so z.B. der
            Grundsatz der stufenweisen Zwangsausubung (3 Ob 177/1Os, S. 16): "Es
            [das Recht auf Abberufung und Neubestellung] dem Glaubiger schon vorweg
            wegen befurchteter Missbrauche des Vorstands zur Verfugung zu stellen
            steht mit dem in der vergleichbaren Unterlassungsexekution (hier der An-
            spruch auf Unterlassung eines dem Stiftungszweck zuwiderlaufenden Ver-
            haltens des Vorstands) vertretenen Grundsatz der stufenweisen Zwangs-
            ausubung in Widerspruch". Gegenstandlich habe der Beschwerdegegner im
            Sinne dieses Prinzips zunachst eine Verwertung im Hinblick auf die zu 08
            EX.2016.839 erfolgte Pfandung der dem Beschwerdefuhrer als wirtschaftlich
            Berechtigter, Treugeber, Begunstigter und Auftraggeber des Alpha Trusts
            zustehenden Geldforderungen und Zahlungsanspruche vorzunehmen, bevor
            erweitere Rechte pfanden konne.

            Aus diesen Griinden sei der Beschwerdefuhrer durch den Beschluss des
            Obersten Gerichtshofes vom 07.09.2018 zu 08 EX.2016.5802 (ON 72) in
            seinem Anspruch auf willkurfreie Behandlung verletzt worden.

   11 .     Der Oberste Gerichtshof verzichtete mit Schreiben vom 17. Oktober 2018
            auf eine Gegenausserung zur vorliegenden Individualbeschwerde.

   12 .    Gegen den Beschluss des stellvertretenden Prasidenten des Staatsgerichts-
           hofes vom 9 . Oktober 2018, StGH 2018/111, erhob der Beschwerdegegner
           mit Schriftsatz vom 22. Oktober 2018 Beschwerde an den Staatsgerichtshof.
           Beantragt wird, der Staatsgerichtshof wolle der Beschwerde im bekampften
           Umfang Folge geben und den bekampften Beschluss dahingehend aban-
           dern, dass die Antrage des Beschwerdefuhrers auf vorsorgliche Massnah-
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 64 of 78 Page ID #:195



   StGH 2018/111                                                                  26


           men gemass Art. 52 f. StGHG zuruckgewiesen, in eventu diese Antrage ab-
           gewiesen werden, die vorsorgliche Massnahme gemass Art. 53 Abs. 1
           StGHG, wonach der Beschwerdefuhrer bis zur Erledigung der Individualbe-
           schwerde vom 10. Oktober 2018, StGH 2018/111, die im Beschluss des
           Obersten Gerichtshofes vom 7. September 2018, 08 EX.2016.5802-72, be-
           stimmten Kosten des Rekurs- und des Revisionsrekursverfahrens nicht zu
           zahlen hat, unter der Bedingung angeordnet wird, dass der Berufungsgegner
           binnen vier Wochen elne Sicherheitsleistung von CHF 131‘956.10 gerichtlich
           erlegt; und jedenfalls den Beschwerdefuhrer zum Ersatz der Kosten des Be-
           schwerdeverfahrens zuhanden des Rechtsvertreters des Beschwerdegeg-
           ners verpflichten.

   13 .    Der Beschwerdegegner erstattete mit Schriftsatz vom 12. November 2018
           auch eine Gegenausserung zur vorliegenden Individualbeschwcrdc des Be
           schwerdefuhrers gegen den Beschluss des Obersten Gerichtshofes vom 7.
           September 2018, 08 EX.2016.5802-72, worin beantragt, wird die Individuai-
           beschwerde kostenpflichtig zuruckzuweisen, eventualiter kostenpflichtig ab-
           zuweisen und dieser keine Folge zu geben. Auf die Ausfuhrungen in dieser
           Gegenausserung wird, soweit relevant, im Rahmen der Urteilsbegrundung
           eingegangen.

    14.     Der Beschwerdefuhrer erstattete mit Schriftsatz vom 5. November 2018 eine
            Gegenausserung zur Beschwerde des Beschwerdegegners gegen den Be-
            schluss des stellvertretenden Prasidenten des Staatsgerichtshofes vom 9.
            Oktober 2018, StGH 2018/111, worin beantragt wird der Beschwerde vom
            22. Oktober 2018 keine Folge zu geben.

   15.      Mit Schriftsatz vom 16. November 2018 beantragte der Beschwerdefuhrer
            erneut den Erlass einer vorsorglichen Massnahme bzw. die Zuerkennung
            der aufschiebenden Wirkung.

    16 .    Der Beschwerdegegner erstattete mit Schriftsatz vom 21. November 2018
            wiederum eine Gegenausserung zum diesem Antrag des Beschwerdefuh-
            rers vom 16. November 2018, worin beantragt wird, dem Antrag auf auf-
            schiebende Wirkung bzw. vorsorgliche Massnahme keine Folgen zu geben
            und den Beschwerdefuhrer zu verpflichten, die verzeichneten Kosten binnen
            4 Wochen bei sonstiger Exekution zu ersetzen. Auf die Ausfuhrungen in die-
            ser Gegenausserung wird, soweit relevant , im Rahmen der Urteilsbegrun-
            dung eingegangen.

    17 .    Der stellvertretende President des Staatsgerichtshofes gab dem Antrag des
            Beschwerdefuhrers mit Beschluss vom 27. November 2018 dahingehend
            Folge, dass dem Landgericht im Sinne einer vorsorglichen Massnahme ge-
            mass Art. 53 Abs. 1 StGHG bis zur Erledigung der gegenstandlichen Indivi-
            dualbeschwerde vom 10. Oktober 2018 gegen den Beschluss des Obersten
            Gerichtshofes vom 7. September 2018, 08 EX.2016.5802-72, untersagt wird,
            das Exekutions- bzw. Verwertungsverfahren gemass den Art. 242 ff. EO
            fortzusetzen.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 65 of 78 Page ID #:196


     StGH 2018/111                                                                    27


     18 .    Gegen den Beschluss des stellvertretenden Prasidenten des Staatsgerichts-
             hofes vom 27. November 2018, StGH 2018/111, erhob der Beschwerdegeg-
             ner mit Schriftsatz vom 12. Dezember 2018 wiederum Beschwerde an den
             Staatsgerichtshof. Beantragt wird, der Staatsgerichtshof wolle der Be-
             schwerde Folge geben und den Beschluss des stellvertretenden Prasidenten
             des Staatsgerichtshofs vom 27. November 2018, ersatzlos als nichtig aufhe-
             ben und aussprechen, dass dem Antrag des Beschwerdefuhrers vom 16.
            November 2018 auf Zuerkennung der aufschiebenden Wirkung bzw. auf Er-
            lass einer vorsorglichen Massnahme keine Folge gegeben werde; eventuali-
            ter den Beschluss des stellvertretenden Prasidenten des Staatsgerichtshofs
            vom 27. November 2018, dahingehend abandern, dass dem Antrag des Be-
            schwerdefuhrers vom 16. November 2018 auf Zuerkennung der aufschie-
            benden Wirkung bzw. auf Erlass einer vorsorglichen Massnahme keine Fol-
            ge gegeben werde; sub-eventualiter den Beschluss des stellvertretenden
            Prasidenten des Staatsgerichtshofs vom 27. November 2018, aufheben und
            zur neuerlichen Verhandlung und Entscheidung im Sinne dieses Rechtsmit-
            tels an den ( stellvertretenden) Prasidenten des Staatsgerichtshofs zuruck-
            verweisen; und in jedem Falle den Beschwerdefuhrer verpflichten, dem Be-
            schwerdegegner die verzeichneten Kosten dieses Beschwerdeverfahrens
            binnen vier Wochen bei sonstiger Exekution zu Handen seines Rechtsvertre-
            ters zu ersetzen.

    19.     Der Beschwerdefuhrer erstattete mit Schriftsatz vom 27. Dezember 2018
            eine Gegenausserung zur Beschwerde des Beschwerdegegners gegen den
            Beschluss des stellvertretenden Prasidenten des Staatsgerichtshofes vom
            27. November 2018, worin beantragt wird, die Beschwerde vom 12. Dezem-
            ber 2018 zuruckzuweisen, in eventu den darin gestellten Antragen keine
            Folge zu geben.

    20 .    Der Beschwerdegegner erstattete mit Schriftsatz vom 13. Marz 2019 eine
            Mitteilung dahingehend, dass der stellvertretende President als befangen
            abgelehnt werde.

    21 .    Der Staatsgerichtshof zog die Vorakten, soweit erforderlich, bei und be-
            schloss auf Antrag des Berichterstatters in Folge Spruchreife, auf die Durch-
            fuhrung einer offentlichen Schlussverhandlung zu verzichten. Nach Durch-
            fuhrung einer nicht-offentlichen Schlussverhandlung wurde wie aus dem
            Spruch ersichtlich entschieden.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 66 of 78 Page ID #:197



   StGH 2018/111                                                                      28




                                    BEGRUNDUNG


   1.      Nach Art. 39 StGHG nimmt der Staatsgerichtshof seine Zustandigkeit in je-
           der Lage des Verfahrens von Amtes wegen wahr.

   1.1 .   Gemass Art. 43 StGHG sind Eingaben, die sich wegen VersSumung einer
           gesetzlichen Einbringungsfrist Oder wegen offenbarer Unzustandigkeit des
           Staatsgerichtshofes Oder sonstigen offensichtlichen Mangels der Zulassig-
           keit nicht zur Verhandlung eignen, ohne weiteres Verfahren in nichtoffentli-
           cher Sitzung mit Beschluss zuruckzuweisen.

           Der Staatsgerichtshof hat sohin von Amtes wegen zu prufen, ob eine ihm zur
           Entscheidung vorgelegte Individualbeschwerde zulassig ist bzw. ob die Vo-
           raussetzungen fur eine materielle Entscheidung uber die Beschwerde vorlie-
           gen (StGH 2018/100 , Erw. 1; StGH 2018/068, Erw. 1; StGH 2017/191, Erw.
           1 [alle www.gerichtsentscheide.li]; siehe auch Tobias Michael Wille, Liech-
           tensteinisches Verfassungsprozessrecht, LPS Bd. 43, Schaan 2007 , 446 m.
           w. N.).

   1.2 .   Der im Beschwerdefall angefochtene Beschluss des Obersten Gerichtshofes
           vom 7. September 2018, 08 EX.2016.5802-72, ist letztinstanzlich ergangen.
           Ob er auch als enderledigend im Sinne des Art. 15 Abs. 1 StGHG und der
           dazu ergangenen bzw. entwickelten Judikatur des Staatsgerichtshofes ist
           ( vgl. StGH 2004/006 , Erw. 1 [www.gerichtsentscheide.li]; StGH 2004/028 ,
           Jus & News 3/2006, 361 [366 ff., Erw. 1 - 1.5]; zuletzt 2018/074, Erw. 1.1 ff;
           StGH 2018/026, Erw. 1.2 ff. [beide www.gerichtsentscheide.li] und StGH
           2016 /102, Erw. 1.2 ff.; vgl. hierzu auch Tobias Michael Wille, Liechtensteini-
           sches Verfassungsprozessrecht , a. a. O., 557 und Peter Bussjager, Was ist
           eine enderledigende Entscheidung?, in: Hubertus Schumacher/Wigbert
           Zimmermann [Hrsg.], Festschrift fur Gert Delle Karth - 90 Jahre Furstlicher
           Oberster Gerichtshof, Wien 2013, 81 ff., jeweils mit umfangreichen weiteren
           Rechtsprechungsnachweisen), ist im Folgenden zu prufen.

   1.3.    Im vorliegenden Verfahren geht es urn die Pfandung von Gesamtrechten im
           Sinne von Art. 241 Abs. 1 EO, nicht aber das anschliessende Verwertungs-
           verfahren ( vgl. auch Art. 242 Abs. 2 EO). Der Staatsgerichtshof hat zwar mit
           Urteil vom 7. April 2014 (StGH 2013/099, Erw. 1 [www.gerichtsentscheide.li])
           judiziert, dass eine Entscheidung hinsichtlich der Pfandung von Gesamtrech-
           ten gemass Art. 242 Abs. 1 EO bei einstweiligem Vorbehalt der Verwertung
           wie gegenstandlich als enderledigend zu qualifizieren ist, jedoch hat sich der
           Staatsgerichtshof in der erwahnten Entscheidung mit dem Enderledigungs-
           kriterium nicht im Detail auseinandergesetzt , was hiermit "nachgeholt" wird.

   1.4.     Seit der Leitentscheidung StGH 2004/006 (a. a. O.) des Staatsgerichtshofes
            zu dem mit dem damals neuen Staatsgerichtshofgesetz ( StGHG) geschaffe-
            nen Eintretenskriterium der Enderledigung werden letztinstanzliche Ent-
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 67 of 78 Page ID #:198


     StGH 2018/111                                                                        29


             scheidungen in vergleichbaren Verfahren (im konkreten Fall ging es um ei-
             nen Antrag auf Gewahrung der Verfahrenshilfe) grundsatzlich als enderledi-
             gend qualifiziert.

             Der Staatsgerichtshof begrundete dies damit, dass sonst in deren Rahmen
             erfolgte Grundrechtsverletzungen nicht mehr vor dem Staatsgerichtshof ge-
             rugt werden konnten, da dieser eben nur die Moglichkeit hatte, die verfah-
             rensabschliessende Endentscheidung aufzuheben, wahrend es ihm verwehrt
             ware, in die vom Hauptverfahren getrennten - und auch schon rechtskraftig
             abgeschlossenen - Instanzenzuge einzugreifen.

            Der Staatsgerichtshof hat diese Rechtsprechung in der Folge weiterentwi-
            ckelt , aber im Grundsatz an ihr festgehalten. Er hat in diesem Sinne etwa die
            Entscheidung uber den Einspruch gegen die Anklageerhebung ebenso als
            enderledigend betrachtet (StGH 2004/062 [www.gerichtsenscheide.li]; StGH
            2006/093) wie die Entscheidung uber die Beschwerde gegen einen Be-
            schluss, mit dem eine Hausdurchsuchung angeordnet wurde (vgl. StGH
            2012/157; StGH 2012/053 [beide www.gerichtsentscheide.li]) oder im Ver-
            fahren uber die Ablehnung eines Richters, sofern kein Ausschlussgrund gel-
            tend gemacht wurde, der auch noch im Verfahren in der Hauptsache als
            Nichtigkeitsgrund geltend gemacht werden kann (StGH 2008/078
            [www.gerichtsentscheide.li]).

            Entscheidendes Kriterium, ob eine in einem Zwischenverfahren ergangene,
            letztinstanzliche Entscheidung auch enderledigend ist, ist demnach, ob die
            gerugte Grundrechtsverletzung uberhaupt noch durch die Aufhebung der
            letztinstanzlichen Entscheidung behoben werden konnte (statt vieler: StGH
            2014/125, Erw. Erw. 1.3 ff.; StGH 2013/063, Erw. 2.1 und StGH 2008/30,
            Erw. 1.4 [beide www.gerichtsentscheide.li]; vgl. auch Peter Bussjager, Was
            ist eine enderledigende Entscheidung?, a. a. O. , 85).

    1.5 .    Im vorliegenden Fall ist somit zu priifen, ob eine allfallige Grundrechtsverlet-
             zung im Rahmen der Pfandung der Gesamtrechte (vgl. Art. 242 Abs. 1 EO)
            in einem nachfolgenden Verfahren vom Staatsgerichtshof noch aufgegriffen
            werden konnte oder nicht. Dies ware etwa dann nicht der Fall, wenn der Be-
            schwerdegegner seinen Verwertungsantrag (vgl. auch Art. 242 Abs. 2 EO),
            etwa wegen anderweitiger Befriedigung, zuriickzieht bzw. hiernach die Ein-
            stellung des Verfahrens beantragt. Im Ubrigen ergibt sich bereits aus oben
            relevierten Vergleichsfallen, dass es sich bei der angefochtenen Entschei-
            dung um eine solche enderledigender Natur handelt. Namentlich ist in die-
            sem Zusammenhang auch auf die Entscheidung des Staatsgerichtshofes
            vom 27. September 2004 (StGH 2004/028 [a. a. O. ]) zu verweisen, wonach
            selbst ein dem eigentlichen Ausfolgungs- bzw. Rechtshilfeverfahren vorgela-
            gerter Beschlagnahmebeschluss enderledigend ist. Nichts Anderes kann
            hinsichtlich des dem Verwertungsverfahren vorgelagerten Pfandungsverfah-
            rens (hinsichtlich der Gesamtrechte) gelten.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 68 of 78 Page ID #:199



   StGH 2018/111                                                                        30


   1.6 .    Aus diesen Erwagungen erachtet der Staatsgerichtshof den angefochtenen
            Beschluss des Obersten Gerichtshofes (ON 72) entgegen der Ansicht des
            Beschwerdegegners als enderledigend , sodass er, da die Beschwerde im
            Ubrigen fristgerecht und den Formerfordemissen entsprechend eingebracht
            wurde, mit Ausnahme von Spruchpunkt zu 4. in ON 3 (mangelnde Be-
            schwer), materiell in die Sache einzutreten hat.

   2.       Zur Riige der Beschwerdefuhrer, wonach die Eigentumsgarantie verletzt sel,
            ist Folgendes festzuhalten:

   2.1 .    Die Eigentumsgarantie hat nach der Rechtsprechung des Staatsgerichtsho-
            fes einen eingeschrankten sachlichen Schutzbereich. Sie ist nur dann betrof-
            fen, wenn ein direkter staatlicher Eingriff in eine gefestigte Eigentumsposition
            stattfindet; nicht aber schon dannrwenn geldwerte Interessen betroffen sind
            (StGH 2018/123 = LES 2019, 123; StGH 2017/089, Erw. 2.1; StGH
            2017/087, Erw. 2.1 [aiie www.gerichtsentscheide.ii]; vgl. auch Herbert Wille,
            Liechtensteinisches Verwaltungsrecht, LPS Bd. 38 , Schaan 2004, 57). Ge-
            rade im Zivilprozess und entsprechend auch in einem Schiedsverfahren ist
            davon auszugehen, dass sich in der Regel gleichwertige vermogenswerte In-
            teressen gegenuberstehen. Jede Verfahrenspartei hat dabei Anspruch auf
            Achtung ihres grundrechtlich geschutzten Eigentumsrechts. Insoweit sind
            beide Parteien gleichberechtigt, so dass sich die Schutzwirkung der Eigen-
            tumsgarantie in diesem zweiseitigen Verhaltnis gewissermassen ausgleicht.
            Selbiges gilt mutatis mutandis in einem dem Zivilverfahren nachgelagerten
            Exekutionsverfahren (vgl. auch StGH 1993/13, LES 1994, 49).

    2.2 .   Eine solche Konstellation liegt hier gerade vor: Das gegenstandliche Exeku-
            tionsverfahren, in welchem sich der Beschwerdefuhrer und der Beschwerde-
            gegner als Parteien gegenuberstehen, basiert auf dem vollstreckbaren
            Schiedsspruch des London Court of International Arbitration (LCIA) vom 11.
            November 2014 (berichtigt mit Entscheid vom 9. Januar 2015) zu Fall No .
            101721. Der Staatsgerichtshof beschrankt sich in solchen Fallen regelmas-
            sig auf eine Willkurprufung ( siehe StGH 2017/147, Erw. 3; StGH 2017/081,
            Erw. 3.2 und StGH 2009/17, Erw. 2.1 [beide www.gerichtsentscheide.li]),
            weshalb der Staatsgerichthof das Vorbringen des Beschwerdefuhrers ledig-
            lich im Rahmen des groben Willkurrasters pruft (vgl. nachfolgend, insbeson-
            dere Erw. 6 ff.).

    3.      Der Beschwerdefuhrer rugt neben einer Verletzung des Beschwerderechtes
            gemass Art. 43 LV auch eine Verletzung des Rechtes auf den ordentlichen
            Richter gemass Art. 33 Abs. 1 LV sowie eine Verletzung des Rechtsverwei-
            gerungsverbotes. Sowohl unter dem Titel der "Verletzung des Verbots der
            formellen Rechtsverweigerung" ( vgl. Ziff. 4. der Individualbeschwerde) als
            auch unter den Titeln "Verletzung des Rechts auf den ordentlichen Richter"
            ( vgl. Ziff. 5 . der Individualbeschwerde) und "Verletzung des Beschwerde-
            rechts" ( vgl. Ziff. 6. der Individualbeschwerde) tragt der Beschwerdefuhrer
            ident vor. Konkret rugt der Beschwerdefuhrer zusammengefasst jeweils,
            dass der Oberste Gerichtshof jegliche rechtliche Auseinandersetzung hin-
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 69 of 78 Page ID #:200


     StGH 2018/111                                                                     31


            sichtlich der Verwertbarkeit der Gesamtrechte in ein nachfolgendes Verfah-
            ren, gemeint das Verwertungsverfahren, verlagere. Zudem spreche der
            Oberste Gerichtshof davon, dass hochstpersonliche Oder sonst offenkundig
            nicht ubertragbare Rechte nicht pfandbar seien, ohne an spaterer Stelle da-
            rauf einzugehen, ob die gepfandeten Gesamtrechte ubertragbar seien Oder
            nicht. Der Beschwerdefuhrer ist in diesem Zusammenhang der Ansicht, dass
            aus einer mangelnden offensichtlichen Unverwertbarkeit nicht auf eine mog-
            liche Verwertbarkeit geschlossen werden konne. Eine "schlichte Unverwert-
            barkeit" sei auch eine Unverwertbarkeit, welche mit Blick auf die gepfande-
            ten Gesamtrechte jedenfalls gegeben sei. Der Beschwerdefuhrer ist zusam-
            mengefasst der Ansicht , dass der Oberste Gerichtshof die ihm zustehende
            Kognition unzulassigerweise beschrankt habe.

    3.1.     Art. 33 Abs. 1 LV ist u.a. dann verletzt, wenn eine Gerichts- Oder Verwal-
             tungsbehorde eine Entscheidung in Anspruch nimmt, die ihr kompetenzmas-
             sig nicht zusteht Oder umgekehrt, wenn sie eine ihr gesetzlich zustehenden-
             de Angelegenheit ablehnt (StGH 2018/063 = LES 2019, 81; StGH 2017/197,
            Erw. 4.1; StGH 2017/090, Erw. 2.1 [beide www.gerichtsentscheide.li]; Tobias
            Michael Wille, Recht auf den ordentlichen Richter, in: Andreas Kley/Klaus A.
             Vallender [Hrsg.], Grundrechtspraxis in Liechtenstein, LPS Bd . 52, Schaan
            2012, 359, Rz. 32). Dabei zeigt sich auch eine Uberschneidung mit dem
            Verbot der formellen Rechtsverweigerung (StGH 2010/104, Erw. 2.1
            [www.gerichtsentscheide.li]; StGH 2004/009, LES 2006, 96 [100, Erw. 2.2]);
            siehe dazu auch Tobias Michael Wille, Beschwerderecht, in: Andreas
            Kley/Klaus A. Vallender [Hrsg.], Grundrechtspraxis in Liechtenstein, a. a. O.,
            2012, 514 f., Rz. 12). Rechtsverweigerung begeht eine Behorde nicht nur,
            wenn sie vollig untatig bleibt, sondern auch, wenn sie nicht im geforderten
            Masse tatig wird. Hauptfall dieser Form der Rechtsverweigerung bildet die
            fehlende Oder mangelnde Abklarung des Sachverhaltes Oder die unzulassige
            Beschrankung der Kognition (StGH 2010/104, Erw. 2.1 [a. a. O.]; siehe auch
            StGH 2004/010, Erw. 3.1 mit Verweis auf StGH 1991/12 a+b, LES 1994, 96
            [97, Erw. 3.1]). Wenn eine solche Rechtsverweigerung bzw. Nichtausschop-
            fung der Kognition im Rechtsmittelverfahren erfolgt, liegt auch eine Uber-
            schneidung mit dem hier ebenfalls explizit gerugten grundrechtlichen Be-
            schwerderecht vor (StGH 2010/104, Erw. 2.1 [a. a. O.]; siehe auch StGH
            2004/009, Erw. 2.2 [a. a. O.] und StGH 1998/029, LES 1999, 276 [280 , Erw.
            3.2.1]).

            Der Anspruch auf den ordentlichen Richter und das Rechtsverweigerungs-
            verbot konnen im Beschwerdefall letztlich keinen weitergehenden Grund-
            rechtsschutz bieten als das Beschwerderecht, sodass es geniigt, wenn im
            Folgenden gepruft wird, ob der hier angefochtene Beschluss des Obersten
            Gerichtshofes (ON 72) das grundrechtliche Beschwerderecht verletzt ( vgl.
            StGH 2009/168, Erw. 2.1 [www.gerichtsentscheide.li]).

    3.2 .   Nach der standigen Rechtsprechung des Staatsgerichtshofes verlangt das
            Beschwerderecht gemass Art. 43 LV ebenso wie Art. 6 Abs. 1 EMRK, dass
            ein Verfahren vor einem unabhangigen Gericht mit voller Prufungsbefugnis
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 70 of 78 Page ID #:201


    StGH 2018/111                                                                     32


            als Sach- und Rechtsinstanz im Sinne eines effektiven Rechtsschutzes
            grundsatzlich    immer offen steht (StGH                 2018/091,   Erw. 3.1
            [www.gerichtsentscheide.lij; StGH 2018/089+064 = LES 2019, 18; StGH
            2017/081, Erw. 4.1 [www.gerichtsentscheide.li]; siehe auch Tobias Michael
            Wille, Beschwerderecht, in: Andreas Kley/Klaus A. Vallender [Hrsg.J, Grund-
            rechtspraxis in Liechtenstein, a. a. O., 518 f. , Rz. 18 m. w. N.) .

            Dem Beschwerderecht nach Art. 43 LV kommt ein materieller Gehalt zu, der
            eine Aushohlung durch den Gesetzgeber nicht zulasst. Gesetzliche Be-
            schrankungen sind aber im offentlichen Interesse und bei Wahrung des
            Grundsatzes der Verhaltnismassigkeit zulassig, sofern sie das Grundrecht
            nicht ubermassig einschranken. Schrankt der Gesetzgeber das Beschwerde-
            recht ein, sind Einschrankungen im Zweifel zugunsten der Gewahrung des
            Beschwerderechts zu interpretieren ( StGH 2018/091, Erw. 3.1; StGH
            2017/045,       Erw.     2.2;    StGH      2016/064,      Erw.    2.1    [alle
            www.gerichtsentscheide.li]; siehe auch Tobias Michael Wille, Beschwerde-
            recht , a. a. O., 518, Rz. 17 m. w. N.). In seiner bisherigen Rechtsprechung
            trug der Staatsgerichtshof insbesondere dort Sorge zu dem von ihm entwi-
            ckelten Grundgehalt des Beschwerderechts, wo eine behordliche Massnah-
            me fur den Betroffenen einschneidende Auswirkungen und mbglicherweise
            nicht wieder gutzumachende Nachteile zur Folge haben konnte (StGH
            2018/091, Erw. 3.1; StGH 2017/045, Erw. 2.2; StGH 2016/029 , Erw. 3.2 .1
            [alle www.gerichtsentscheide.li]) .

    3.2.1   Die oben genannte Ruge des Beschwerdefuhrers geht weder mit der ein-
            schlagigen Literatur noch mit der einschlagigen Judikatur konform: Wie der
            Oberste Gerichtshof richtig ausfuhrt, entspricht Art. 242 EO dem osterreichi-
            schen Rezeptionsvorbild der §§ 331 ff. oEO, weshalb auf osterreichische Li-
            teratur und Judikatur zuruckgegriffen werden kann ( vgl. ausfuhrlich ON 72,
            S . 34). Im Rahmen der Bewilligung der Exekution ist auf der Grundlage der
            Aktenlage (Exekutionsantrag) zu prufen, ob das in Exekution gezogene
            Recht einer Verwertung zuganglich ist. Daruberhinausgehende Nachfor-
            schungen sind nicht anzustellen, der betreibende Glaubiger muss insbeson-
            dere in seinem Exekutionsantrag weder beweisen noch bescheinigen, dass
            das gepfandete Recht verwertbar ist. Gleich wie bei der Forderungsexekuti-
            on hat das Bewilligungsgericht nicht zu prufen, ob das gepfandete Recht be-
            steht. Die Exekution ist sohin zu bewilligen, wenn die Unpfandbarkeit des
            Rechts wegen Unverwertbarkeit nicht von vornherein offenkundig ist. Sollte
            sich jedoch im Laufe des Verwertungsstadiums herausstellen, dass eine
            Verwertung des gepfandeten Rechts aus rechtlichen Oder tatsachlichen
            Grunden unmoglich ist, so ist das Verfahren einzustellen. Vor der Entschei-
            dung uber den Verwertungsantrag sind bei sonstiger Nichtigkeit des Verfah-
            rens zwingend der Verpflichtete und alle Glaubiger zu deren Gunsten Pfan-
            dung erfolgte, zu vernehmen (vgl. Oberhammer, in: Angst/Oberhammer,
            EO3, N 10 zu § 331 oEO unter Hinweis auf umfangreiche Literatur und Judi-
            katur; so richtigerweise auch der Oberste Gerichtshof, vgl. namentlich ON
            72, S. 35 und 42). Unter Verweis auf die Teleologie des Art 242 EO halt der
            Oberste Gerichtshof sodann zutreffend fest, dass der Auffangtatbestand der
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 71 of 78 Page ID #:202


     StGH 2018/111                                                                     33


             Exekution auf andere Vermogensrechte sicherstellen soli, dass alle denkba-
             ren Vermogenswerte des Verpflichteten in Exekution gezogen werden kon-
             nen. An dieser Zwecksetzung des Gesetzes hat sich die Interpretation der
             §§ 331 ff. oEO zu orientieren, was sohin auch fur die Auslegung der Art. 242
             ff. EO zu gelten hat (vgl. ON 72, S. 35).

    3.2.2    Aus der soeben referierten Rechtsprechung ergibt sich zwanglos, dass der
             Oberste Gerichtshof mitnichten, wie der Beschwerdefuhrer vermeint, seine
             eigene Kompetenz im Hinblick auf die Beurteilung der Verwertbarkeit der
             gepfandeten Gesamtrechte nicht wahrgenommen hat. Der Beschwerdefuh-
             rer verkennt, dass der Oberste Gerichtshof im Rahmen von Art. 242 Abs. 1
             EO nicht zu prufen hat, ob eine "schlichte Unverwertbarkeit", was auch im-
             mer das im Detail bedeuten mag, vorliegt , sondern lediglich, ob die Unver-
             wertbarkeit nicht von vornherein offenkundig ist, was der Oberste Gerichts-
             hof im angefochtenen Beschluss zweifelsohne unternommen hat ( vgl. insbe-
             sondere ON 72, S. 38 f.). Der Beschwerdefuhrer verkennt insoweit auch
             durchgangig, dass die Frage der konkreten (tatsachlichen) Verwertbarkeit
             dem Verwertungsverfahren (vgl. auch Art. 242 Abs. 2 EO) vorbehalten ist.
            Die oben referierte Rechtsprechung, gemass welcher der Oberste Gerichts-
            hof in ON 72 judiziert hat, ist unter verfassungsmassigen Gesichtspunkten
            nicht zu beanstanden: Die Teleologie des Art. 242 EO zielt namlich darauf
            ab, sicherzustellen, dass alle denkbaren Vermogenswerte des Verpflichteten
            in Exekution gezogen werden konnen. An dieser Zwecksetzung des Geset-
            zes hat sich, wie der Oberste Gerichtshof richtig festhalt, die Interpretation
            der §§ 331 ff. oEO und damit auch der Art. 242 ff. EO zu richten. Insoweit ist
            auch nicht zu beanstanden, wenn der Oberste Gerichtshof im Einklang mit
            der einschlagigen Literatur zum Ergebnis gelangt, dass bei der Beurteilung,
            ob ein Vermogensrecht pfandbar ist, grosszugig vorzugehen und im Zweifel
            die Exekutionsunterworfenheit anzunehmen ist. Hinzukommt , dass, wie oben
            releviert, das Verwertungsverfahren vorbehalten ist, das Exekutionsverfah-
            ren sohin einzustellen ist, wenn die weitere Prufung im Rahmen des Verwer-
            tungsstadiums ergibt, dass die Verwertung des gepfandeten Rechts aus
            rechtlichen Oder tatsachlichen Grunden unmoglich ist.

            Weiter ist der Beschwerdefuhrer darauf hinzuweisen, dass sich bereits aus
            den Ausfuhrungen des Obersten Gerichtshofes zum Nichtvorliegen einer of-
            fensichtlichen Unverwertbarkeit ( vgl. oben) ergibt, dass gegenstandlich auch
            nicht offenkundig ein nicht ubertragbares Recht vorliegt. Erganzend weist
            der Oberste Gerichtshof in weiterer Folge unter Hinweis auf osterreichische
            Rechtsprechung darauf hin, dass gepfandete Gestaltungsrechte bloss ihrer
            Ausubung nach ubertragbar sein mussen und die Ausubung der Gestal-
            tungsrechte auch durch Dritte erfolgen kann. Weiter halt der Oberste Ge-
            richtshof richtigerweise fest, dass es gegenstandlich darum geht, dass der
            Betreibende die in den Gesamtrechten enthaltenen Einzelrechte anstelle des
            Verpflichteten ausuben kann und es nicht ersichtlich ist, welche exekutions-
            rechtlichen Hindernisse dem entgegenstehen sollten (vgl. ON 72, S. 45). In-
            wieweit nunmehr die Konkretisierung des Obersten Gerichtshofes und der
            Hinweis auf osterreichische Rechtsprechung dahingehend, wonach es bei
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 72 of 78 Page ID #:203



    StGH 2018/111                                                                    34


            einer Exekution auf andere Vermogensrechte um die gerichtliche Ermachti-
            gung des betreibenden Glaubigers geht, im Exekutionsverfahren anstelle
            des Verpflichteten dessen Rechte auszuuben, um dadurch, wenn gleich
            auch erst mittelbar, auf den Erlos aus dem zu liquidierenden Einzelrecht
            greifen zu konnen, widerspruchlich sein soli, erschliesst sich dem Staatsge-
            richtshof nicht.

    3.2.3   Die vom Beschwerdefuhrer geltend gemachte Verletzung des Beschwerde-
            rechts und damit auch die geltend gemachte Verletzung des Verbots der
            formellen Rechtsverweigerung und der Verletzung des Rechts auf den or-
            dentlichen Richter liegt damit nicht vor.

    4.      Der Beschwerdefuhrer macht weiter geltend , dass er in seinem Anspruch auf
            Gleichbehandlung und damit zusammenhangend auch in seiner Begrun-
            dungspflicht verletzt worden sei.

    4.1 .   Konkret rugt der Beschwerdefuhrer, dass der Oberste Gerichtshof dahinge-
            hend von der Praxis des Rezeptionslandes zu § 331 oEO abgewichen sei,
            als er im Rahmen der Exekution der Gesamtrechte nicht gepruft habe, ob
            der Beschwerdefuhrer als Treugeber des Alpha Trusts uberhaupt fiber Wi-
            derruf- bzw. Anderungsrechte in Bezug auf den erwahnten Trust verfiige. Es
            ware am Obersten Gerichtshof gelegen, so der Beschwerdefuhrer, auf den
            gegenstandlichen "Mangel an Widerruf- bzw. Anderungsrechten" naher ein-
            zugehen, da der Oberste Gerichtshof explizit den Beschluss des osterreichi-
            schen Obersten Gerichtshofes vom 14. Juli 2011 zu 3 Ob 177/1Os heranzie-
            he, welcher wiederum auf RS0120752 Bezug nehme. Der Oberste Gerichts-
            hof versaume es, im Ergebnis triftige Griinde zu benennen, weshalb er von
            der einschlagigen osterreichischen Rechtsprechung abweicht.

    4.2.    Der Beschwerdefuhrer fiihrt im Sinne der Rechtsprechung des Staatsge-
            richtshofes zutreffend aus, dass ohne Not nicht von der im Herkunftsland zu
            einer in Liechtenstein rezipierten Norm bestehenden Gerichtspraxis abgewi-
            chen werden soli ("law in action"). Jedenfalls ist eine solche Abweichung von
            der auslandischen Praxis ausfuhrlich zu begriinden (StGH 2015/040, Erw.
            2.1; StGH 2009/050, Erw. 2.6 und StGH 2006 /024, Erw. 3.5 [alle
            www.gerichtsentscheide.li]). Wenn jedoch eine Entscheidung offensichtlich
            von einer vergleichbaren Entscheidung abweicht, so ist entweder aufzuzei-
            gen, dass sich die beiden Falle doch in einem wesentlichen Punkt unter-
            scheiden, Oder aber es ist zu begriinden, weshalb der an sich vergleichbare
            andere Fall falsch entschieden wurde und von diesem Vergleichsfall Oder
            generell von einer entsprechenden bisherigen Praxis abzuweichen ist (siehe
            statt vieler: StGH 2017/141, Erw. 4.1; StGH 2013/069, Erw. 2.1; StGH
            2012/046, Erw. 4.1; [alle www.gerichtsentscheide.li]; siehe auch Tobias Mi-
            chael Wille, Begrundungspflicht, a. a. O., 546 f., Rz. 7 m. w. N.).

            Nach der Rechtsprechung des Staatsgerichtshofes steht namlich eine Pra-
            xisanderung in einem offensichtlichen Spannungsverhaltnis zum Gleich-
            heitssatz der Verfassung und zum Rechtssicherheitsinteresse. Allerdings
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 73 of 78 Page ID #:204


     StGH 2018/111                                                                       35


             verstosst eine sachlich begrundete Praxisanderung nicht gegen das Gleich-
             heitsgebot, ausser es bestunden Anzeichen dafur, dass die Behorde die
             neue Praxis nicht konsequent anwendet bzw. anzuwenden beabsichtigt
            (StGH 2013/005, Erw. 2.3; StGH 2008/118, Erw. 2.2; StGH 2008/002, Erw. 4
            [alle www.gerichtsentscheide.li]; vgl. auch Tobias Michael Wille, Begrun-
            dungspflicht, a. a. O. , 546 ff., Rz. 7). Die zur Rechtfertigung einer Praxisan-
            derung erforderlichen sachlichen Grunde sind nach Auffassung des Staats-
            gerichtshofes nicht schon dann gegeben, wenn die neue Praxis bloss ver-
            tretbar ist und somit fiir sich gesehen vor dem Willkiirverbot standhalt. Viel-
            mehr ist den Anforderungen des Gleichheitssatzes der Verfassung an eine
            Praxisanderung nur dann Genuge getan, wenn die bisherige Praxis insge-
            samt weniger uberzeugt als die neue. Anderenfalls uberwiegt das Interesse
            an einer konstanten Rechtsprechung (StGH 2004/049, Erw. 2.2; StGH
            2003/033, Erw. 2.2; siehe auch Andreas Kley/Hugo Vogt, Rechtsgleichheit
            und Grundsatz von Treu und Glauben, in: Andreas Kley/Klaus A. Vallender
            [Hrsg.], Grundrechtspraxis in Liechtenstein, a. a. O., 272 ff. , Rz. 39 ff.).

    4.3 .   Der Beschwerdefuhrer verkennt nunmehr, dass es sich beim Beschluss des
            osterreichischen Obersten Gerichtshofes vom 14. Juli 2011 zu 3 Ob 177/10s
            bzw. bei RS0120752 um einen Stiftungsfall handelt, wohingegen dem ge-
            genstandlichen Fall ein Trust, namlich hinsichtlich der Pfandung der bezugli-
            chen Gesamtrechte des Beschwerdeftihrers, zugrunde liegt. Schon deshalb
            kann von Vorneherein keine Praxisanderung wie vom Beschwerdefuhrer
            vermeint und damit auch keine Verletzung der Begrundungspflicht hinsicht-
            lich der vom Beschwerdefuhrer behaupteten Praxisanderung vorliegen. Aus
            der angefochtenen Entscheidung ergibt sich im Ubrigen klar, dass der
            Oberste Gerichtshof die erwahnten osterreichischen Entscheidungen zwecks
            Begriindung der "mittelbaren Verwertbarkeit" (vgl. ON 72, S. 42 ff.) heran-
            zieht. Konkret fiihrt der Oberste Gerichtshof unter Hinweis auf die erwahnte
            osterreichische Judikatur aus, dass es sich bei der gegenstandlich vorlie-
            genden Exekutionssache um keinen Stiftungsfall handle. Wesentlich an der
            Judikatur des osterreichischen Obersten Gerichtshofes zur Exekution auf
            Stifterrechte sei aber fur den entscheidungsgegenstandlichen Fall, dass fiir
            die Tauglichkeit eines Exekutionsobjekts nach den §§ 331 ff. oEO bereits
            dessen mittelbare Verwertbarkeit genuge. Unter Hinweis auf anderweitige
            osterreichische Judikatur gelangt der Oberste Gerichtshof dann schliesslich
            zum richtigen Schluss, dass die Exekution nach den Art. 242 EO keine un-
            mittelbare Verwertbarkeit des zu pfandenden Rechts einfordere, sondern ei-
            ne mittelbare Verwertbarkeit geniigt (vgl. ausfuhrlich ON 72, S. 45 f.).

    4.4.    Die vom Beschwerdefuhrer geltend gemachte Verletzung des Gleichbehand-
            lungsgebotes und die damit zusammenhangend geltend gemachte Verlet-
            zung der Begrundungspflicht liegt damit nicht vor.

   5.       Weiter macht der Beschwerdefuhrer die Verletzung der Begrundungspflicht
            geltend.
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 74 of 78 Page ID #:205



   StGH 2018/111                                                                          36


   5.1 .    Wesentlicher Zweck der Begrundungspflicht gemass Art. 43 LV ist, dass der
            von einer Verfugung Oder Entscheidung Betroffene deren Stichhaltigkeit
            uberprufen und sich gegen eine fehlerhafte Begrundung wehren kann. Aller-
            dings wird der Umfang des grundrechtlichen Begrundungsanspruchs durch
            die Aspekte der Angemessenheit und Verfahrensokonomie begrenzt. Ein
            genereller Anspruch auf ausfuhrliche Begrundung existiert nicht (StGH
            2018/047, Erw. 3.1; StGH 2016/078, Erw. 3.1; StGH 2012/173, Erw. 2.1 [alle
            www.gerichtsentscheide.li]). Die grundrechtliche Begrundungspflicht beinhal-
            tet nur einen Minimalanspruch auf Begrundung. Entsprechend verletzt es die
            verfassungsmassige Begrundungspflicht nicht, wenn Offensichtliches von
            der entscheidenden Behorde nicht naher begrundet wird (StGH 2018/068 ,
            Erw. 3.1; StGH 2018/041, Erw. 3.1 = LES 2019, 1; StGH 2016/078, Erw. 3.1
            [alle www.gerichtsentscheide.li]). Nur wenn in einem entscheidungsrelevan-
            ten Punkt eine riachvollziehbare Begrundung ganzlich fehlt Oder eine blosse
            Scheinbegrundung vorliegt, ist dieses Grundrecht verletzt (StGH 2018/039 ,
            Erw. 5.1; StGH 2017/197, Erw. 2.1; StGH 2016/078 , Erw. 3.1 [alle
            www. gerichtsentscheide.li]; siehe auch Tobias Michael Wille, Begrundungs-
            pflicht, in: Andreas Kley/Klaus A. Vallender [Hrsg.], Grundrechtspraxis in
            Liechtenstein, a . a. O., 554 ff. , Rz. 16 ). In diesem Sinne ist es nicht Aufgabe
            einer entscheidenden Behorde, samtliche Rechtsfragen ungeachtet ihrer
            Entscheidungsrelevanz bis ins kleinste Detail zu erortern. Vielmehr hat sie
            sich mit den entscheidungsrelevanten Rechtsfragen lediglich soweit ausei-
            nanderzusetzen, dass die Entscheidung fur den Betroffenen nachvollziehbar
            und uberpriifbar ist (StGH 2011/8, Erw. 2.2 [www.gerichtsentscheide.li]). In
            diesem Zusammenhang ist zudem auch noch darauf hinzuweisen, dass die
            materielle Richtigkeit einer Begrundung im Lichte des jeweiligen spezifischen
            Grundrechtes bzw. des Willkurverbots und nicht der Begrundungspflicht ge-
            mass Art. 43 LV gepruft wird. Entsprechend verletzt auch eine falsche Be-
            grundung Art. 43 LV nicht (StGH 2012/173, Erw. 2.1 [a . a. O.]; StGH
            2011/168 , Erw. 3.1; vgl. auch StGH 1998/13, Erw. 2.1; StGH 1997/16, Erw. 2
            sowie StGH 1996/46, LES 1998, 191 [195 , Erw. 2.5]); soweit es sich dabei
            nicht gerade urn eine Scheinbegrundung handelt (StGH 2007/57 , Erw. 2.2 ;
            StGH 2007/54, Erw. 2.3; StGH 1996/ 46, LES 1998, 191 [195, Erw. 1.2]).

    5.2 .   Zu Ziff. 9. seiner Individualbeschwerde fuhrt der Beschwerdefuhrer aus, dass
            der Oberste Gerichtshof das mangelnde Vorliegen einer offensichtlichen Un-
            verwertbarkeit einzig daraus schliesse, dass die Position des Beschwerde-
            fuhrers als Treugeber "schon nach allgemeinen Grundsatzen dessen Mog-
            lichkeit zur Herbeifuhrung vermogenswerter Forderungen gegen die Treu-
            hander bejahen" lasse.

    5.3.    Entgegen der Ansicht des Beschwerdefuhrers hat der Oberste Gerichtshof
            das mangelnde Vorliegen einer offensichtlichen Unverwertbarkeit nicht ledig-
            lich auf die einleitend erwahnte Wendung gestutzt ( vgl. auch ON 72 , S. 42).
            Vielmehr hat der Oberste Gerichtshof an weiteren Stellen der angefochtenen
            Entscheidung umfangreich und unter Hinweis auf Lehre und Rechtspre-
            chung begrundet, weshalb nicht von einer offensichtlichen Unverwertbarkeit
            auszugehen ist. Namentlich hat der Oberste Gerichtshof festgehalten, dass
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 75 of 78 Page ID #:206


    StGH 2018/111                                                                       37


            sich im Lichte des durch den Beschwerdegegner gestellten Exekutionsan-
            trages, welcher vom Obersten Gerichtshof uber mehrere Seiten hinweg rele-
            viert wird (vgl. S. 38 ff. in ON 72), ergibt, dass keine offensichtliche Unver-
            wertbarkeit vorliegt ( vgl. auch den Hinweis des Obersten Gerichtshofes auf
            S. 42 des angefochtenen Beschlusses). Wie erwahnt, beinhaltet der ange-
            fochtene Beschluss diverse weitere Ausfuhrungen zur ( mittelbaren) Verwert-
            barkeit der gepfandeten Rechte ( vgl. namentlich S. 42 ff. und S. 50 ff. in ON
            72), weshalb keine Rede davon sein kann, dass die Verwertbarkeit bzw. die
            offensichtliche Unverwertbarkeit der gepfandeten Rechte, wie vom Be-
            schwerdefuhrer vermeint, nicht begrundet worden sei. Eine Verletzung der
            Begrundungspflicht liegt somit nicht vor.

    6.      Der Beschwerdefuhrer macht schliesslich geltend, dass er in seinem An-
            spruch auf willkurfreie Behandlung verletzt worden sei.

    6.1 .   Nach der Rechtsprechung des Staatsgerichtshofes liegt ein Verstoss gegen
            dieses Grundrecht nur dann vor, wenn eine Entscheidung sachlich nicht zu
            begrunden, nicht vertretbar bzw. stossend ist ( siehe statt vieler: StGH
            2018/095 = LES 2019, 76; StGH 2018/091, Erw. 4.1; StGH 2018/015, Erw.
            6.1 [beide www.gerichtsentscheide.li] sowie Hugo Vogt, Willkurverbot, in:
            Andreas Kley/Klaus A. Vallender [Hrsg.], Grundrechtspraxis in Liechtenstein,
            a. a. O., 317 f., Rz. 26 m. w. N.). Im Rahmen des groben Willkurrasters hat
            der Staatsgerichtshof, sofern die Rugen nicht ohnehin schon behandelt wur-
            den (siehe zum subsidiaren Charakter des Willkurverbots statt vieler: StGH
            2018/101 = LES 2019, 85; StGH 2018/091, Erw. 4.1; StGH 2018/064, Erw .
            3.3; [beide www.gerichtsentscheide.li]), Folgendes erwogen:

    6.2 .   Zu Ziff. 3.9 und Ziff. 10.10 der Individualbeschwerde fuhrt der Beschwerde-
            fuhrer ins Feld, dass der Oberste Gerichtshof verkenne, dass zunachst eine
            Verwertung im Hinblick auf die zu 08 EX.2016.839 erfolgte F^fandung zu er-
            folgen habe, bevor weitere Rechte, eben Gesamtrechte wie gegenstandlich,
            gepfandet wiirden. Insoweit erachtet der Beschwerdefuhrer die angefochte-
            ne Entscheidung auch als nicht verhaltnismassig.

            Zunachst ist der Beschwerdefuhrer darauf hinzuweisen, dass der Oberste
            Gerichtshof in diesem Zusammenhang ausfuhrliche Erwagungen zur "Dop-
            pelpfandung" und "Mehrfachpfandung" vornimmt (vgl. ON 72, S. 52 f.). Na-
            mentlich halt der Oberste Gerichtshof richtigerweise fest, dass im gegen-
            standlichen Verfahren Gesamtrechte des Verpflichteten, im Verfahren zu 08
            EX.2016.839 jedoch Forderungen des Verpflichteten gepfandet wurden. Zu-
            dem verkennt der Beschwerdefuhrer, dass es nur dann zu einer Beschran-
            kung hinsichtlich der Exekutionsmittel kommen darf, wenn keine Zweifel am
            Hinreichen einzelner Exekutionsmittel zur vollen Befriedigung des Betrei-
            bendenanspruchs bestehen . Die blosse Wahrscheinlichkeit genugt nicht.
            Unstrittig ist, dass diese Voraussetzung in der Regel im Stadium der Exeku-
            tionsbewilligung, wie gegenstandlich, fur das Gericht mit ausreichender Si-
            cherheit nicht erkennbar ist, weshalb der vom Beschwerdefuhrer offenbar
            (implizit) angesprochene Art . 9 , 2. Halbsatz EO im gegenstandlichen Verfah-
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 76 of 78 Page ID #:207



    StGH 2018/111                                                                    38



            rensstadium in der Praxis kaum zur Anwendung kommt ( vgl. zum ganzen
            Jakusch, in: Angst, a. a. O., N 6 zu § 14 oEO). Soebiges gilt fur den gegen-
            standlichen Fall umso mehr, als mit der angefochtenen Entscheidung Ge-
            samtrechte gepfandet wurden und sohin erst im Verwertungsstadium im Ein-
            zelnen zu prufen ist, welche aus dem Gesamtrecht des Verpflichteten flies-
            senden Einzelrechte verwertbar und vermogenswert sind. Insoweit halt der
            Beschluss des Obersten Gerichtshofes unter diesem Aspekt einer Willkur-
            prufung stand.

    6.3.    Weiter erachtet es der Beschwerdefuhrer als willkurlich, dass mittels dem
            gegenstandlichen Exekutionsverfahren uberhaupt auf die Gesamtrechte des
            Beschwerdefuhrers hinsichtlich des Alpha Trusts zugegriffen wird bzw. Letz-
            tere gepfandet werden, da "ein Exekutionsverfahren nicht der richtige Ort da-
            fur" sei. Vielmehr musste eine solche Argumerilalion in einem Anfechtungs-
            verfahren vorgebracht werden .

            Diese Ruge des Beschwerdefuhrers verkennt zunachst wiederum , dass der
            Auffangtatbestand der Exekution auf andere Vermogensrechte gemass Art.
            242 EO sicherstellen soil, dass alle denkbaren Vermogenswerte des Ver-
            pflichteten in Exekution gezogen werden konnen. An eben dieser Zweckset-
            zung des Gesetzes hat sich die Interpretation der Art. 242 ff. EO zu richten
            (vgl. auch ON 72, S. 35 unter Hinweis auf Judikatur und Rechtsprechung).
            Es geniigt dabei konsequenterweise, wie bereits schon ausfuhrlich releviert,
            eine mittelbare Verwertbarkeit der gepfandeten Gesamtrechte ( vgl. ON 72 ,
            S . 42 ff.). Es kann insoweit keine Rede davon sein, dass sich der Beschwer-
            degegner, wie der Beschwerdefuhrer vermeint, im "falschen" Verfahren be-
            findet: Vielmehr ist mit dem Beschwerdegegner dafur zu halten, dass es im
            Rahmen der Pfandung von Gesamtrechten gerade nicht erforderlich ist, dass
            die Ausubung einzelner Befugnisse des Verpflichteten unmittelbar einen
            Vermogenswert nutzbar macht, solange und insoweit die konkrete Ausubung
            darauf gerichtet ist, Vermogen des Verpflichteten der Zwangsvollstreckung
            zuzufiihren. Im Ubrigen ist in weiterer Folge, wie erwahnt, dann im Verwer-
            tungsstadium im Einzelnen zu prufen, welche aus dem Gesamtrecht des
            Verpflichteten fliessenden Einzelrechte verwertbar und vermogenswert sind.
            Von einer Verletzung des Willkurverbots kann insoweit keine Rede sein.

    6.4.    Schliesslich erachtet es der Beschwerdefuhrer als willkurlich, dass der
            Oberste Gerichtshof sein Gesamtrecht als Protektor des Alpha Trusts ge-
            pfandet hat. All diese Rechte seien keine vermogenswerten Rechte und die-
            se Vorgehensweise des Obersten Gerichtshofes verkenne "das Wesen des
            Trusts".

            Dass dieses Vorbringen des Beschwerdefuhrers unberechtigt ist, ergibt sich
            bereits aus den vorstehenden Ausfuhrungen des Staatsgerichtshofes (vgl.
            insbesondere auch die Ausfuhrungen zu den Kriterien der hinreichenden of-
            fensichtlichen Unverwertbarkeit und der mittelbaren Verwertbarkeit). Soweit
            sich der Beschwerdefuhrer auf die Unpfandbarkeit einzelner aus einem Ge-
            samtrecht ableitbarer Rechte stutzt, verkennt er ohnehin, dass sich die be-
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 77 of 78 Page ID #:208


     StGH 2018/111                                                                         39


            kampfte Exekutionsbewilligung nicht auf Einzelrechte, sondern auf Gesamt-
             rechte des Verpflichteten bezieht (so zutreffend der Oberste Gerichtshof un-
            ter Hinweis auf Rechtsprechung, vgl. ON 72, S. 35). Letztlich und durchgan-
            gig verkennt der Beschwerdefuhrer, wie vom Obersten Gerichtshof ausfuhr-
            lich releviert, dass der Beschwerdefuhrer aufgrund seiner Gesamtrechte zu
            verwertbaren Geldforderungen gelangen kann. Ob Letzteres in weiterer Fol-
            ge tatsachlich der Fall ist, ist, wie der Oberste Gerichtshof richtig festhalt, im
            gegenwartigen Verfahrensstadium weder naher zu priifen, noch zu ent-
            scheiden, sondern vielmehr einer allfalligen Verwertung der Gesamtrechte
            des Beschwerdefuhrers vorzubehalten (vgl. namentlich ON 72, S. 40). Auch
            deshalb sind die vom Beschwerdefuhrer erhobenen Einwendungen, nament-
            lich mit Blick auf Art. 918 Abs. 1 PGR, unbeachtlich. Auch im Lichte dieser
            Ausfiihrungen ist sohin nicht von einer qualifiziert bzw. grob verfehlten Ent-
            scheidung des Obersten Gerichtshofes auszugehen.

    7.      Aufgrund all dieser Erwagungen ist der Beschwerdefuhrer mit keiner seiner
            Grundrechtsriigen erfolgreich, sodass der vorliegenden Individualbeschwer-
            de spruchgemass keine Folge zu geben ist.

    8.      Damit erweisen sich nunmehr aufgrund der Entscheidung in der Hauptsache
            auch die beiden Beschwerden des Beschwerdegegners vom 22. Oktober
            2018 bzw. 12. Dezember 2018 gegen die beiden Beschlusse des stellvertre-
            tenden Prasidenten betreffend die Anordnung von Provisorialmassnahmen
            vom 9. Oktober 2018 bzw. 27. November 2018 als gegenstandslos, sodass
            das gegenstandliche Provisorialverfahren zu StGH 2018/111 unter sinnge-
            masser Anwendung des Art. 42 Abs. 1 StGHG ohne Kostenzuspruch
            spruchgemass      einzustellen   war     (StGH   2018/100,    Erw.     4
            [www.gerichtsentscheide.li]; StGH 2017/126, Erw. 5 ; vgl. auch StGH
            2006/15, Erw. 7 [www.gerichtsentscheide.li]).

    9.      Dem obsiegenden Beschwerdegegner waren daher lediglich die Vertreter-
            kosten fur seine Gegenausserung vom 12. November 2018 zur Individualbe-
            schwerde antragsgemass zuzusprechen.

           Die vom Beschwerdefuhrer zu tragenden Gerichtskosten im Gesamtbetrag
           von CHF 4‘825.00 setzen sich gemass der gegenstandlichen Bemessungs-
           grundlage aus dem Mehrbetrag von CHF 25.00 fur den Zahlungsauftrag vom
           17. September 2018 gemass Art. 7 Abs. 2 GGG, aus der Pauschalgebuhrfur
           das gegenstandliche Individualbeschwerdeverfahren in Hohe von CHF
           4‘000.00 (Art. 56 Abs. 1 StGHG i. V. m Art. 1 Abs. 1 Bst. b , Art. 35 Abs. 1
           und Art. 30 Abs. 1 GGG) sowie aus der Pauschalgebiihr fur das Provisorial-
           verfahren in Hohe von CHF 800.00 ( Art. 56 Abs. 1 StGHG i. V. m Art. 1 Abs.
           1 Bst. b, Art. 35 Abs. 2 und Art. 30 Abs. 1 GGG) zusammen. In den beiden
           Provisorialbeschlussen vom 9. Oktober 2018 bzw. 27. November 2018 zu
           StGH 2018/111 wurde die Auferlegung der Gerichtskosten des Provisorial-
           verfahrens gemass standiger Praxis des Staatsgerichtshofes vom Ausgang
           des Hauptverfahrens abhangig gemacht. Nachdem der Individualbeschwer-
           de keine Folge gegeben wird, sind dem Beschwerdefuhrer nunmehr auch
Case 2:20-cv-11236-RGK-PLA Document 1-4 Filed 12/11/20 Page 78 of 78 Page ID #:209



   StGH 2018/111                                                                     40


            diese Kosten aufzuerlegen. Diese Gerichtsgebuhren im Gesamtbetrag von
            CHF 4‘825.00 wurden vom Beschwerdefuhrer mit Valuta vom 21. September
            2018 bzw. 16. Oktober 2018 bereits beglichen. Die vom Beschwerdefuhrer
            mit Valuta vom 21. September 2018 zu viel bezahlten Gerichtsgebuhren von
            CHF 25.00 fur das Provisorialverfahren sind ihm von der Landeskasse zu-
            ruckzuerstatten.                                                              t



                                 Dieses Urteil ist endgiiltig.



   Vaduz, den 29. Oktober 2019


                                                        Der ad-hoc-Vorsitzender:




                                                        lie. iur. Marco Ender




                            Fur die Richtigkeit der Ausfertigung



                             1
                             /
                                                   3
                                   Staatsae   rl           :lei


                                          ^ ^
                                          '    GERlGV




   Ergeht an:
      Vertreterin des Beschwerdefuhrers (+ 1 Kopie)
      Vertreterin des Beschwerdegegners ( + 1 Kopie)
      Vertreter der beteiligten Partei (+ 1 Kopie)
      Furstlicher Oberster Gerichtshof, 1. Senat, Vaduz (+ 1 Kopie)
      Furstliches Landgericht, Abteilung 8, Vaduz
      Furstliche Regierung, Herrn Regierungssekretar lie. iur. Horst Schadler, in Kopie
   -  Gerichtsakt 08 EX.2016.5802, in Kopie
